Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 1 of 492




     APPENDIX A – Plaintiff Allegations1
                                             TABLE OF CONTENTS

1.      Shayla Aceti ............................................................................................................... 4
2.      Shurjo Ali ................................................................................................................... 7
3.      Addison Altizer ........................................................................................................ 15
4.      Mary Baker, on behalf of her son, B.C., a minor..................................................... 20
5.      Spyncer Baker .......................................................................................................... 23
6.      Tommy Benham ...................................................................................................... 31
7.      Mindy Boyd, on behalf of her daughter, E.B., a minor ........................................... 40
8.      Kaahuakamehuanui Brun ......................................................................................... 43
9.      Nikki Buchanan, on behalf of her son, C.S.B., a minor .......................................... 44
10.     Meredith Caddell ..................................................................................................... 50
11.     Thomas Carcone, on behalf of his son, N.C., a minor ............................................. 61
12.     Alex Casas ............................................................................................................... 64
13.     Kisha Chandler, on behalf of her son, D.C., a minor............................................... 69
14.     Ronald Claytor ......................................................................................................... 74
15.     Tyler Cobb ............................................................................................................... 78
16.     Bradley Colgate ....................................................................................................... 81
17.     Anjie Comer, on behalf of her son, Q.C., a minor ................................................... 87
18.     Lisa Commitante, on behalf of her daughter, A.U., a minor ................................... 91
19.     Timothy Critzer........................................................................................................ 93
20.     Mary Deaton, on behalf of her granddaughter, M.E.D., a minor. ........................... 97
21.     Michael James Deeter ............................................................................................ 101
22.     Katherine Dentler ................................................................................................... 103
23.     Joseph DiGiacinto, on behalf of his son, C.D., a minor. ....................................... 109
24.     Rachelle Dollinger, on behalf of her son, K.S., a minor ........................................ 114
25.     Nicole Dramis on behalf of her son, J.D., a minor ................................................ 118


1
 The advertisements included herein are either the specific advertisements each plaintiff
saw or substantially similar representations of such advertisements.
                                              1
     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                            Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 2 of 492




26.   Robert Dyer, on behalf of his son, B.D., a minor. ................................................. 123
27.   John Scott Emidy ................................................................................................... 126
28.   Joan Eubanks ......................................................................................................... 128
29.   Patience Evans ....................................................................................................... 132
30.   Clark Fish ............................................................................................................... 139
31.   Janine Franklin, on behalf of her daughter, J.F., a minor ...................................... 145
32.   Larry Fox ............................................................................................................... 149
33.   Isaac Gant .............................................................................................................. 154
34.   Bruce Gibson, on behalf of his son, K.G., a minor ................................................ 159
35.   Carlee Goldston ..................................................................................................... 161
36.   Lauren Gregg ......................................................................................................... 168
37.   Dylan Healey ......................................................................................................... 178
38.   Jordan Heitmann .................................................................................................... 203
39.   Madison Hellman ................................................................................................... 206
40.   John Hollis ............................................................................................................. 208
41.   Coleman Holnicker ................................................................................................ 212
42.   Jenika Ingram ......................................................................................................... 216
43.   Chris Ippoliti .......................................................................................................... 221
44.   Adam Jenkins, on behalf of his son, M.R.J., a minor ............................................ 231
45.   Adam Jenkins, on behalf of his daughter, D.L.J., a minor .................................... 235
46.   Pamela Keen .......................................................................................................... 238
47.   Janis Kelly, on behalf of her son, C.J.W., a minor ................................................ 242
48.   Shannon Kinnard ................................................................................................... 245
49.   Tyler Krauel ........................................................................................................... 248
50.   Tracie Kugler, on behalf of her son, Z.K, a minor ................................................ 253
51.   Kacie Ann Lagun (née Durham) ............................................................................ 256
52.   David Langan ......................................................................................................... 261
53.   Lucas Lawless ........................................................................................................ 265
54.   Randi Lines ............................................................................................................ 268
55.   Thane Lore ............................................................................................................. 270
56.   Jeanine Manning on behalf of her son, M.C., a minor .......................................... 275
57.   Noah Matarazzo ..................................................................................................... 281

                                                              2
  SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                          Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 3 of 492




58.   John McFaull ......................................................................................................... 284
59.   Emilio Mendoza ..................................................................................................... 288
60.   Ron Minas .............................................................................................................. 302
61.   D’Angelo Moore .................................................................................................... 306
62.   Shirley Moses on behalf of her daughter, K.S.C., a minor .................................... 308
63.   Matthew Murphy ................................................................................................... 312
64.   Jill Nelson on behalf of her daughter L.B., a minor .............................................. 318
65.   William Nelson ...................................................................................................... 323
66.   Atoyia Orders, on behalf of her son, D.O., a minor............................................... 327
67.   Ann Parker, on behalf of her daughter, S.P., a minor ............................................ 336
68.   Vickie Perry, on behalf of her daughter, L.P., a minor .......................................... 339
69.   Alexander Pierce .................................................................................................... 345
70.   Jessica Pierre .......................................................................................................... 350
71.   Erin Puente ............................................................................................................. 354
72.   Lacretia Pulce on behalf of her daughter, K.P., a minor........................................ 358
73.   Kristof Rest ............................................................................................................ 361
74.   Charleen Richey, on behalf of her son, T.Y., a minor ........................................... 374
75.   Jack Thomas Roberts, administrator of the estate of Jack Roberts, deceased ....... 380
76.   Andrea Saldana, on behalf of her daughter, Le.S., a minor ................................... 386
77.   Lacey Saldana ........................................................................................................ 389
78.   Dylan Selfridge ...................................................................................................... 393
79.   Kevin Singer .......................................................................................................... 399
80.   Anthony Smith ....................................................................................................... 401
81.   Derrick Smith ......................................................................................................... 405
82.   Savannah Smith ..................................................................................................... 416
83.   Kristy Strattard ....................................................................................................... 420
84.   Daniel Tarrats ........................................................................................................ 423
85.   Treyton Bailey-Thomseth ...................................................................................... 430
86.   Charles Tippe ......................................................................................................... 435
87.   Johnson Truong...................................................................................................... 438
88.   Michael Viscomi .................................................................................................... 447
89.   Tanya Viti on behalf of her daughter, O.V., a minor ............................................. 450

                                                              3
  SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 4 of 492




90.       Nicholas Vogel, on behalf of his son, E.V., a minor ............................................. 454
91.       Joe Weibel, on behalf of his son, S.W., a minor .................................................... 456
92.       Natasha Welch, on behalf of her son, J.W., a minor ............................................. 459
93.       Janece Wilhelm ...................................................................................................... 464
94.       Janece Wilhelm on behalf of her son. D.L., a minor ............................................. 466
95.       Tonya Williams-Walker on behalf of her son, M.W., a minor .............................. 470
96.       Jeremy Worden ...................................................................................................... 475
97.       Barbara Yannucci, on behalf of her son, J.Y., a minor .......................................... 477
98.       Aiden Young .......................................................................................................... 480
99.       Jerry Yut ................................................................................................................ 487
100.      Wolfgang Ziegenhagen, on behalf of his son, H.Z., a minor................................. 490



1.        Shayla Aceti
          1.         Plaintiff Shayla Aceti is a resident of Eugene, Oregon.

          2.         Aceti first used JUUL products in July 2019 when a friend purchased a

JUUL device and offered her the opportunity to try it. She was twenty-eight years old.

After this initial exposure, Aceti ordered a JUUL starter kit from JUUL’s website. Aceti

was unaware that JUUL products contained substantial amounts of nicotine and their use

posed a risk of addiction. Aceti would not have tried JUUL if she knew it delivered more

nicotine to the bloodstream than cigarettes.

          3.         Aceti recalls promotional displays at local gas stations and convenience

stores.

          4.         Aceti recalls, in 2019, in-store displays in front of the cashiers’ counters

and next to the lighters, prominently exhibiting JUUL products. They were, or were

substantially similar to, the following:




                                                                  4
     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                              Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 5 of 492




       5.     Aceti further recalls in-store displays featuring a bevy of JUUL accessories,

such as JUUL pod flavor varieties, a USB charging dock, and JUUL devices with fresh

new color schemes, on display since 2019. They were, or were substantially similar to, the

following:




       6.     After her initial starter kit, Aceti purchased her JUUL products online from

JUUL and other retailers. She recalls viewing advertisements on social media platforms


                                             5
  SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 6 of 492




such as Instagram and Snapchat. Aceti specially recalls viewing imagery identical or

substantially similar to that below on Snapchat in 2019.




       7.      Aceti also received promotional emails, including that below, from JUUL

in early 2019 and 2020.




                                             6
  SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 7 of 492




        8.     While using JUUL products, Aceti consumed roughly one-half of a JUUL

pod each day. As a frequent consumer of JUUL products, Aceti experienced constant

throat pain and disruptive coughing fits. She further reports a greater vulnerability to

illness and infection while using JUUL, despite her usual resilience to such ailments.

These developments worried Aceti; she began to reconsider her JUUL habits. As of early

2020, Aceti has successfully curbed her JUUL use. All respiratory issues and immuno-

vulnerabilities disappeared within two weeks of her cessation of JUUL use. In retrospect,

Aceti wishes JUUL was more forthright about the high nicotine content in their products,

as well as the health and addiction risks of engaging in their use.

        9.     None of the advertisements, in-store promotions, or labels Aceti saw

adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

nicotine rapidly and in great quantities, or that use of JUUL products poses significant

health risks. Aceti would not have purchased or started using JUUL’s products if she had

been adequately warned about the nicotine content, that it delivered even more nicotine

than cigarettes, risks of addiction, and other health risks.

2.      Shurjo Ali
        10.    Plaintiff Shurjo Ali is a 24-year old who resides in Piano, Texas.

        11.    Ali began using JUUL’s products in September 2018 after seeing

advertisements at gas stations and hearing about JUUL from friends. Ali also frequently

saw promotions for JUUL on social media from both JUUL and people in hissocial

network. JUUL was popular among Ali’s friends and classmates, which made JUUL

appear to be cool and safe.

        12.    Before he started using JUUL, Ali had never used nicotine.

        13.    Prior to first purchasing JUUL’s products, Ali recalls having seen the

following advertisements, among others:

                                                7
     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 8 of 492




                                   8
  SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                        Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 9 of 492




                                   9
  SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                        Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 10 of 492




                                   10
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 11 of 492




          14.   Prior to purchasing JUUL, Ali viewed the product’s label.

          15.   Ali purchased JUUL pods from gas stations, convenience stores, and other

 distributors. Ali saw in-store promotions for JUUL that were substantially similar to the

 below:




                                              11
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 12 of 492




                                   12
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 13 of 492




        16.     Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved”, and that consumers should “switch” to JUUL from cigarettes, Ali

 believed JUUL’s products were safe, healthy, not highly addictive, and a safer and less-
                                            13
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 14 of 492




 addictive alternative to cigarettes. Ali was interested in trying the product to determine

 whether he should recommend the product to his father, to help him quit cigarettes.

         17.     Ali began using and purchasing JUUL at the age of 21. Ali was attracted to

 JUUL because of, among other things, the youthful-looking persons in its advertisements,

 that was advertised as a cool part of a fun lifestyle, its stylish design, and the variety of

 flavors it came in. Ali’s favorite flavors are Mango, Fruit, and Crème. These factors

 caused Ali to believe that JUUL was safe and appropriate for him to use. The primary

 reason he started using JUUL was because of advertisements and only a small part of the

 reason was the fact that it was popular among his peers.

         18.     He also saw user-generated content like the following:




                                                14
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 15 of 492




         19.    None of the advertisements, in-store promotions, or labels Ali

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

         20.    Ali would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 3.      Addison Altizer
         21.    Addison Altizer is a 24-year-old resident of Bluffton, South Carolina.

         22.    Altizer had been smoking less than 10 cigarettes per day before using

 JUUL products. He began using JUUL in 2017.

         23.    Based on various advertisements of JUUL’s products that he saw and relied

 on, Altizer purchased a JUUL to help him quit smoking and as a healthy alternative to

 smoking.



                                               15
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 16 of 492




        24.     Altizer saw JUUL advertisements on social media and point-of-sale

 displays containing statements that JUUL is an “alternative” to cigarettes. These ads were

 very influential in his decision to purchase JUUL. On Instagram, Altizer saw the following

 promotional posts:




                                             16
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 17 of 492




        25.    Altizer saw JUUL advertisements containing statements that JUUL is

 “smoking evolved”. These ads were very influential in his decision to purchase JUUL. On

 Instagram, Altizer saw the following promotional post:




        26.    Altizer saw JUUL advertisements urging smokers to “switch” from

 cigarettes to JUUL. These ads were the most important factor in his decision to purchase

 JUUL. On Instagram, Altizer saw the following promotional post:




                                             17
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 18 of 492




        27.     Altizer saw ads that emphasized exotic flavors and encouraged Plaintiff to

 switch to JUUL from cigarettes. These ads did not accurately display the strength of the

 nicotine in JUUL products or refer to the delivery system that results in nicotine entering

 the bloodstream faster and at higher levels than cigarettes or other e-cigarettes. At point of

 sale displays, Altizer saw the following ads:




                                                 18
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 19 of 492




        28.     Altizer’s preferred JUUL pod flavor had been Mango. After JUUL

 discontinued the flavor, Altizer has switched to the Virginia Tobacco flavored JUUL pods.

        29.     Altizer interpreted the ads he had seen as indicating that JUUL was not

 only safer than cigarettes, but capable of helping him stop smoking. None of the

 advertisements, in-store promotions, or labels Altizer saw adequately disclosed the nature

 or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered by

 JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks.

        30.     Altizer believed that the 5% nicotine label on JUUL pod packaging

 indicated that JUUL pods contained significantly less nicotine than a pack of cigarettes.

        31.     While using JUUL, Altizer does not recall seeing the phrase, “a JUUL pod

 is equal to a pack of cigarettes,” on advertisements or labels for JUUL products.

        32.     Altizer has become addicted to JUUL pods. He consumes between half of a

 JUUL pod and one JUUL pod a day and begins using his JUUL within five minutes of

 waking. He feels that JUUL pods are “for sure” on his mind more than cigarettes.

        33.     Altizer often misplaced his JUUL and needed to purchase new devices. At

 one point, Altizer owned 7 JUUL devices at the same time.

        34.     Altizer personally made purchases of JUUL products from brick-and-

 mortar stores, including Walmart, Enmark, Kroger, Chevron Gas Station, Parker’s

 Kitchen, Hilton Head Vapes, and Pirate’s Cove Vapor Lounge.

        35.     Plaintiff Altizer believed that JUUL would help him quit smoking

 cigarettes. The advertisements he saw did not reveal that JUUL pods deliver a higher

 concentration of nicotine than cigarettes and e-cigarettes or that they deliver nicotine to

 the bloodstream more quickly.



                                               19
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 20 of 492




         36.    Had Altizer known that JUUL pods were more addictive than cigarettes, he

 would not have purchased them. He would not have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content and risks of

 addiction, and other health risks. Altizer is still interested in products that would help him

 stop smoking and would be willing to purchase a vape product such as JUUL ENDS in the

 future if he could trust the product to work as advertised.

 4.      Mary Baker, on behalf of her son, B.C., a minor

         37.    Plaintiff Mary Baker and B.C. are residents of Huntington, West Virginia.

         38.    Baker’s son, B. C., is currently 17 years old and used a JUUL for the first

 time in 2016 at the age of 14.

         39.    B.C. learned about JUUL from his friends at school and by viewing JUUL

 advertisements online. The advertisements he recalls viewing included the following

 images from JUUL’s infamous “Vaporized” campaign:




         40.    Before he had ever taken a puff from a JUUL, B.C. had also seen point-of-

 sale (“POS”) promotional materials for JUUL devices and products, including

 advertisements featuring JUUL’s multicolored fruit- and dessert-flavored pods and offers

 of discounts on the JUUL “Starter Kit.” Among the POS materials that B.C. recalls seeing

 were the following:



                                               20
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 21 of 492




        41.     On platforms such as Instagram, B.C. was exposed to a steady stream of

 images that focused on the sweet and fruity flavors of JUUL pods and promoted JUUL as

 a tasty treat but failed to disclose that it was also a potent addictive drug. Among the

 online “flavor” advertisements that B.C. recalls were the following:




        42.     None of the advertisements, in-store promotions, or labels B.C.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, that JUUL is capable of

 delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-
                                               21
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 22 of 492




 restricted product. The representations and omissions in JUUL’s advertisements, in-store

 promotions and labels materially impacted B.C.’s assessment of, and eventual decision to

 use, JUUL products.

         43.      The viral spread of JUUL-promotional content reached B.C. and B.C.’s

 social network, including classmates, leading to an increase in uptake of JUUL products

 and widespread misperceptions about the nature and risks of JUUL products. But for

 JUUL’s social media advertising, B.C. would not have been exposed to, and would not

 have used, JUUL products.

         44.      When one of B.C.’s friends offered him his first puff of a JUUL, B.C.

 accepted. Shortly thereafter, he started buying JUUL products of his own.

         45.      Once B.C. had a JUUL of his own, he quickly became addicted to nicotine.

         46.      Although well below the minimum legal age to purchase JUUL products,

 B.C. was nevertheless able to purchase JUUL products from local stores and classmates.

         47.      B.C. was still below the legal age to purchase JUUL products when he

 obtained warranty service for his JUUL device from the JUUL website in 2018.

         48.      Like many other students, B.C. has used his JUUL at school. Due to this in-

 school JUUL use, B.C. was suspended from school three times in 2017 and two more

 times in 2018.

         49.      Baker has sought assistance for B.C.’s nicotine addiction but, to date, B.C.

 is still addicted.

         50.      B.C. currently consumes one JUUL pod a day. He takes his first puff of

 JUUL within 5 minutes of waking up.

         51.      B.C. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks JUUL posed.



                                                22
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 23 of 492




 5.      Spyncer Baker

         52.    Plaintiff Spyncer Baker is a 19-year old who resides in Tulsa, Oklahoma.

         53.    Baker began using JUUL’s products in September 2018 after seeing

 advertisements at gas stations, hearing ads on the radio, and hearing about JUUL through

 friends. JUUL was popular among Baker’s friends and classmates, which made JUUL

 appear to be cool and safe.

         54.    Before trying JUUL, Baker never used nicotine.

         55.    Prior to first purchasing JUUL’s products, Baker recalls having seen the

 following advertisements, among others:




                                             23
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 24 of 492




                                   24
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 25 of 492




                                   25
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 26 of 492




         56.    Based on the advertising of JUUL as an “alternative” for smokers, smoking

 evolved”, or that consumers should “switch” to JUUL from cigarettes, Baker believed

 JUUL’s products were safe, healthy, and were a safer and less-addictive alternative to

 cigarettes.

         57.    Prior to purchasing JUUL, Baker viewed the product’s label.

         58.    Baker purchased JUUL pods from gas stations and other distributors. Baker

 saw in-store promotions for JUUL that were substantially similar to the below:




                                              26
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 27 of 492




                                   27
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 28 of 492




        59.     Baker began using and purchasing JUUL at the age of 17. Baker was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Baker’s favorite flavors are Mint, Mango, and Fruit.

 These factors caused Baker to believe that JUUL was safe, even though he was underage.

 Baker recalls seeing ads like the following that attracted him to JUUL:




                                                28
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 29 of 492




                                   29
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 30 of 492




                                   30
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 31 of 492




         60.    None of the advertisements, in-store promotions, or labels Baker

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

         61.    Baker would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 6.      Tommy Benham
         62.    Plaintiff Tommy Benham is a resident of Michigan.

         63.    Benham, who is 20 years old, purchased a JUUL starter kit at the age of 18.

 He was a smoker prior to his purchase. Benham decided to try JUUL products based on

 advertising that he saw in posters, magazines, and Facebook depicting JUUL e-cigarettes

 as a safe, less addictive alternative to smoking cigarettes. He was smoking a pack of

 cigarettes a day at the time and thought that the JUUL would help him quit smoking by

 weaning him from cigarettes. He also found the variety of flavors appealing and was

 attracted to the eye-catching colors and bold fonts used in the JUUL ads.

                                               31
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 32 of 492




        K<)!   8,(AM":5&"WVVU"$-%":5$:"E&A5$,"%$Z"Z&>&"A=,&>(=%"$-%"J7$9&-"(A"

 \$9&H((F"$%"J$>:"(I"WVVUb%"h4Z;:95i"9$,J$;MA)"L5&%&";A97=-&-":&%:;,(A;$7"$-%":(=:;AM"

 :5&"%Z;:95":("WVVU"$%"$A";,J>(Y&,&A:"(Y&>"9;M$>&::&"%,(F;AM)"\(>"&Q$,J7&G"E&A5$,"

 >&9$77%"%&&;AM":5&"$-%"H&7(Z"(A"\$9&H((Fe"




 "




                                              0/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 33 of 492




 "

         KC)!    L5&%&"$-%"7&-"E&A5$,":("H&7;&Y&":5$:"=%;AM"WVVU"J>(-=9:%"Z(=7-"-&9>&$%&"

 5;%"$JJ&:;:&"I(>"A;9(:;A&)""

         KK)!    E&A5$,"$7%(">&9$77%"%&&;AM"$"A=,H&>"(I"h4,(F;AM"NY(7Y&-i"$-%G";A97=-;AM"

 :5&"$-%"H&7(Ze""




         "



                                             00"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 34 of 492




         67.     Benham liked the sleek, high tech look of the device and the bright colors

 of the JUUL pods. The tag line “Smoking Evolved” led Benham to believe that the JUUL

 pod had been designed to avoid unhealthy side effects and be less addictive than

 traditional cigarettes.

         68.     Benham saw numerous JUUL ads on Facebook touting the various JUUL

 pod flavors, including limited edition flavors such as Mango (before it became a

 “permanent” flavor), Menthol, and Cool Cucumber. For example, Benham recalls seeing

 the ads below on Facebook:




                                              34
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 35 of 492




                                   35
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 36 of 492




        69.    The variety of flavors was a major factor in his use of JUUL, and he tried

 essentially every new flavor that came out. JUUL’s use of invitations to comment on

 “which flavor is your favorite” was also engaging to Benham, who commented on the

                                            36
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 37 of 492




 various flavors in response to those ads. Benham also saw ads framing JUUL pod flavors

 as something to be paired with foods, such as ads with “featured chef” pairings of JUUL

 pod flavors with recipes. For example, Benham believes he saw the ad below:




        70.    Benham also saw numerous ads on Facebook that touted limited edition

 JUUL e-cigarettes in new colors such as Navy and Gold. For example, Benham recalls

 seeing the ads below:




                                            37
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 38 of 492




        71.    Benham purchased these limited-edition e-cigarettes because he felt they

 had more pizazz than a standard black JUUL e-cigarette.

        72.    Benham also saw JUUL ads leveraging the fact that JUUL e-cigarettes

 would avoid “smelling like an ashtray.”

        73.    Among the ads discussed above that Benham saw were ads using discounts

 to promote new styles of e-cigarettes and JUUL pod flavors. He sometime purchased

 JUUL products at least in part in response to seeing these discounts. For example, Benham

 believes he saw the discount ad below:

                                            38
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 39 of 492




         74.     Benham also saw JUUL ads on Facebook with celebrity images, such as a

 2016 ad showing Orlando Bloom and Katy Perry sharing a JUUL e-cigarette. Benham

 perceived these images as glamorizing JUUL products and making them seem trendy.

         75.     Benham purchased JUUL from Walmart and local smoke and vape shops.

         76.     None of the advertisements, in-store promotions, or labels Benham saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         77.     Although Benham thought JUUL would help him quit smoking, he has

 found it even more addictive than cigarettes, to the point where he is addicted to JUUL

 pods and now even tobacco is an inadequate substitute. Benham now finds that he has to

 interrupt his routine throughout the day to vape with his JUUL, and that he is consuming

 at least eight JUUL pod packs per week. Benham favors Cool Mint flavored JUUL pods.


                                               39
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 40 of 492




         78.    Benham would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 7.      Mindy Boyd, on behalf of her daughter, E.B., a minor

         79.    Plaintiff Mindy Boyd and her daughter, E.B., are residents of Kearney,

 Missouri.

         80.    Boyd’s daughter, E.B., is currently 16 years old and started using JUUL’s

 products in 2017 when she was only 14 years old.

         81.    E.B. never tried smoking cigarettes before using JUUL’s products.

         82.    E.B. learned about JUUL at school from her friends and by viewing

 advertisements and promotions online through social media. E.B. recalls in particular

 seeing ads on social media in 2017 promoting JUUL’s products, which included

 advertisements substantially similar to the following:




                                                40
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 41 of 492




        83.     Despite her underage status, E.B. was able to purchase JUUL pods from

 QuickTrip and Casey’s stores where she lives in Missouri. She recalls seeing in-store

 displays essentially identical to the following, which were designed to be easily accessible

 and eye-catching:




        84.     E.B. was also drawn to JUUL’s products by the candy-like flavors and, as

 with many underage users, she preferred the mint variety. Below is the type of

 promotional image shown below that she recalls viewing:




                                              41
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 42 of 492




        85.     None of the advertisements, in-store promotions, or labels E.B. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        86.     E.B. is now addicted to JUUL and has to start vaping within 5 minutes of

 waking each morning, eventually consuming more than a full JUUL pod each day.

        87.     The addiction has cost E.B. and her family money and other losses. E.B.

 spends roughly half of her paychecks on JUUL every week and estimates altogether

 spending at least $2,100 per year on JUUL’s products given she vapes at least one pod per

 day (which equates to at least $6,300 over three years).

        88.     Boyd has noticed as well that E.B. gets sick more often and has

 experienced substantial personality changes. E.B. is uncharacteristically irritable and

 suffers from frequent headaches, which are symptoms of nicotine addiction and

 withdrawal.

                                               42
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 43 of 492




         89.    E.B. has tried to stop using JUUL on numerous occasions, but always

 becomes anxious when not vaping and has never been able to quit for long.

         90.    Boyd struggles with E.B.’s addiction and inability to quit using as well,

 leading to constant arguments between them and worries about what physical effects

 E.B.’s exposure to nicotine at such a young age will have.

         91.    E.B. would not have purchased or started using JUUL’s products if she had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks. The availability of candy-like

 flavors played a role as well in getting her to start using JUUL products.

 8.      Kaahuakamehuanui Brun
         92.    Plaintiff Kaahuakamehuanui Brun is a 27-year-old resident of Makaweli,

 Hawaii.

         93.    Brun purchased his first JUUL e-cigarette in the early part of 2018 at a 7-

 Eleven in Makaweli, Hawaii. He was twenty-five years old.

         94.    Brun visited the JUUL website in every year from 2016 to 2020 and saw

 advertisements there. He also saw JUUL-related social media content, including JUUL

 advertisements, on Facebook, Instagram, and Snapchat. He does not recall seeing

 warnings related to addiction or nicotine in any of these advertisements.

         95.    Based on the advertisements that he saw, Brun believed that JUULs were

 safer and less addictive than cigarettes and hoped to use JUULs to reduce his nicotine

 intake. He believed that the 5% strength representation on the JUUL packs meant that they

 were 5% as strong as cigarettes. He would not have tried JUUL if he knew it delivered

 more nicotine to the bloodstream than cigarettes or if he knew that it could cause

 respiratory illnesses and other health complications.

         96.    After his initial purchase, Brun continued to purchase pods at the local 7-

 Eleven.

                                               43
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 44 of 492




         97.    Before starting JUUL, Brun smoked between 10 and 20 cigarettes per day.

 While using JUUL products, Brun used one to two JUUL pods per day.

         98.    While using JUUL, Brun found that vaping was more on his mind than

 smoking ever had been. He first used his JUUL device within 5-30 minutes of waking up.

         99.    While using JUUL products, Brun experienced shortness of breath and

 asthma-like symptoms, including difficulty breathing when he first wakes up. He also

 experienced an increased frequency of respiratory illnesses, coughing, migraine

 headaches, pain in his chest and the back of his shoulders, and diarrhea.

         100.   In November 2019, Brun sought medical treatment as a result of these

 medical issues and was told that he has a lung-related problem.

         101.   Brun tried to quit JUUL, but he was unable to stop vaping. He recently

 switched to another, cheaper vaping device. He is still addicted to nicotine and vapes

 frequently.

         102.   None of the advertisements, in-store promotions, or labels Brun saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that use of JUUL products poses significant

 health risks. Brun would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 9.      Nikki Buchanan, on behalf of her son, C.S.B., a minor
         103.   Plaintiff Nikki Buchanan and her son, C.S.B., are residents of Calhoun,

 Georgia.

         104.   C.S.B. is 16 years old now. He started using JUUL’s products in 2018 when

 he was 14 years old and is now addicted.

         105.   C.S.B. had never tried smoking cigarettes before using JUUL’s products.

                                                44
      SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 45 of 492




        106.    Before he started vaping, C.S.B. recalls seeing dozens of ads in late 2017

 on Instagram, Facebook, and Twitter promoting JUUL’s products without any clear

 warnings about nicotine or addiction, including advertisements substantially similar to the

 following:




        107.    Relying on those ads, C.S.B. thought it would not be harmful to use JUUL’s

 products and was not aware of a risk that he could become addicted.

        108.    None of the advertisements, in-store promotions, or labels C.S.B.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is capable

 of delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

        109.    Instead, many of the ads he saw portrayed JUUL as a desirable product that

 was a status symbol or a harmless lifestyle choice like having a cup of coffee:




                                               45
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 46 of 492




                                   46
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 47 of 492




        110.    C.S.B. also started vaping JUUL’s products as well because of the Mango

 flavor in particular. He recalls that being popular in his school and promoted in

 advertisements that he, as a minor, found particularly appealing, such as the following ads

 that he saw, which did not contain any warning of the dangers:




                                              47
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 48 of 492




        111.    C.S.B. was in transition from middle school to high school and was

 working out with the football team. The older high school kids were using JUUL products

 and doing so made C.S.B. feel like an adult.

        112.    When C.S.B. started vaping with his friends, he found he was able to

 purchase JUUL pods himself at a grocery store near where he lived in Georgia and from

 classmates who purchased elsewhere. He recalls seeing posters and displays essentially

 identical to the following:




                                                48
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 49 of 492




        113.   C.S.B. is now addicted and has to start vaping within 5 minutes of waking

 each morning, ultimately consuming between half a JUUL pod to a full pod each day.

        114.   C.S.B.’s use of JUUL products has caused substantial problems for him and

 his family. Buchanan notes her son became more aggressive and gets angry when cannot

 use JUUL and started hiding things from his parents to be able to vape. He was also

 caught vaping at school and kicked off the football team as well. C.S.B. had been caught

 using JUUL in school 3 times and was warned that another such infraction would result in


                                             49
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 50 of 492




 expulsion. Due to his severe addiction and inability to stop JUULing, C.S.B. was

 withdrawn from school and is now being home schooled.

        115.    The resulting changes in C.S.B.’s behavior and addiction to JUUL’s

 products has caused Buchanan to spend more than $3,000 in counseling fees and will

 continue to cost her family more in the future dealing with C.S.B.’s addiction.

        116.    C.S.B. would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 10.    Meredith Caddell
        117.    Plaintiff Meredith Caddell is a 24-year old who resides in Banks, Alabama.

        118.    Caddell began using JUUL’s products in January, 2017 after seeing

 advertisements through social media and hearing about it from friends. Caddell frequently

 saw promotions for JUUL on social media from both JUUL and people in her social

 network. JUUL was popular among Caddell’s friends and classmates, which made JUUL

 appear to be cool and safe. After starting JUUL, she observed more JUUL ads on TV, the

 radio, at gas stations, online, and social media. These ads encouraged and increased her

 JUUL use.

        119.    Before trying JUUL, she used a vape called Kanger Tech from September

 2013 until January 2017.




                                                50
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 51 of 492




        120.   Prior to first purchasing JUUL’s products, Caddell recalls having seen the

 following advertisements, among others:




                                            51
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 52 of 492




                                   52
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 53 of 492




                                   53
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 54 of 492




                                   54
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 55 of 492




      121.   Based on the advertising of JUUL as an “alternative” for smokers, JUUL’s


                                         55
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                             Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 56 of 492




 “make the switch” campaign, and other JUUL advertising, Caddell believed JUUL’s

 products were safe, healthy, not highly addictive, had significantly less nicotine than

 cigarettes, and were a safer and less-addictive alternative to cigarettes.

        122.    Caddell also say advertisement like the following that used the #JUUL

 hashtag:




                                                56
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 57 of 492




        123.   Caddell purchased JUUL pods from gas stations and convenience stores.

 Caddell saw in-store promotions for JUUL that were substantially similar to the below:




                                             57
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 58 of 492




        124.    Rather than helping to reduce Caddell’s nicotine consumption, Caddell

 became addicted to JUUL’s products and vapes and increased her nicotine intake

 substantially. From January 2017 until December 2017, she used a half a pod per day.

 From January 2018 until August 2019, she used 3 to 4 JUUL pods every day.

        125.    Caddell began using and purchasing JUUL at the age of 20. Caddell was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and
                                                58
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 59 of 492




 the variety of flavors it came in. Caddell’s favorite flavors are mango, mint, and cucumber.

 She was attracted to JUUL’s sleek and discrete design. She and her friends were able to

 use the product without having to step outside, and could use it on busses during trips.

 These factors caused Caddell to believe that JUUL was safe and appropriate for her to use,

 even though she was underage. Caddell recalls seeing the following ads that attracted her

 to JUUL:




                                              59
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 60 of 492




                                   60
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 61 of 492




        126.    None of the advertisements, in-store promotions, or labels Caddell

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.
        127.    Caddell would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 11.    Thomas Carcone, on behalf of his son, N.C., a minor
        128.    Plaintiff Thomas Carcone and N.C. are residents of Utica, New York.

        129.    Thomas Carcone’s son, N.C., is currently 17 years old. N.C. began using

 JUUL’s products in 2015, when he was 14 years old, after hearing about them at school

 and seeing displays in store.

        130.    The displays used bold colors and were set up in standalone cases to be

 enticing and easily accessible and were essentially identical to the following:

                                               61
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 62 of 492




        131.    None of the advertisements, in-store promotions, or labels N.C. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver
 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        132.    Based on his understanding that the products did not contain nicotine and

 were not addictive, N.C. began purchasing JUUL pods from a local vaping store in his

 area and soon was consuming several JUUL pods each week.

        133.    In the meantime, his classmates and others adopted JUUL’s advertising of

 the products as cool, trendy, and designed for young people, and often promoted the

 products themselves by posting on social media or sharing viral images and posts using
                                               62
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 63 of 492




 the “#JUUL” hashtag that N.C. saw. That reinforced the perception of N.C. that the

 products were essentially harmless. N.C. recalls seeing at various times the following

 images promoting use and abuse of JUUL’s products by youth:




        134.    N.C. became addicted to JUUL’s products. Currently he consumes between

 two and five JUUL pods a week, now preferring the Tobacco and Menthol flavors along

 with Mango.

        135.    The addiction to JUUL’s product has cost N.C. significant money spent on

 JUUL pods every week since 2015 to supply his addiction. N.C. has tried to stop using

 JUUL products with his father’s encouragement but is unable to go long without JUULing.


                                             63
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 64 of 492




 When he does not use JUUL’s products N.C. becomes angry, irritable, and anxious, which

 has affected his relationship with his father and made N.C. lose all interest in sports or any

 activity except for JUULing.

        136.    N.C. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 12.    Alex Casas

        137.    Plaintiff Alex Casas is a 20-year old who resides in Lincoln, Nebraska.

        138.    Casas began using JUUL’s products in November 2016 after seeing

 advertisements on TV, at gas stations, and heard about it through friends. Casas also

 frequently saw promotions for JUUL on social media from both JUUL and people in his

 social network. JUUL was popular among Casas’ friends and classmates, which made

 JUUL appear to be cool and safe.

        139.    Before trying JUUL, Casas had never used nicotine.

        140.    Prior to purchasing JUUL, Casas viewed the product’s label and saw,

 among other things, statements that JUUL was an “alternative” to smoking.

        141.    Prior to first purchasing JUUL’s products, Casas recalls having seen the

 following advertisements, among others:




                                                64
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 65 of 492




                                   65
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 66 of 492




         142.   Based on advertisement he saw calling JUUL as an “alternative” for

 smokers, “smoking evolved”, that “a JUULpod is equal to a pack of cigarettes”, and that

 consumers should “switch” to JUUL from cigarettes, Casas believed JUUL’s products

 were safe, healthy, not highly addictive, and a safer and less-addictive alternative to

 cigarettes.

         143.   Casas purchased JUUL pods from gas stations, online retailers,

 convenience stores, and other distributors. Casas saw in-store promotions for JUUL that

 were substantially similar to the below:




                                               66
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 67 of 492




                                   67
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 68 of 492




        144.    Casas began using and purchasing JUUL at the age of 15. Casas was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. The device’s odorless and discrete design attracted him,

 because the product could easily be hidden. These factors caused Casas to believe that

 JUUL was safe and appropriate for him to use, even though he was underage.

        145.    Cases also saw user-generated content like the following:




        146.    None of the advertisements, in-store promotions, or labels Casas
 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.
        147.    Casas would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.




                                                68
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 69 of 492




 13.     Kisha Chandler, on behalf of her son, D.C., a minor

         148.   Plaintiff Kisha Chandler and D.C. are residents of Williston Park, New

 York.

         149.   Prior to using a JUUL for the first time in August 2017, at the age of 15,

 Chandler’s son D.C. had viewed increasing amounts of JUUL-related content on various

 social media platforms. For example, D.C. recalls viewing advertisements identical or

 substantially similar to the following images on Instagram:




                                              69
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 70 of 492




                                   70
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 71 of 492




        150.    D.C. had also viewed seen online JUUL advertisements promoting JUUL

 flavors identical or substantially similar to the following:




        151.    Before D.C. tried JUUL, he had also seen point-of-sale (“POS”)

 promotional materials for JUUL devices and products, including signs and displays. These

 promotional materials featured images of JUUL’s multicolored fruit-flavored pods. D.C.

 did not see any warnings or disclosures in these POS materials about JUUL’s nicotine

 levels or the risks JUUL posed. The representations and omissions in JUUL’s in-store

 promotions materially impacted D.C.’s assessment of, and eventual decision to use, JUUL

 products. D.C. remembers viewing promotional materials in and around Williston Park,

 New York when he began purchasing JUUL products in 2017, identical or substantially

 similar to the following images:

                                                71
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 72 of 492




                                   72
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 73 of 492




           152.   None of the advertisements, in-store promotions, or labels D.C. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount
 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that use of JUUL products poses significant

 health risks. Nor did they indicate that JUUL was an age-restricted product.

           153.   When D.C. was offered a Mango flavored JUUL by one of his many high

 school friends who had taken up JUUL use, he had never smoked a cigarette before or

 used any other tobacco product. D.C. succumbed to peer pressure and decided to try JUUL

 because everything he had seen had led him to believe that JUUL was fun, harmless, and

 “cool.”

           154.   D.C. enjoyed the “buzzed” feeling he received from the JUUL’s powerful

 nicotine hit, and he quickly became addicted to nicotine. D.C. and his friends obtained

 their JUUL pods from nearby gas stations and a small local deli. The gas stations and deli

 sold JUUL products directly to D.C. and his friends.

           155.   When Chandler caught her son with JUUL pods in his bedroom, D.C. told

 her JUUL was safe and nicotine-free; he told his mother that JUUL pods only contained

                                               73
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 74 of 492




 water vapor. D.C. would not have started using JUUL if he knew it contained nicotine.

 Additionally, D.C. would not have used a Tobacco or Menthol flavored JUUL pod because

 he associates both of those flavors with cigarettes, which he knew to avoid.

        156.    Chandler does not provide D.C. with cash; instead, if D.C. needs to

 purchase something, D.C. uses apps on his phone, which are linked to Chandler’s bank

 accounts. Thus, in order to obtain JUUL pods, D.C. would trade food for JUUL pods (i.e.

 “I’ll give you $20 worth of Wendy’s for JUUL pods).

        157.    Even though Chandler has confiscated numerous JUUL devices and JUUL

 pods from her son, D.C. has continued to find ways to obtain JUUL products. At his peak

 consumption, D.C. was consuming two to three JUUL pods a day.

        158.    D.C.’s JUUL use has taken a significant toll on his physical and

 psychological health. Since D.C. started using JUUL, he has developed a chronic cough.

 Chandler also believes D.C.’s JUUL use has increased his anxiety levels.

        159.    Chandler fears D.C. will be unable to quit using JUUL. D.C. has expressed

 to his mother that he wants to stop using JUUL, but he cannot due to the severity of his

 addiction.

        160.    D.C. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 14.    Ronald Claytor
        161.    Plaintiff Ronald Claytor is a 19-year old who resides in Petersburg,

 Virginia.

        162.    Claytor began using JUUL’s products in September 2018 after seeing

 advertisements through TV, at gas stations, and hearing about JUUL through friends.

 Claytor also frequently saw promotions for JUUL on social media from both JUUL and



                                                74
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 75 of 492




 people in his social network. JUUL was popular among Claytor’s friends and classmates,

 which made JUUL appear to be cool and safe.

        163.    Before starting JUUL, Claytor had never tried nicotine.

        164.    Prior to purchasing JUUL, Claytor viewed the product’s label.

        165.    Claytor purchased JUUL pods from Murphy USA at 423 Oakville Road,

 Appomattox, Virginia 24522. Claytor saw in-store promotions for JUUL that were

 substantially similar to the below:




                                             75
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 76 of 492




                                   76
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 77 of 492




         166.    Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved”, and that consumers should “switch” to JUUL from cigarettes, Claytor

 believed JUUL’s products were safe, healthy, were not addictive, and were a safer

 alternative to cigarettes.

         167.    Claytor began using and purchasing JUUL at the age of 17. Claytor was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. These factors caused Claytor to believe that JUUL was

 safe, even though she was underage.

         168.    None of the advertisements, in-store promotions, or labels Claytor

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.


                                                77
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 78 of 492




        169.    Claytor would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 15.    Tyler Cobb

        170.    Plaintiff Tyler Cobb is an 18-year old who resides in Troy, Missouri.

        171.    Cobb began using JUUL’s products in 2016, when he was 15 years old and

 still in high school, after hearing about them from friends and based on various

 advertisements he saw online and in gas stations.

        172.    Cobb never smoked before using JUUL’s products, but he has since

 become addicted to nicotine and vapes on a daily basis.

        173.    Prior to first purchasing JUUL’s products in 2016, Cobb saw them

 advertised in in-store displays and posters on windows, including the following that are

 essentially identical to those he recalls viewing:




                                               78
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 79 of 492




                                   79
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 80 of 492




        174.    None of the advertisements, in-store promotions, or labels Cobb

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

        175.    The advertisements and promotions Cobb viewed caused him to begin

 purchasing JUUL pods in 2016 from his friends and gas station displays.

        176.    He was attracted to JUUL’s products as well because of the way they
 tasted. Cobb tried virtually all flavors except for the Tobacco varieties and preferred

 Mango, but now has to buy the Cool Mint flavor since he is not aware of Mango being

 sold in his area any longer. He recalls seeing the following promotional images pushing

 the various flavors:




                                               80
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 81 of 492




        177.    Cobb became addicted to vaping. Now he needs the nicotine in JUUL pods
 within the first 30 minutes of waking each day and usually ends up consuming between

 half a pod and one full pod per day. Some days it is up to as much as two full pods.

        178.    Cobb would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 16.    Bradley Colgate
        179.    Plaintiff Bradley Colgate is a resident of La Jolla, California.




                                                81
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 82 of 492




        !O.)! ]A"/.!@G"#(7M$:&"J=>95$%&-"$"WVVU"&+9;M$>&::&"$A-"WVVU"J(-%"$:":5&"$M&"

 (I"/<";A"$A"&II(>:":("9=>:$;7"5;%"A;9(:;A&"$--;9:;(A"$A-"f=;:"%,(F;AM)"2&"5$-"%,(F&-"

 D$>7H(>(%"I(>"$JJ>(Q;,$:&76"%&Y&A"6&$>%"$A-"5$:&-"H&;AM"$"%,(F&>)""

        !O!)! ]A":5&"%=,,&>"$A-"I$77"(I"/.!@G"#(7M$:&"%:$>:&-"%&&;AM"WVVU"$-%"$9>(%%"

 %(9;$7",&-;$)"2&":6J;9$776"=%&-"]A%:$M>$,"$A-"\$9&H((F"$A-">&9$77%"%&&;AM",$A6"WVVU"

 $-%"(A"H(:5"J7$:I(>,%)"]A"J$>:;9=7$>G"5&">&,&,H&>%"%&&;AM"$"%&>;&%"(I"]A%:$M>$,"J(%:%":5$:"

 ;A97=-&-":&%:;,(A;$7%"I>(,"J&(J7&"Z5("5$-"%Z;:95&-"I>(,"9;M$>&::&%":("WVVU)"15&A"

 7(MM;AM";A:("]A%:$M>$,G"5&"Z(=7-"%&&"h]A%:$M>$,"%J(A%(>&-"%:(>;&%Gi"Z5;95"Z&>&"%5(>:"

 (A&+,;A=:&"Y;-&("$-Y&>:;%&,&A:%G"$A-"(I:&AG"5&b-"H&"J>&%&A:&-"Z;:5"$"WVVU+%J(A%(>&-"

 %:(>6":5$:"Z$%";A":5&"I(>,"(I"$":&%:;,(A;$7)"L5&%&":&%:;,(A;$7%":6J;9$776";AY(7Y&-"J&(J7&"

 -&%9>;H;AM"5(Z"WVVU"5&7J&-":5&,"f=;:"%,(F;AM"9;M$>&::&%)"15;7&"5&"-;-"A(:"Z$:95":5&"

 Y;-&(%G"5&"(I:&A"(H%&>Y&-":5&"H>;&I"9$J:;(A":5$:"$JJ&$>&-"H&A&$:5":5&"Y;-&(G"Z5;95"

 :6J;9$776"&A9(=>$M&-"5;,":("h%Z;:95i"I>(,"9;M$>&::&%":("WVVU)"15;7&":5&"J>&9;%&"

 :&%:;,(A;$7%":5$:"#(7M$:&"%$Z"$>&"A("7(AM&>"$Y$;7$H7&"(A7;A&G"#(7M$:&">&9$77%"%&&;AM"

 :&%:;,(A;$7%":5$:"7((F&-"%;,;7$>":(":5&"$-Y&>:;%&,&A:"H&7(Ze""

 "




                                              O/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 83 of 492




         !O/)! ]A"J$>:;9=7$>G"5&">&9$77&-"%&&;AM";A":5&%&":&%:;,(A;$7%"J5>$%&%":5$:"-&%9>;H&-"

 WVVU"$%"$A"h$7:&>A$:;Y&i":("9;M$>&::&%G"Z5;95"5&"=A-&>%:((-":(",&$A"A(:"=A5&$7:56"$A-"

 7&%%"$--;9:;Y&)"#(7M$:&"$7%(">&9$77%"%&&;AM"$-Y&>:;%&,&A:%"(A"H(:5"]A%:$M>$,"$A-"\$9&H((F"

 :5$:"%;,J76"9(A:$;A&-":5&"Z(>-"h41]L#2Gi";A97=-;AM":5&"$-Y&>:;%&,&A:"H&7(Ze""




         !O0)! 8>(=A-":5$:"%$,&":;,&G"5&"$7%("H&M$A"%&&;AM"$-Y&>:;%&,&A:%";A"%:(>&%)"2&"

 A(:;9&-"5(Z"7$>M&":5&"%:(>&"$-Y&>:;%&,&A:%"Z&>&G"$A-"Z$%"%=>J>;%&-":("%&&":5&"$-%"(A"

 -;%J7$6"A(:"?=%:"$:"%,(F&"%5(J%G"H=:"$:"9(AY&A;&A9&"%:(>&%"$A-"M$%"%:$:;(A%G"%=95"$%"@+

 N7&Y&A)"2&"$7%("A(:;9&-":5$:":5&%&"%:(>&%"-;%J7$6&-"WVVU"(A":5&"9(=A:&>G";A%:&$-"(I"H&5;A-"

 ;:"Z;:5":5&"(:5&>"9;M$>&::&%)"

         !O<)! E&I(>&"#(7M$:&"J=>95$%&-"WVVU"I(>":5&"I;>%:":;,&G"5&"%$Z"(:5&>"WVVU"
 $-Y&>:;%&,&A:%"(A"\$9&H((F"$A-"]A%:$M>$,)"]A"J$>:;9=7$>G"5&">&9$77%"%&&;AM":5&"H&7(Z"

 ]A%:$M>$,"$-Y&>:;%&,&A:%e""




                                              O0"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 84 of 492




                                   84
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 85 of 492




        185.    He also recalls seeing Facebook ads in September 2017 for a “Device Kit”

 and another on or around October 4, 2017 that encouraged him to “[c]ustomise a plan that

 fits your lifestyle.” Those ads are depicted below:




                                              85
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 86 of 492




        186.    He believed that JUUL would make it easier to stop being a smoker.

        187.    On the basis of JUUL’s advertising campaign, including the ads described

 in the previous paragraph, Colgate decided to begin purchasing JUUL in or around

 October 2017. He has purchased JUUL from numerous local gas stations and liquor

 stores, including 7-Elevens, ARCO and Chevron gas stations, Dick’s Liquor, Funky

 Monkey, Keg-N-Bottle, Liquor Box, M Mart, Sheetz, Smoke and Stacks, Sweet Dreams,

 and Syrah Spirit & Wine Parlor.

        188.    None of the advertisements, in-store promotions, or labels Colgate

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is capable

 of delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks.

        189.    Rather than weaning Colgate off of nicotine, the intense dosage of nicotine

 delivered by the JUUL products resulted in an addiction to JUUL pods, an increased

 nicotine addiction, and an increased consumption of nicotine and JUUL products by

 Colgate. Colgate found JUUL so addictive that he did not subscribe to JUUL’s pod

 service, as he was concerned that by having so many pods in the house, he would smoke

 more than his typical pod a day due to its addictive nature. Moreover, not only has the

 increased nicotine made JUUL harder to quit than regular cigarettes, but because of the

 way in which JUUL relentlessly continued to advertise to him on social media, Colgate

 has found quitting JUUL to be even more difficult than quitting cigarettes due to the fact

 that he is continuously reminded of it.

        190.    Colgate would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

                                                86
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 87 of 492




 17.    Anjie Comer, on behalf of her son, Q.C., a minor

        191.      Plaintiff Anjie Comer and Q.C. are residents of Fort Worth, Texas.

        192.      Comer’s son Q.C. began using JUUL around March 2018 at the age of 16.

        193.      Before Q.C. even tried JUUL, he viewed point-of-sale (“POS”)

 promotional materials for JUUL devices and products, including signs and displays. These

 promotional materials featured images of JUUL’s multicolored fruit-flavored pods. Q.C.

 did not see any warnings or disclosures in these POS materials about JUUL’s nicotine

 levels or the risks JUUL posed. The representations and omissions in JUUL’s in-store

 promotions materially impacted Q.C.’s assessment of, and eventual decision to use, JUUL

 products. For example, Q.C. viewed promotional material for JUUL products at local gas

 stations in and around Fort Worth, Texas in 2018 that was, or was substantially similar to,

 the following:




                                               87
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 88 of 492




                                   88
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 89 of 492




        194.   When Q.C. was offered a JUUL by a friend at school, he had never smoked

 or used any other tobacco product; he decided to try a JUUL because the fruit flavors
 sounded intriguing, he believed the JUUL posed no serious risks, and JUULing had grown

 increasingly common at his school. Q.C. had seen advertisements for JUUL on social

 media and was led to believe JUUL did not contain any nicotine. For example. Q.C.

 viewed advertisements that made him believe JUUL products were youth-friendly after

 viewing promotional JUUL material that was, or was substantially similar to, the

 following:




                                             89
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 90 of 492




        195.    JUUL’s narcotic effect of nicotine led Q.C. to use his friend’s JUUL

 repeatedly over the course of the next few weeks. Using JUUL became a social activity

 that Q.C. regularly engaged in with his friends during and after school. Q.C. purchased

 JUUL from a local QuikTrip store.

        196.    Comer has noticed that since her son began using JUUL, it has made him

 experience severe mood swings.

        197.    Had Q.C. known the risks of using a JUUL, he would not have used a
 JUUL. None of the advertisements, in-store promotions, or labels Cobb

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product. Additionally, Q.C. would not have used a Tobacco or Menthol-

 flavored JUUL because he associates both of those flavors with cigarettes, which he knew

 to avoid.

                                               90
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 91 of 492




 18.    Lisa Commitante, on behalf of her daughter, A.U., a minor

        198.    Plaintiff Lisa Commitante and A.U. are residents of New York.

        199.    Commitante’s daughter A.U. began JUULing at the age of 14, after

 purchasing a JUUL and JUUL pods at a smoke shop in Brooklyn, NY. She recalls seeing

 displays and signs there essentially identical to the following:




        200.    A.U. was attracted to the fruit flavors produced by the JUUL pods, and did

 not realize that they contained nicotine. The images from JUUL promoting flavors that she

 saw included the following:




                                               91
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 92 of 492




         201.   None of the advertisements, in-store promotions, or labels A.U. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the presence of

 nicotine, the actual amount of nicotine in or delivered by JUUL’s products, that the JUUL

 was engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is
 capable of delivering nicotine more rapidly and in greater quantities than a cigarette, or

 that use of JUUL products poses significant health risks. Nor did they indicate that JUUL

 was an age-restricted product.

         202.   She subsequently began consuming JUUL pods, enticed by the fact that it

 looked cool and her friends were vaping JUUL products. A.U. became addicted to JUUL

 pods.

         203.   She used the JUUL frequently until her mother found and confiscated it.


                                               92
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 93 of 492




        204.    A.U. would not have purchased the JUUL starter kit if she had known it

 contained nicotine or been adequately warned about the nicotine content, that it delivered

 even more nicotine than cigarettes, risks of addiction, and other health risks.

 19.    Timothy Critzer

        205.    Plaintiff Timothy Critzer is a resident of Apex, North Carolina.

        206.    Critzer used JUUL right around its launch in 2015. He had been a regular

 smoker for over fifteen years prior and had used other e-cigarette brands in the past. As a

 smoker, he typically went through around one pack of cigarettes each day. He initially

 began using JUUL products with the hope they would help end his addiction to nicotine.

 In-store and online advertisements failed to adequately disclose JUUL’s rapid and high-

 concentration nicotine delivery mechanism, or the resultant addiction risk posed by its use.

 Indeed, Critzer believed that one JUUL pod contained substantially less nicotine than a

 pack of cigarettes. He would not have purchased JUUL products had he known they

 delivered more nicotine to the bloodstream than cigarettes.

        207.    When purchasing JUUL products in-person, Critzer will visit the local

 Circle K convenience store. He reports, upon arrival, that various in-store advertisements

 will further induce him to purchase JUUL products. These advertisements often succeed,

 even when Critzer has not initially intended to purchase JUUL products during his visit.

 He does not remember seeing any accompanying nicotine content warnings, or notices

 regarding JUUL’s addictive nature.

        208.    Critzer recalls, since 2017, a display situated in front of the cashier’s

 counter and next to the lighters, prominently exhibiting JUUL products. It was, or was

 substantially similar to, the following:




                                               93
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 94 of 492




        209.    Critzer also recalls seeing outside-of-store display, prominently featuring a

 variety of JUUL pod flavors. Each had its own distinct illustration and color palette.

 Critzer’s favorite, Classic Tobacco, sat to the far right in the top row. The display from

 2017 was, or was substantially similar to, the following:




        210.    Critzer sees JUUL-related promotional content online as well. Critzer

 constantly sees advertisements for JUUL on Facebook. He recalls one identical or

 substantially similar to that below appearing multiple summers since 2015.


                                               94
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 95 of 492




                                                                         "

         /!!)! #>;:B&>"%;,;7$>76">&9$77%"%&&;AM"$"\$9&H((F"J(%:":5$:"Z$%G"(>"Z$%"

 %=H%:$A:;$776"%;,;7$>":(G":5&"I(77(Z;AM)""




                                                                         "

         /!/)! #>;:B&>"$7%(">&9&;Y&%"J>(,(:;(A$7"&,$;7%"I>(,"WVVU)"2&">&,&,H&>%":5&"

 %7(M$A"h4,(F;AM"NY(7Y&-i"$A-"Y$>;(=%"-;%9(=A:%"$A-"%$7&%"$%%(9;$:&-"Z;:5"%5$>;AM"WVVU"

 9(A:&A:"$9>(%%":5&";A:&>A&:)"L5&"&,$;7%"5&">&9&;Y&-"7((F&-"7;F&e"



                                              *C"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 96 of 492




        213.    As a result of the inundation of promotional materials and his worsening

 nicotine addiction, Critzer’s JUUL use has become a constant preoccupation. JUUL is on

 his mind more than cigarettes ever were. He typically consumes between one-and-a-half

 and two JUUL pods each day, in addition to his usual pack of cigarettes. That represents a

 150%-200% increase in Critzer’s nicotine consumption since he began using JUUL.

 Critzer feels generally powerless to reduce his nicotine consumption. Moreover, he

 experiences frequent throat pain and soreness as a result of his JUUL use; he rarely, if

 ever, experienced such problems when solely smoking cigarettes.



                                              96
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 97 of 492




           214.   None of the advertisements, in-store promotions, or labels Critzer saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that use of JUUL products poses significant

 health risks. Critzer would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 20.       Mary Deaton, on behalf of her granddaughter, M.E.D., a minor.
           215.   Plaintiff Mary Deaton and M.E.D. are residents of Oxford, Mississippi.

           216.   Deaton’s granddaughter M.E.D. is currently 15 years old. She started using

 JUUL’s products in 2017 when she was only 13 years old.

           217.   M.E.D. never tried smoking cigarettes before using JUUL’s products.

           218.   M.E.D. learned about JUUL at school from her friends and by viewing

 advertisements online and through social media. The advertisements she viewed promoted

 JUUL as cool and trendy, or even “essential,” and includes the following ads she recalls

 seeing:




                                                97
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 98 of 492




        219.   The kids at M.E.D.’s school adopted this view of the products as trendy and

 often promoted JUUL's products themselves by posting about them on social media or

 sharing viral images and posts of others using the “#JUUL” hashtag. M.E.D. recalls seeing

 the following images promoting use and abuse by young persons that were widely shared,

 which JUUL did nothing to address or counteract:




                                            98
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 99 of 492




                                   99
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 100 of 492




        220.    Advertisements from JUUL pushing candy-like flavors were particularly

 enticing to M.E.D. and her friends, and she recalls seeing the following images and

 advertisements in particular that played up the perception of JUUL products as a treat:




        221.    None of the advertisements, in-store promotions, or labels M.E.D.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual
 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is capable

 of delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

        222.    All the advertisements and social media influence from JUUL and its
 products caused M.E.D. to begin vaping with her friends. Despite her youth, she was able

 to purchase JUUL pods from convenience stores and vape shops around the area where

 she lives in Mississippi. The in-store displays also failed to inform her of the risks of



                                               100
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 101 of 492




 JUUL’s products, and were presented in attractive and colorful ways that looked

 essentially identical to the following:




        223.    M.E.D. became addicted to JUUL pods. Currently, she has to start vaping

 within the first 30 minutes of each day and consumes between one-half and a full pod each

 day. The flavor which she prefers, like many of her underage friends, is Cool Mint.

        224.    The addiction to JUUL’s product has cost M.E.D. and her family significant

 money that is spent on JUUL pods every week to feed her addiction.

        225.    M.E.D. would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 21.    Michael James Deeter
        226.    Plaintiff Michael James Deeter is a resident of Tucson, Arizona.

        227.    Deeter is currently 18 years old. He started using JUUL products in 2015

 when he was just 13.

        228.    Deeter had experimented with other tobacco products before he tried

 JUUL, but he was not a habitual nicotine user.




                                               101
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 102 of 492




            //*)! E&I(>&"=%;AM"$"WVVU"I(>":5&"I;>%:":;,&G"R&&:&>"5$-"%&&A"$A-">&7;&-"=J(A"

 J(;A:+(I+%$7&"J>(,(:;(A$7",$:&>;$7%"I(>"WVVU"-&Y;9&%"$A-"J>(-=9:%G";A97=-;AM":5&"%;MA%"

 $A-"-;%J7$6%"J;9:=>&-"H&7(Z)"L5&%&"J>(,(:;(A$7",$:&>;$7%"I&$:=>&-";,$M&%"(I"WVVUb%"

 ,=7:;9(7(>&-"I>=;:+"$A-"-&%%&>:+I7$Y(>&-"J(-%"$A-"(II&>%"(I"-;%9(=A:%"(A":5&"WVVU"h4:$>:&>"

 P;:)i"""
            "




            r"""


            /0.)! '(A&"(I":5&"%;MA%G"J>(-=9:"-;%J7$6%G"(>"J>(-=9:"7$H&7%"R&&:&>"%$Z"

 $-&f=$:&76"-;%97(%&-":5&"A$:=>&"(>"$--;9:;(A">;%F"(I"WVVUb%"J>(-=9:%G":5&"$9:=$7"$,(=A:"(I"

 A;9(:;A&";A"(>"-&7;Y&>&-"H6"WVVUb%"J>(-=9:%G":5$:":5&"WVVU"Z$%"&AM;A&&>&-":("-&7;Y&>"
 A;9(:;A&">$J;-76"$A-";A"M>&$:"f=$A:;:;&%G":5$:"WVVU";%"9$J$H7&"(I"-&7;Y&>;AM"A;9(:;A&",(>&"

 >$J;-76"$A-";A"M>&$:&>"f=$A:;:;&%":5$A"$"9;M$>&::&G":5$:"=%&"(I"WVVU"J>(-=9:%"J(%&"

 %;MA;I;9$A:"5&$7:5">;%F%)"'(>"-;-":5&6";A-;9$:&":5$:"WVVU"Z$%"$A"$M&+>&%:>;9:&-"J>(-=9:)"

 L5&">&J>&%&A:$:;(A%"$A-"(,;%%;(A%"(I"WVVUb%";A+%:(>&"J>(,(:;(A%",$:&>;$776";,J$9:&-"

 R)#)b%"$%%&%%,&A:"(IG"$A-"&Y&A:=$7"-&9;%;(A":("=%&G"WVVU"J>(-=9:%)"

            /0!)! 4((A"$I:&>"5&"%:$>:&-"WVVU;AM";A"/.!CG"R&&:&>"H&9$,&"$--;9:&-":("A;9(:;A&)"

            /0/)! 87:5(=M5"R&&:&>"Z$%G"=A:;7">&9&A:76G"H&7(Z":5&"7&M$7"$M&":("J=>95$%&"

 :(H$99("J>(-=9:%";A"8>;B(A$G"5&"5$%"$7Z$6%"H&&A"$H7&":("$9f=;>&"WVVU"J>(-=9:%":5>(=M5"

 5;%"7(9$7"#;>97&"P"9(AY&A;&A9&"%:(>&)"


                                               !./"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                 #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 103 of 492




        233.    Deeter actively uses Instagram, Snapchat, and YouTube where he is

 exposed to JUUL-related content from other adolescents and from JUUL-related accounts.

 Deeter has also posted his own JUUL-related content to social media.

        234.    Other parents have informed Deeter’s mother that they have seen JUUL-

 themed Snapchat posts posted by Deeter as well as videos of Deeter smoking JUULs.

        235.    Deeter consumes at least one JUUL pod every two days. He takes his first

 puff of JUUL within 30 minutes of waking up every morning. His preferred flavor is Mint.

        236.    Deeter would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risk of addiction, and other health risks JUUL poses. He also

 would not have used JUUL’s products if they did not come in sweet and fruity flavors.

 22.    Katherine Dentler
        237.    Plaintiff Katherine Dentler is a resident of Aloha, Oregon.

        238.    Before using JUUL for the first time in Summer 2016 at the age of 39,

 Dentler regularly smoked combustible cigarettes. At that point, she had been a smoker for

 over twenty-five years, and typically smoked around a pack of cigarettes daily. She began

 using JUUL products with the hope they would help end her nicotine addiction. In fact,

 she first heard of the JUUL brand from a television commercial touting its efficacy as a

 cigarette replacement. The commercial characterized JUUL products as inherently safe

 and failed to adequately disclose JUUL’s rapid and high-concentration nicotine delivery

 mechanism, or the resultant addiction risk posed by its use. Dentler would not have bought

 JUUL products had she known they delivered more nicotine to the bloodstream than

 cigarettes. Indeed, upon her initial purchase, she believed that one JUUL pod only

 contained a negligible amount of nicotine.




                                              103
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 104 of 492




        239.    Dentler purchased JUUL products from different variety stores, a local

 Plaid Pantry, and a 7-Eleven gas station. At these stores, she recalls promotional displays

 that were, or were substantially similar to, the following:

        240.    An in-store display at a single-owner smoke shop called Cold Beer Cheap

 Smokes, since early 2017. Situated in front of the cashier’s counter and next to the

 lighters, this display prominently exhibits JUUL products.




        241.    An in-store display at Plaid Pantry, from 2017, prominently exhibiting

 various JUUL pod flavors, each with its own distinct color palette.




        242.    An in-store display at a Chevron gas station, from 2017, featuring JUUL

 accessories, such as JUUL pod flavor varieties and a USB charging dock.




                                              104
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 105 of 492




        243.    Dentler once saw a promotional poster at a local 7-Eleven, prominently
 advertising a sale: two JUUL pods for thirty dollars. The sale was appealing; Dentler

 typically paid twenty dollars for each JUUL pod.




        244.    Dentler frequently saw advertisements for JUUL products in magazines she

 perused. These advertisements often highlighted JUUL’s high-tech design and futuristic

 aesthetic. She recalls the slogan “Smoking Evolved” displayed along with promotional



                                             105
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 106 of 492




 imagery. She remembers an in-magazine advertisement, similar to the following,

 appearing many times since 2016:




        245.    JUUL-related advertisements and promotions began to percolate through

 Dentler’s digital life as well. As a result of the inundation of promotional materials and her

 worsening nicotine addiction, Dentler’s JUUL use became a constant preoccupation.

 JUUL was on her mind more than cigarettes ever were.




                                              106
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 107 of 492




        /<K)! R&A:7&>"%$Z"$-Y&>:;%&,&A:%"I(>"WVVU"(A"\$9&H((FG";-&A:;9$7"(>"

 %=H%:$A:;$776"%;,;7$>":(":5&"(A&"H&7(ZG"&$95"%=,,&>"%;A9&"/.!K)""




 "

        /<@)! R&A:7&>">&9$77%":5&";,$M&>6"J$;>&-"Z;:5":5&"H&7(Z"\$9&H((F"J(%:G":5(=M5";%"

 =A%=>&";I"%5&"%$Z";:"(A"\$9&H((FG"(>"&7%&Z5&>&"(A":5&";A:&>A&:)"R&A:7&>">&9$77%"%5$>;AM"%=95"

 ;,$M&>6"(A7;A&"$I:&>"H&M;AA;AM"=%&"(I"WVVU";A"/.!K)"




                                                                         "


                                             !.@"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 108 of 492




         248.   Dentler also received promotional emails from JUUL. She recalls repetition

 of the aforementioned “Smoking Evolved” slogan and various discounts and sales

 associated with sharing JUUL content across the internet. The emails she received looked

 similar to:




         249.   Dentler attempted to reduce her JUUL use in early 2018, as she began to

 understand the potency of JUUL’s nicotine delivery mechanism. As a result, she

 experienced severe withdrawal symptoms. Physical symptoms included hot flashes, cold

 sweats, and gastrointestinal issues. Dentler also suffered psychological withdrawal effects

 such as mood swings, crying fits, and acute irritability with occasional outbursts of anger.

                                              108
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 109 of 492




 She had no idea that her JUUL use had propelled her nicotine addiction to such a level that

 attempts to reduce use would result in withdrawal symptoms such as these. This newfound

 understanding frightened her; despite the hardships of withdrawal, she persisted in her

 efforts and successfully reduced her JUUL use to a negligible level by March 2018. She

 quit tobacco products altogether in September 2019. Far from aiding in this process,

 Dentler’s JUUL use only intensified and prolonged an already daunting challenge.

         250.    None of the advertisements, in-store promotions, or labels Dentler saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that use of JUUL products poses significant

 health risks.

         251.    Dentler would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 23.     Joseph DiGiacinto, on behalf of his son, C.D., a minor.
         252.    Plaintiff Joseph DiGiacinto (“Digiacinto”) and his son C.D. are residents of

 Cotati, California.

         253.    C.D. is 16 years old.

         254.    Before C.D. started using JUUL in 2015, he had never smoked.

         255.    Before C.D. had ever tried a JUUL, he had seen point-of-sale (“POS”)

 promotional materials for JUUL devices and products, including signs and displays

 substantially similar to those pictured below. These promotional materials featured images

 of JUUL’s multicolored fruit- and dessert-flavored pods and offers of discounts on the

 JUUL “Device Kit” or “Starter Kit.” C.D., like most youth, found the depiction of the

 sweet and fruity JUUL pods in JUUL’s POS advertisement particularly appealing. To

 C.D., this advertisement conveyed that JUUL was a harmless treat and gave C.D. no

                                               109
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 110 of 492




 >&$%(A":("H&7;&Y&":5$:"WVVU"$9:=$776"9(A:$;A&-"$"5;M576"$--;9:;Y&"->=M)""L5&"

 >&J>&%&A:$:;(A%"$A-"(,;%%;(A%";A"WVVUb%";A+%:(>&"J>(,(:;(A%",$:&>;$776";,J$9:&-"#)R)b%"

 $%%&%%,&A:"(IG"$A-"&Y&A:=$7"-&9;%;(A":("=%&G"WVVU"J>(-=9:%)"

        "




 "
        /CK)! '(A&"(I":5&"$-Y&>:;%&,&A:%G";A+%:(>&"J>(,(:;(A%"(>"WVVU"7$H&7%"#)R)"%$Z"

 $-&f=$:&76"-;%97(%&-":5&"A$:=>&"(>"$--;9:;(A">;%F%"(I"WVVUb%"J>(-=9:%G":5&"$9:=$7"$,(=A:"

 (I"A;9(:;A&";A"(>"-&7;Y&>&-"H6"WVVUb%"J>(-=9:%G":5$:":5&"WVVU"Z$%"&AM;A&&>&-":("-&7;Y&>"

 A;9(:;A&">$J;-76"$A-";A"M>&$:"f=$A:;:;&%G":5$:":5&"WVVU";%"9$J$H7&"(I"-&7;Y&>;AM"A;9(:;A&"

 ,(>&">$J;-76"$A-";A"M>&$:&>"f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"WVVU"J>(-=9:%"J(%&%"

 %;MA;I;9$A:"5&$7:5">;%F%)"'(>"-;-":5&6";A-;9$:&":5$:"WVVU"Z$%"$A"$M&+>&%:>;9:&-"J>(-=9:)"

 L5&">&J>&%&A:$:;(A%"$A-"(,;%%;(A%";A"WVVUb%"$-Y&>:;%;AM"$A-"[34"J>(,(:;(A%",$:&>;$776"

 ;,J$9:&-"#)R)b%"$%%&%%,&A:"(I":5&"I7$Y(>&-"WVVU%"5&"&Y&A:=$776"-&9;-&-":(":>6"$A-"

 J=>95$%&)"

        /C@)! ]A"W=A&"/.!KG"#)R)"%:$>:&-"=%;AM"WVVU"J>(-=9:%G"$A-"&Y&A:=$776"H(=M5:"$"

 WVVU"-&Y;9&"I>(,"$"97$%%,$:&"Z5("5$-"$"%J$>&"I(>"%$7&)"#)R)"5$%"$7%("J=>95$%&-"I>(,"87"

 4$5$>$"4,(F&"45(J)"

        /CO)! L5&"Y;>$7"%J>&$-"(I"WVVU+J>(,(:;(A$7"9(A:&A:":5$:"&A9(=>$M&-":&&A%":("

 :$F&"=J"WVVU"=%&G"J>(,(:&-"->=M+7;F&"H&5$Y;(>%G"-;%:(>:&-"$A-"(,;::&-":5&">;%F%"(I"WVVU"

                                              !!."
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 111 of 492




 use, and misled youth about the nature and risks of JUUL use reached C.D.’s social

 network, including classmates, leading to an increase in uptake of JUUL products and

 widespread misperceptions about the nature and risks of JUUL products. But for JUUL’s

 social media advertising, C.D. would not have been exposed to, and would not have used,

 JUUL products. Among the viral JUUL-related posts C.D. saw were the following:




                                            111
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 112 of 492




        /C*)! "#)R)";%"$9:;Y&"(A"]A%:$M>$,"$A-"\$9&H((F)"8,(AM":5&"WVVU"J>(,(:;(A%"

 :5$:"#)R)"%$Z"Z$%":5&"I(77(Z;AM"]A%:$M>$,"J(%:"J>(,(:;AM"WVVU"I7$Y(>%G";A97=-;AM"6(=:5"

 I$Y(>;:&%"D$AM("$A-"#((7"D;A:G-$:&-"39:(H&>"0G"/.!@e"




        /K.)! 15;7&"5&"Z$%"=%;AM"WVVUG"#)R)"9(A:;A=&-":("H&"&QJ(%&-":("WVVU"

 $-Y&>:;%;AM"(A"%(9;$7",&-;$G";A97=-;AM":5&"]A%:$M>$,"J(%:"H&7(Z)""L5;%"]A%:$M>$,"J(%:G"

 Z5;95"J>&%&A:&-"WVVUb%"#((7"#=9=,H&>"J(-%"$%"$A"&QJ&>;&A9&"%;,;7$>":("$"-$6"(A"$"

 %&97=-&-":>(J;9$7"H&$95G"$M$;A"9(AY&6&-":("#)R)":5$:"WVVU";%"$"5$>,7&%%";A-=7M&A9&":5$:"
 J>&%&A:&-"A("5&$7:5+>&7$:&-"9(A9&>A%)""#)R)"H&9$,&"$">&M=7$>"=%&>"(I"#((7"#=9=,H&>"

 WVVU"J(-%)"




                                             !!/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 113 of 492




        261.    Also, on Instagram, C.D. was exposed to a significant amount of JUUL

 promotional content from third parties, including the Instagram accounts @Doit4JUUL

 and @JUULNation. These accounts led C.D. to believe that JUUL use was “cool,” safe,

 and appropriate for minors. The accounts also encouraged the unlawful purchase and use

 of JUUL products by youth. On YouTube, C.D. saw numerous JUUL-themed videos from

 Donny Smokes and Supreme Patty. On Snapchat, C.D. saw JUUL-themed content from

 EonSmoke and OG Nick, and even his own friends. This content was overtly youth-

 oriented and promoted nicotine abuse, downplayed or normalized addiction

 risks, encouraged JUUL use in school, provided guidance on how to conceal a JUUL,

 created the impression that JUUL use was more common than it was, and that JUULing

 was the “cool” thing to do. These accounts also sold JUUL products directly through

 Instagram and promoted websites that sold JUUL products with inadequate age

 verification procedures, if any at all. C.D. did not know that much of the content he

 saw was being created, distributed, and promoted by JUUL vendors or paid

 influencers whose aim was to promote JUUL use to adolescents and profit from their

 addiction. Had C.D. known that he was being targeted by vendors of JUUL products, or

 that JUUL’s own viral marketing had promoted and facilitated these accounts, C.D. would

 have rejected offers to use a JUUL or would have made efforts to stop using JUUL sooner

 than he did.

        262.    Though C.D. is a minor, he has been receiving a steady stream of

 promotional e-mails from JUUL for months.

        263.    C.D.’s Instagram and Snapchat streams are bombarded with advertisements

 for JUUL products and JUUL-related products, many of which use the hashtag #juul.

 Among the promotions C.D. has seen are those pictured below:




                                             113
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 114 of 492




        264.    DiGiacinto has enlisted the aid of school administrators and his family

 doctor in efforts to halt C.D.’s nicotine addiction. He has also attempted to keep C.D from

 associating with friends who use JUUL. None of these efforts have been successful.

        265.    C.D. would not have purchased or started using JUUL’s products were it

 not for JUUL’s youth directed advertising and if he had been adequately warned about the

 nicotine content, that it delivered even more nicotine than cigarettes, risk of addiction, and

 other health risks JUUL posed.

 24.    Rachelle Dollinger, on behalf of her son, K.S., a minor
        266.    Plaintiff Rachelle Dollinger and K.S. are residents of Brownsburg, Indiana.

        267.    Dollinger’s son, K.S., is currently 15 years old. He started using JUUL

 products in 2017 when he was only 13.

        268.    K.S. had never smoked or used other tobacco products before he started

 using JUUL.

        269.    K.S. learned about JUUL from his friends at school and by viewing JUUL

 promotions online and through social media. The promotions he recalls viewing included

 the following images from JUUL’s “Vaporized” campaign:




                                              114
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 115 of 492




        270.    Before he had ever tried JUUL, K.S. had also seen point-of-sale (“POS”)

 promotional materials for JUUL devices and products, including signs touting JUUL’s




 simplicity, ads featuring JUUL’s multicolored fruit- and dessert-flavored pods and offers

 of discounts on the JUUL “Starter Kit.” Among the POS materials that K.S. recalls seeing

 were the following:



        271.    K.S. was exposed to a steady stream of images that promoted JUUL as a

 tasty treat or a lifestyle essential but failed to disclose that JUUL was also a potent
                                               115
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 116 of 492




 addictive drug. Among the JUUL social media promotions that K.S. saw and relied upon

 were the following:

        272.   Instagram posts:




        273.   Facebook posts from July 10, December 1 and December 28 of 2017 and

 January 18, 2018:




                                           116
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 117 of 492




          274.   None of the advertisements, in-store promotions, or labels that K.S.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, that the JUUL is capable of

 delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of
 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product. The representations and omissions in JUUL’s advertisements, in-store

 promotions, and labels materially impacted K.S.’s assessment of the fruit-flavored JUUL

 he would later be offered.

          275.   In 2017, K.S. tried JUUL for the first time when he took a puff from his

 friend’s JUUL device. At the time, K.S. and his friend were both 13-year-olds in the eighth

 grade.

          276.   When Dollinger found out that K.S. was using JUUL products, she

 confronted K.S., who told her that JUUL was harmless and did not contain nicotine. K.S.



                                              117
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 118 of 492




 claimed that he had reviewed JUUL’s website, and told Dollinger that if she also reviewed

 JUUL’s website, she would see for herself that JUUL was safe.

            277.   Although K.S. is well below the minimum legal age to buy tobacco

 products, he is nevertheless able to purchase JUUL products from the local Speedway gas

 station.

            278.   Dollinger recently found approximately 30 empty JUUL pods while

 cleaning K.S.’s room. K.S. claimed that there are videos on YouTube that explain how to

 refill empty pods.

            279.   At 15 years of age, K.S. is addicted to JUUL pods. According to Dollinger,

 he has a “meltdown” if he is not able to JUUL.

            280.   K.S. would not have purchased or started using JUUL products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risk of addiction, and other health risks JUUL poses. He also would not

 have used JUUL products if they did not come in sweet and fruity flavors.

 25.        Nicole Dramis on behalf of her son, J.D., a minor
            281.   Plaintiff Nicole Dramis and J.D. are residents of Miller Place, New York.

            282.   Dramis’ son J.D. began using JUUL in November 2017, at the age of 14.

 Prior to this, J.D. did not smoke cigarettes or use other tobacco products.

            283.   Before using JUUL for the first time, J.D. had seen numerous JUUL

 advertisements online, which promoted JUUL pod flavors and depicted fashionably

 dressed young people striking playful poses with JUUL devices in hand.

            284.   For example, J.D. recalls viewing online promotional material in 2017 that

 was, or was substantially similar to, the following, showcasing JUUL’s bright, dessert- and

 fruit-flavored products:




                                                118
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 119 of 492




                                                                                               "




                                           "                                               "

        /OC)! E&I(>&"W)R)"&Y&A":>;&-"WVVUG"5&"$7%("Y;&Z&-"J(;A:+(I+%$7&"_h[34ia"

 J>(,(:;(A$7",$:&>;$7%"I(>"WVVU"-&Y;9&%"$A-"J>(-=9:%G";A97=-;AM"%;MA%"$A-"-;%J7$6%)"L5&%&"

 J>(,(:;(A$7",$:&>;$7%"I&$:=>&-";,$M&%"(I"WVVUb%",=7:;9(7(>&-"I>=;:+I7$Y(>&-"J(-%)"W)R)"

 -;-"A(:"%&&"$A6"Z$>A;AM%"(>"-;%97(%=>&%";A":5&%&"[34",$:&>;$7%"$H(=:"WVVUb%"A;9(:;A&"

 7&Y&7%"(>":5&">;%F%"WVVU"J(%&-)"L5&">&J>&%&A:$:;(A%"$A-"(,;%%;(A%";A"WVVUb%";A+%:(>&"

 J>(,(:;(A%",$:&>;$776";,J$9:&-"W)R)b%"$%%&%%,&A:"(IG"$A-"&Y&A:=$7"-&9;%;(A":("=%&G"WVVU"

                                               !!*"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 120 of 492




 products. For instance, J.D. remembers viewing advertisements that were, or were

 substantially similar to, the following in and around Miller Place, New York when he

 started purchasing JUUL pods in November 2017:




                                            120
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 121 of 492




         286.   None of the advertisements, in-store promotions, or labels J.D. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

 J.D. would not have purchased or started using JUUL’s products if he had been adequately

 warned about the nicotine content, that it delivered even more nicotine than cigarettes,

 risks of addiction, and other health risks.

         287.   Based on the promotional material J.D. viewed, when offered a JUUL by a

 friend at school, J.D. accepted because he was interested in trying the fruit flavors. J.D.

 believed that JUUL pods did not contain nicotine but were simply “fruit-flavored juice.”

         288.   JUUL’s use of fruit-based flavors, fruit-based flavor names and fruit-based

 advertising images was a substantial factor in J.D.’s decision to use and continue using a

 JUUL. JUUL’s fruit-based promotions misled J.D. about the nature of JUUL’s product and

 distorted the risks JUUL products posed. J.D. would not have started using JUUL if he

 knew it contained nicotine. Additionally, J.D. would not have used Virginia Tobacco or

 Classic Menthol flavored JUUL pods, since he associates both of those flavors with

 cigarettes, which he knew to avoid.

         289.   Peer pressure was also a significant contributing factor in J.D.’s decision to

 use and continue using a JUUL. J.D. has conveyed to Dramis that everyone at his high

 school was using JUUL, and he did not want to be the “odd man out.”

         290.   J.D. and his friends have purchased JUUL pods from vape shops in the

 area.

         291.   At his peak level of consumption, J.D. was consuming up to three JUUL

 pods per day; he began using JUUL within five minutes of waking up in the morning and

                                               121
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 122 of 492




 continued using JUUL throughout the day. J.D. enjoys using JUUL because it gives him a

 high and makes him feel good.

        292.    J.D. began using JUUL regularly at school; he would leave class and take

 extended visits to the bathroom to use JUUL. Because of this, Dramis has received phone

 calls from J.D.’s teachers informing her of her son’s absence from class.

        293.    Dramis states J.D.’s JUUL use has had significant psychological and social

 effects on her son. Dramis says J.D. becomes very nasty and irritated when he cannot

 consume JUUL due to his severe addiction to nicotine.

        294.    For a time period, J.D. concealed his JUUL use from Dramis. During this

 time, J.D. would lock himself in his room and sleep all day because this was the only way

 he could get through the day without using JUUL products. J.D. sank into a severe

 depression. Dramis took J.D. to see several therapists to better understand what was going

 on with her son. Through therapy, Dramis and J.D. discovered J.D.’s JUUL use and

 nicotine withdrawals were to blame for his depressive state.

        295.    Socially, Dramis says her son has always been a nice, respectful child.

 However, since using JUUL, J.D. has started hanging out with a different crowd and veers

 the other way. J.D. has made friends with older kids that have easier access to JUUL.

        296.    Dramis has made many efforts to get her son to stop using JUUL. Dramis

 has grounded J.D., taken away his spending money, and banned him from hanging out

 with “bad influences.” Dramis would like to send her son to a rehabilitation program in

 order to treat his addiction to nicotine and put a stop to his JUUL use.

        297.    Recently, J.D. has also made several unsuccessful attempts to quit using

 JUUL. J.D. has reached out to the addiction counselor at his school. Because J.D. is under

 the age of 18, it is illegal to give him nicotine patches or Chantix. Both Dramis and J.D.

 are desperately trying to break J.D.’s severe addiction to nicotine and JUUL products.



                                              122
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 123 of 492




 26.    Robert Dyer, on behalf of his son, B.D., a minor.

        298.    Plaintiff Robert Dyer and B.D. are residents of Nauvoo, Alabama.

        299.    Dyer’s son B.D. began using JUUL in October 2015 at the age of 15,

 shortly after the device’s launch in June of the same year. Online advertisements sold him

 on the safety of the product, along with the social status he could achieve through its use.

 B.D. purchased his initial JUUL products from classmates, many of whom were then of

 legal age to purchase them. Later, B.D. would purchase JUUL products from local stores

 with lax enforcement of legal age requirements. Dyer also suspects that B.D. used fake

 accounts in order to purchase JUUL products directly from the JUUL website.

        300.    Prior to using JUUL, B.D. had never used tobacco products. Today, he uses

 JUUL daily and has done so for over four years.

        301.    When he first began using JUUL products, B.D. was unaware of their

 addictive potential; Dyer recalls a conversation where his son expressed his belief that

 JUUL had to be safe because it was different than cigarettes. JUUL’s marketing campaigns

 reinforced such beliefs. B.D. does not recall any nicotine content warnings on the various

 advertisements he saw online. Since he started using JUUL, B.D. has on occasion tried

 other e-cigarettes, but always ends up circling back to JUUL, which has a more rapid

 nicotine delivery mechanism than most other e-cigarette brands.

        302.    B.D. recalls seeing JUUL-related content and imagery on many of the

 websites he frequented as an adolescent, including popular social media platforms.

        303.    B.D. saw an image online advertising the eight different JUUL pod flavor

 varieties available to consumers, that was, or was substantially similar to, the following.

 B.D. recalls this image from 2017 through 2018:




                                              123
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 124 of 492




         304.   B.D. recalls imagery, substantially similar or identical to that below,

 advertising the immensely popular Mango JUUL pod flavor. He recalls this image from

 2018.




         305.   B.D. also encountered JUUL promotional material when at local

 convenience stores.

         306.   B.D. recalls an in-store display, from 2017, in front of cashier’s counter,

 prominently exhibiting JUUL products. The display was next to the lighters and

 practically impossible to miss. The display was, or was substantially similar to, the

 following:



                                              124
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 125 of 492




        307.    B.D. recalls an outside-of-store display featuring a variety of JUUL pod

 flavors. Each flavor has its own distinct illustration and color palette. B.D.’s favorite

 flavor, Cool Mint, sits center-stage in the bottom row. The display was, or was

 substantially similar to, the following:




        308.    None of the advertisements, in-store promotions, or labels B.D. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

                                               125
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 126 of 492




 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        309.      B.D. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 27.    John Scott Emidy

        310.      Plaintiff John Scott Emidy is a 24-year old who resides in Cordova,

 Tennessee.

        311.      Emidy was not a regular smoker prior to his introduction to JUUL’s

 products. He occasionally would smoke a cigar (or “cigarillo”) in social settings but was

 not addicted to nicotine by any means. After he started using JUUL’s products, Emidy

 became completely addicted to nicotine and now, as a result, also smokes cigarettes.

        312.      Emidy began using JUUL’s products in 2018 based on various

 advertisements and “memes” he saw online, including Reddit posts and other sites, as well

 as advertisements and displays he saw in person at gas stations.

        313.      Prior to purchasing JUUL’s products, Emidy saw posters and displays set

 up at gas stations that he frequented in Tennessee, including some essentially identical to

 the following:




                                               126
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 127 of 492




        314.   Emidy also saw viral images and videos on social media that pushed JUUL

 products as cool or edgy for young persons like himself, including the following images

 he recalls being widely shared in connection with the “#JUUL” hashtag at the time, which

 JUUL did nothing to address or correct:




        315.   None of the advertisements, in-store promotions, or labels Emidy saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver


                                            127
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 128 of 492




 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         316.    Emidy instead developed an addiction to JUUL pods. The advertisements

 caused Emidy to begin purchasing JUUL pods because they were interesting to him,

 spawned funny memes and posts, and made it fun, so he started purchasing JUUL pods

 from “Kangaroo” gas stations near where he lives, and he would vape one to two pods a

 day on average. After becoming addicted, Emidy found he needed nicotine each day and

 so he progressed to smoking cigarettes as well, as a result of using JUUL’s products.

         317.    In addition to the money that Emidy has lost and continues to lose as a

 result of the addiction to nicotine caused by JUUL’s products, he now also has heart

 problems that did not exist before.

         318.    Emidy would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 28.     Joan Eubanks
         319.    Plaintiff Joan Eubanks is a resident of Tucson, Arizona.

         320.    Before using JUUL for the first time in January 2016 at the age of fifty-

 three, Eubanks regularly smoked combustible cigarettes. She had been a smoker for ten

 years and would typically smoke less than half a pack of cigarettes each day. She initially

 began using JUUL products with the hope they would help end her addiction to nicotine.

 Promotional emails and in-store displays failed to adequately disclose JUUL’s rapid and

 high-concentration nicotine delivery mechanism, or the resultant addiction risk posed by

 its use. She would not have purchased JUUL products if she had known they delivered

 more nicotine to the bloodstream than cigarettes.



                                               128
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 129 of 492




        321.      Eubanks received many promotional emails from JUUL since she began

 purchasing JUUL products in January 2016. These emails included, among many others,

 the following.

        322.      Eubanks received an email with the below imagery on January 1st, 2016.

 She recalls the slogan “Smoking Evolved” and various discounts and sales associated with

 sharing JUUL content across the internet.




        323.      On February 12th, 2016, Eubanks received the following email.




                                              129
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 130 of 492




        324.   Eubanks further recalls the below imagery in an email she received on

 March 27th, 2018. å




                                           130
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 131 of 492




         325.    Eubanks also recalls the following promotional display at her local

 Walgreens (where she purchased JUUL). She saw the display each time she visited this

 Walgreens location from July 20th, 2018, up through December 2019, when it was

 removed. It was, or was substantially similar to, the following:




         326.    Eubanks currently consumes around one-half of a JUUL pod each day. She

 now suffers from constant chest heaviness and congestion, in addition to a periodic severe

 cough. Her addiction to nicotine has only intensified and she now feels entirely powerless

 to stop her JUUL use. JUUL is on her mind more than cigarettes ever were.
         327.    None of the advertisements, in-store promotions, or labels Eubanks saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.




                                              131
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 132 of 492




        328.    Eubanks would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 29.    Patience Evans

        329.    Plaintiff Patience Evans is an 18-year old who resides in Charleston, West

 Virginia.

        330.    Evans began using JUUL’s products in September 2017 after seeing

 advertisements through social media, online, and hearing about them through a friend.

 Evans recalls seeing numerous advertisements and influencers on social media promoting

 JUUL products. Evans frequently saw promotions for JUUL on social media from both

 JUUL and people in her social network. JUUL was popular among Evans’ friends and

 classmates, which to Evans made JUUL appear to be cool and safe.

        331.    Evans began using and purchasing JUUL’s products at the age of 14 after

 Evans and a friend shared a JUUL device in her high school bathroom. At that time, Evans

 was 14 and did not believe the JUUL product would be addictive. Evans was attracted to

 JUUL and used the products for the first time because of, among other things, the

 youthful-looking persons in its advertisements, that was advertised as a cool part of a fun

 lifestyle, its stylish design, and the variety of flavors it came in. These advertisements

 were displayed on various social media platforms that Evans used.

        332.    Prior to using JUUL’s products, Evans had never used any nicotine delivery

 products product and did not know she would become addicted to nicotine products after

 using JUUL’s products.

        333.    Prior to purchasing JUUL, Evans viewed the product’s label and saw,

 among other things, statements that JUUL was an “alternative” to smoking.

        334.    Based on the advertising of JUUL and her understanding of the products,

 Evans believed JUUL’s products were safe, healthy, and not highly addictive. Additionally,

                                               132
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 133 of 492




 numerous friends at school were also using JUUL’s products which made the products

 appear to be safe to Evans.

        335.    Evans and her classmates adopted JUUL’s advertising of the products as

 cool, trendy, and designed for young people. Evans often saw the products promoted on

 social media by friends and using the hashtag “#JUUL.” This reinforced the perception

 that JUUL’s products were cool and fun. Evans recalls seeing at various times the

 following images promoting use and abuse of JUUL’s products by youth:




                                            133
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 134 of 492




                                   134
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 135 of 492




                                   135
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 136 of 492




                                   136
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 137 of 492




                                   137
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 138 of 492




        336.    Evans purchased JUUL products and pods from gas stations, convenience

 stores, friends at school, and other distributors such as tobacco shops. Evans continues to

 purchase JUUL products through these channels today. Evans’ favorite JUUL pod flavor

 was Mango and Fruit Medley. Now Evans purchases Menthol flavored pods for daily

 consumption. These fruit flavors factors caused Evans to believe that JUUL was safe, even

 though she was underage. Evans recalls seeing the following ads and in-store displays that

 that attracted her to JUUL:




                                              138
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 139 of 492




        337.    Evans is addicted to JUUL’s products and has been for approximately three

 years. Evans vapes daily, taking her first puff as soon as he wakes up in the morning.

 Evans consumes about one JUUL pod per day and suffers from withdrawal-like

 symptoms, including anger and irritation, when she does not have sufficient nicotine.

        338.    None of the advertisements, in-store promotions, or labels that Evans

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        339.    Evans would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 30.    Clark Fish

        340.    Plaintiff Clark Fish is a 20-year old who resides in Nicholasville, Kentucky.

        341.    Fish began using JUUL’s products in September 2017 after seeing

 advertisements at gas stations about hearing about JUUL from friends. Fish also frequently

 saw promotions for JUUL on social media from both JUUL and people in his social

                                              139
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 140 of 492




 network. JUUL was popular among Fish’s friends and classmates, which made JUUL

 appear to be cool and safe.

        342.    Before using JUUL, Fish had only every tried his friends SMOK vape on

 one occasion in April 2017.

        343.    Fish recalls having seen the following advertisements, among others:




                                            140
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 141 of 492




                                   141
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 142 of 492




                                   142
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 143 of 492




        344.    Based on the advertising of JUUL, Fish believed JUUL’s products were

 safe, healthy, not addictive, and a safer alternative to cigarettes. He was very attracted to

 the flavors, and did not know JUUL was addictive.

        345.    Prior to purchasing JUUL, Fish viewed the product’s label and saw, among

 other things, statements that JUUL was an “alternative” to smoking and had as much

 nicotine as a package of cigarettes.

        346.    Fish purchased JUUL pods from gas stations, including Circle K, located at

 100 Bellerive Blvd, Nicholasville, KY 40356, and Valero, located at 1000 S. Main Street,

 Nicholasville, KY 40356, and other distributors. Fish saw in-store promotions for JUUL

 that were substantially similar to the below:




                                                 143
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 144 of 492




         347.    Fish began using and purchasing JUUL at the age of 17. Fish was attracted

 to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that it was advertised as a cool part of a fun lifestyle, its stylish design,

 and the variety of flavors it came in. Fish’s favorite flavors are Mango, Mint, and Fruit
                                                144
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 145 of 492




 Medley. These factors caused Fish to believe that JUUL was safe, even though she was

 underage.

        348.    None of the advertisements, in-store promotions, or labels Fish

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        349.    Fish would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 31.    Janine Franklin, on behalf of her daughter, J.F., a minor
        350.    Plaintiff Janine Franklin and J.F. are residents of Centennial, Colorado.

        351.    Franklin’s daughter, J.F., is currently 17 years old and started using JUUL

 products in 2017 when she was only 15 years old.

        352.    J.F. had never smoked cigarettes or tried any other tobacco product before

 using JUUL.

        353.    J.F. first became aware of JUUL in September 2017 when, during her

 sophomore year at Denver Academy, the vaping epidemic swept through her school.

 Suddenly, it seemed that about 80% of J.F.’s classmates were JUULing.

        354.    Around the same time, J.F. saw JUUL advertising at convenience stores and

 gas stations near her home, including the following point-of-sale promotions:




                                              145
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 146 of 492




        355.    J.F. also saw advertisements from JUUL promoting its fruit- and dessert-

 flavored JUUL pods. She recalls seeing the following images in particular:




        356.    None of the advertisements or in-store promotions that J.F. saw adequately

 disclosed the nature or addiction risks of JUUL’s products, the actual amount of nicotine

 in, or delivered by, JUUL’s products, that JUUL was engineered to deliver nicotine rapidly

 and in great quantities, that JUUL is capable of delivering nicotine more rapidly and in
                                             146
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 147 of 492




 greater quantities than a cigarette, or that use of JUUL products poses significant health

 risks. Nor did they indicate that JUUL was an age-restricted product. The representations

 and omissions of JUUL’s advertisements and in-store promotions materially impacted

 J.F.’s assessment of, and eventual decision to use, JUUL products.

        357.    Unaware that JUUL products contained nicotine and hoping to be “more

 part of the crowd,” J.F. took a few puffs of a friend’s JUUL in a school bathroom. She

 enjoyed the buzz, the flavor, and the feeling of social acceptance that JUULing provided.

        358.    J.F.’s boyfriend, who was two years older than J.F., had his own JUUL

 device. He let J.F. and her best friend “hit” his JUUL several times, assuring them that

 JUUL products did not contain nicotine. By mid-November 2017, J.F., decided that she

 wanted a JUUL device of her own, so she purchased a JUUL Starter Pack from an

 eighteen-year-old senior in her high school.

        359.    Once she had a JUUL of her own, J.F. became addicted to JUUL pods. She

 found that she was JUULing all the time, particularly with her best friend. She also

 noticed that she was fitting in with more people in her school’s ever-growing community

 of JUUL users.

        360.    With steady JUUL use, J.F.’s addiction to nicotine worsened. She

 discovered that she needed to JUUL even when she was alone. J.F. practiced “ghosting”

 (i.e., using breath control techniques to JUUL without producing noticeable vapor) so she

 could JUUL undetected at home, in school, in the car with her parents, etc. Her JUUL pod

 consumption quickly escalated from 3-4 pods per week to 2-3 pods per day.

        361.    To afford the JUUL pods she needed to satisfy her addiction to nicotine,

 J.F. started to sell her personal possessions. Although she was below the legal age to

 purchase tobacco products, she, like many of her classmates, was nevertheless able to

 purchase JUUL pods from the Family Cigarette Grocery Store on Colfax Avenue in

 Denver.

                                                147
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 148 of 492




        362.    In February 2018, J.F. realized that JUULing was causing her numerous

 physical and psychological problems. Her hair was thinning, and she became anxious

 whenever she didn’t have her JUUL with her. J.F. tried to quit vaping and even sold her

 JUUL, but she quickly succumbed to her addiction and bought another vaping device, a

 Suorin Air, a few days later. When her Suorin broke, a friend gave her another JUUL.

        363.    In April of 2018, Franklin discovered that J.F was vaping and threatened to

 take away J.F.’s vaping equipment. J.F.’s reaction to the confrontation was so intense that

 her parents took her to the Children’s Hospital Emergency Department. At Children’s

 Hospital, it was recommended that J.F. be admitted for inpatient care and J.F. was

 transferred by ambulance to the Denver Springs addiction treatment facility in Meridian,

 Colorado. J.F. was hospitalized at Denver Springs for approximately 10 days. She was

 then discharged into a partial hospitalization program for roughly another 10 days,

 followed by approximately 2 weeks in an intensive outpatient program.

        364.    While she was hospitalized, J.F. begged to go home so she could get access

 to her JUUL. According to J.F., she “never felt that terrible in [her] life.”

        365.    J.F. was prescribed various versions of the drug Wellbutrin to combat her

 addiction, but to no good effect. She had a bad reaction to at least one version of

 Wellbutrin, and none of the medications she was prescribed helped with her addiction to

 nicotine.

        366.    Franklin withdrew J.F. from Denver Academy and enrolled her in Girls

 Athletic Leadership School (“GALS”) in the hope that a change of setting would help her

 make a new start. Unfortunately, when J.F. returned home, she began vaping again, which

 led to her mother cutting all of J.F.’s contact to her longtime best friend.

        367.    Once at GALS, J.F. found that she had not escaped the JUUL epidemic. J.F.

 estimates that 60-70% of students at GALS vape.



                                               148
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 149 of 492




        368.    J.F. is still addicted to nicotine. She continues to receive routine counseling

 treatment and is largely nicotine-free though she has relapsed on numerous occasions.

        369.    J.F. would not have purchased or started using JUUL’s products if she had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks. She also would not have used

 JUUL’s products if they did not come in the candy-like flavors.

 32.    Larry Fox

        370.    Plaintiff Larry Fox is a 17-year old who resides in Bonner Springs, Kansas.

        371.    Fox began using JUUL’s products in September 2017 after seeing

 advertisements through social media, online, and hearing about it from friends. Fox

 frequently saw promotions for JUUL on social media from both JUUL and people in his

 social network. JUUL was popular among Fox’s friends and classmates, which made

 JUUL appear to be cool and safe.

        372.    Fox never used or tried nicotine before starting with JUUL.

        373.    Prior to first purchasing JUUL’s products, Fox recalls having seen the

 following advertisements, among others:




                                              149
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 150 of 492




                                   150
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 151 of 492




                                   151
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 152 of 492




        374.    Based on the advertising of JUUL, Fox believed JUUL’s products were

 safe, healthy, and thought the product merely contained water vapor. He and his friends

 were unaware that the product contained nicotine or any other chemical additives. Because

 of JUUL’s advertising, Fox did not consider JUUL comparable to cigarettes, and was

 unaware of any health risks associated with JUULing.

        375.    Prior to purchasing JUUL, Fox viewed the product’s label.
        376.    Fox purchased JUUL pods from a gas station, QuikTrip, located near his

 home, and other distributors. The location he purchased from is 389 N 130th St, Bonner

 Springs, Kansas 66013. Fox saw in-store promotions for JUUL that were substantially

 similar to the below:




                                            152
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 153 of 492




         377.    Fox began using and purchasing JUUL at the age of 14. Fox was attracted

 to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Fox’s favorite flavor is mango. Fox and his friends

 believed the product merely produced water vapor without any added chemicals, let alone

 a drug like nicotine. His beliefs were based on ads that showed young people having fun

 with the product and that failed to make any health warnings. These factors caused Fox to

 believe that JUUL was safe and appropriate for him to use, even though he was underage.

 Fox recalls seeing the following ads (or substantially similar ones) that attracted him to

 JUUL:




                                               153
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 154 of 492




        378.    None of the advertisements, in-store promotions, or labels Fox

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        379.    Larry Fox’s father, David Fox, is a respiratory therapist. David and Larry

 have been long opposed to the cigarette smoking habit Larry Fox’s grandfather maintains.

 Fox would not have purchased or started using JUUL’s products if he had been

 adequately warned about the nicotine content and dosage, risks of addiction, and other

 health risks. Larry Fox was unable to quit using JUUL until August 2019, after his father

 read him the nicotine and chemical ingredients that were finally added to the product

 label, and explained that JUUL is “the same thing as Grandpa’s cigarettes.”

 33.    Isaac Gant

        380.    Plaintiff Isaac Gant is a 23-year old who resides in Overland Park, Kansas.



                                              154
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 155 of 492




        381.    Gant began using JUUL’s products in 2015, while he was 18 years old and

 still in high school, after hearing about them from friends and based on various

 advertisements he saw online and in gas stations.

        382.    Gant was not a regular smoker prior to his introduction to JUUL’s products.

 He occasionally would smoke a “Black & Mild” cigar in social settings but was not

 addicted to nicotine. As a result of using JUUL, Gant is now completely addicted to

 nicotine.

        383.    Prior to first purchasing JUUL’s products in 2015, Gant saw them promoted

 in social media popular with his peers, trending with hashtags like “#JUUL.” The images

 and advertisements were appealing because they featured bold coloring, displayed

 attractive and youthful models, and depicted people laughing and having fun, such as the

 following he recalls viewing in that time frame:




                                             155
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 156 of 492




                                   156
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 157 of 492




                                   157
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 158 of 492




        384.    Gant also saw posters and displays set up at gas stations he frequented in

 Kansas, including some essentially identical to the following:




        385.    None of the advertisements, in-store promotions, or labels Gant

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual
 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

                                              158
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 159 of 492




        386.      The advertisements and promotions he viewed caused Gant to begin

 purchasing JUUL pods in 2015 from gas station displays primarily, at a cost of around

 $10.00-$15.00 each. He enjoyed them because of the way they tasted, preferring the

 Cucumber, Mango, and Fruit Medley flavors in particular.

        387.      Eventually, Gant became addicted to JUUL pods and he now needs the

 nicotine in JUUL pods within the first 30-60 minutes of waking each day. Usually, he ends

 up consuming between half a pod and one full pod each day. Some days, it is up to as

 much as two full pods.

        388.      In addition to the money Gant has lost and continues to lose as a result of

 his addiction, he has suffered respiratory problems, bouts of anxiety, and coughing fits, not

 to mention the compulsion to take frequent breaks from his work and everyday life to curb

 the nicotine cravings he now has.

        389.      Gant would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 34.    Bruce Gibson, on behalf of his son, K.G., a minor
        390.      Plaintiff Bruce Gibson and K.G. are residents of Centennial, Colorado.

        391.      Gibson’s son K.G. began using JUUL in 2016 at the age of fourteen.

 Gibson and his wife have since taken hundreds of JUUL pods from K.G., most of them

 already empty.

        392.      K.G. spends between $75 and $100 each month on JUUL pods.

        393.      K.G. first purchased JUUL products from Amazon. Upon learning this,

 Gibson reached out to Amazon regarding their age verification process. Amazon directed

 Gibson to contact JUUL, who told Gibson that their only age verification process operated

 via the credit card used to make the purchase. K.G. also purchases JUUL products from a

 local convenience store with lax legal-age enforcement procedures.

                                               159
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 160 of 492




         394.   At this local convenience store, K.G. recalls promotional material, identical

 or substantially similar to that below, propagating since JUUL’s introduction in 2015:

         395.   K.G. recalls an in-store display since 2016, in front of the cashiers’

 counters, prominently exhibiting JUUL products. The display was next to the lighters and

 practically impossible to miss.




         396.   K.G. recalls an in-store display of readily available JUUL products,

 appearing in 2016, with an image of a hip and attractive model directly above.




         397.   Upon his initial use of JUUL products, K.G. preferred fruit flavored JUUL

 pods.

                                              160
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 161 of 492




        398.    K.G. is now addicted to JUUL pods. K.G. desires to curb his JUUL use, but

 the potency of his nicotine to addiction has rendered him totally powerless in his efforts to

 do so. He has faced disciplinary action at school resulting from his compulsive JUUL use.

 Moreover, after finding an empty JUUL pod in K.G.’s backpack, the school decided to

 contact local police, per their tobacco policy. This resulted in a citation, court appearance,

 and mandatory community service. K.G.’s JUUL use and resultant nicotine addiction has

 thus led to severe academic and legal repercussions.

        399.    K.G. has seen two counselors to address his JUUL use and compulsions,

 and their underlying causes, although thus far to minimal effect. Gibson reports that their

 family has spent thousands of dollars on these counseling efforts. K.G. continues to

 regularly use JUUL products.

        400.    None of the advertisements, in-store promotions, or labels K.G. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        401.    K.G. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 35.    Carlee Goldston
        402.    Plaintiff Carlee Goldston is a 20-year old who resides in Elizabeth City,

 North Carolina.

        403.    Goldston began using JUUL’s products in March 2017 after seeing

 advertisements at gas stations and hearing about it through friends. After she starting using

 JUUL, Goldston frequently saw TV ads and promotions for JUUL on social media from

                                               161
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 162 of 492




 both JUUL and people in her social network. JUUL was popular among Goldston’s friends

 and classmates, which made JUUL appear to be cool and safe.

        404.   Before using JUUL, Goldston had only ever used a SMOK several times

 when offered it by a friend in 2016. Otherwise, she had never used nicotine products.

        405.   Prior to purchasing JUUL, Goldston viewed the product’s label and saw,

 among other things, statements that JUUL was an “alternative” to smoking. She also

 Goldston recalls having seen the following advertisements, among others:




                                            162
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 163 of 492




                                   163
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 164 of 492




         406.    Based on advertising of JUUL as an “alternative” for smokers that she saw,

 Goldston believed JUUL’s products were safe, healthy, not highly addictive, had

 significantly less nicotine than cigarettes, and would be a safer and less-addictive

 alternative to cigarettes.

         407.    Goldston purchased JUUL pods from gas stations, including Hand-Dee

 Hugo’s at 1012 Halstead Blvd., Elizabeth City, North Carolina 27909, and Discount

 Tobacco at 900 W. Ehringhaus Street, Suite E, Elizabeth City, North Carolina 27909, and

 other distributors. Goldston saw in-store promotions for JUUL that were substantially

 similar to the below:




                                              164
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 165 of 492




                                   165
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 166 of 492




                                   166
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 167 of 492




           408.   Rather than helping to prevent or reduce Goldston’s nicotine consumption,

           409.   Goldston became addicted to JUUL’s products and vapes. From March

 2017 until the present, she has used one pod per day on average, and has even used as

 much as three pods in a single day.

           410.   Goldston began using and purchasing JUUL at the age of 17. Goldston was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Goldston’s favorite flavors are Mint and Mango. The

 device became very popular among her friends in part because it was compact and easy to

 hide. These factors caused Goldston to believe that JUUL was safe, even though she was

 underage.

           411.   He also recalls seeing posts like the following on social media and other

 places:




                                               167
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 168 of 492




        412.    None of the advertisements, in-store promotions, or labels Goldston

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        413.    Goldston would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 36.    Lauren Gregg

        414.    Plaintiff Lauren Gregg is a 19-year-old who resides in Salisbury Mills,

 New York.

        415.    Gregg began using JUUL’s products in September 2017 after seeing

 advertisements through TV and hearing about it from friends. Gregg frequently saw

 promotions for JUUL on social media from both JUUL and people in her social network.

 JUUL was popular among Gregg’s friends and classmates, which made JUUL appear to be

 cool and safe. After starting JUUL, she also regularly saw gas station ads.

                                              168
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 169 of 492




        416.    Prior to using JUUL, Gregg had never smoked cigarettes or used any other

 nicotine products.

        417.    Gregg saw signs and displays like the below:




        418.    She is also active on social media, and saw the following advertisements:

                a. Instagram




                                            169
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 170 of 492




                                   170
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 171 of 492




                                   171
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 172 of 492




             b. Twitter




                                   172
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                          Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 173 of 492




                                   173
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 174 of 492




             c. Facebook




                                    174
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                           Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 175 of 492




        419.   She also saw posts like the below on her social media that used a #JUUL

 hashtag:




                                           175
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 176 of 492




       420.   Many of the advertisements Gregg saw focused on the JUUL flavors:




                                         176
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                             Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 177 of 492




        421.    Based on the advertising of JUUL as an “alternative” for smokers and

 “smoking evolved”, Gregg believed JUUL’s products were safe, healthy, not highly

 addictive, and were a safer and less-addictive alternative to cigarettes.

        422.    Prior to purchasing JUUL, Gregg viewed the product’s label.

        423.    Gregg purchased JUUL from retail locations in Chester, New York and

 New Windsor, New York beginning in October 2017 through January 2020. She also

 purchased JUUL online from the JUUL website using her own email address.

        424.    Gregg began using and purchasing JUUL at the age of 15. Gregg was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Her favorite flavors are Mango and Cucumber. These

 factors caused Gregg to believe that JUUL was safe and appropriate for her to use, even

 though she was underage. JUUL’s marketing was the primary reason Gregg started JUUL

 and popularity among her peers was a much smaller consideration.

                                               177
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 178 of 492




        425.    None of the advertisements, in-store promotions, or labels Gregg saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        426.    Gregg would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 37.    Dylan Healey
        427.    Plaintiff Dylan Healey is a 23-year-old who resides in Huntington, West

 Virginia.

        428.    He began smoking cigarettes at about age 10 or 11. He typically smoked

 less than half a pack a day.

        429.    Healey first began using JUUL products at age 19, around February 2016.

 He learned about JUUL from advertisements on television and in gas stations. He decided

 to start using JUUL because he believed that it was a safer alternative to smoking and a

 means to quit smoking. Based on the advertisements he had seen, he believed that JUUL

 was safer and less addictive than cigarettes.

        430.    He primarily purchased JUUL products at the convenience stores Circle K

 and Sheetz. He typically paid between $14 and $16 for a pack of JUUL pods. He saw

 advertisements at the checkout counter at these stores.

        431.    He also saw advertisements on Facebook and YouTube.

        432.    He recalls seeing the following or substantially similar advertisements,

 labels, and social media posts:



                                                 178
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 179 of 492




                                   179
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 180 of 492




                                      "                                 "




                                          "                             "




                                  "                          "


                                      !O."
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 181 of 492




                                                      "




                                           ""




                                    !O!"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 182 of 492




                                                         "




                                    !O/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 183 of 492




                                                 "




                                                      "




                                    !O0"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 184 of 492




                                                      "




                                                      "




                                    !O<"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 185 of 492




                                           "                           "




                          "                                                "




                                "                                  "



                                    !OC"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 186 of 492




                                   186
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 187 of 492




                                     "                              "




                                                          "




                                    !O@"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 188 of 492




                                   188
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 189 of 492




                                   189
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 190 of 492




                                   190
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 191 of 492




                                   191
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 192 of 492




                                   192
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 193 of 492




                                   193
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 194 of 492




                                   194
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 195 of 492




                                   195
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 196 of 492




                                   196
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 197 of 492




                                   197
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 198 of 492




                                   198
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 199 of 492




                                   199
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 200 of 492




                                   200
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 201 of 492




                                   201
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 202 of 492




        433.     When Healey began JUULing, his preferred flavors were Tobacco and

 Crème Brulee.

        434.     He increased his nicotine consumption significantly when JUULing. He

 typically consumed between one and two JUUL pods per day. The most he consumed in a

 single day was between two and three pods.

        435.     When he was JUULing, he first used his JUUL within 5 minutes of waking.

 JUULing was on his mind more than cigarettes ever were.

        436.     He tried to quit JUUL four times, but he was successful only on the fourth

 try.

        437.     He has returned to smoking cigarettes and now smokes less than half a

 pack a day.

        438.     He experiences headaches and respiratory/lung problems that he believes

 are related to his JUUL use.

        439.     None of the advertisements, in-store promotions, or labels Healey

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering
                                              202
    SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 203 of 492




 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

            440.   Healey would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 38.        Jordan Heitmann

            441.   Plaintiff Jordan Heitmann is a 20-year old who resides in Sullivan,

 Missouri.

            442.   Heitmann began using JUUL’s products in 2016, when he was 17 years old

 and still in high school, after hearing about them from friends and based on various

 advertisements he saw online and in gas stations.

            443.   Heitmann never smoked before using JUUL’s products, but he has since

 become addicted to nicotine and now smokes cigarettes and chews tobacco along with

 vaping on a daily basis.

            444.   Prior to first purchasing JUUL’s products in 2016, Heitmann saw them

 promoted in social media and other online sites popular with his peers, such as YouTube,

 Facebook, and in pop-up ads that made them seem trendy, including the following that he

 recalls:




                                                203
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 204 of 492




        445.    Heitmann also saw posters and displays set up at gas stations he frequented

 in Missouri, including some essentially identical to the following:




        446.    None of the advertisements, in-store promotions, or labels Heitmann

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.


                                              204
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 205 of 492




        447.    The advertisements and promotions Heitmann viewed cause him to begin

 purchasing JUUL pods in 2016 from his friends and gas station displays.

        448.    He enjoyed vaping also because of the way JUUL’s products tasted,

 preferring the Mint, Cucumber, and Mango flavors. In particular, he saw multiple ads

 promoting the Mango flavor without clearly disclosing its nicotine content or addiction

 warnings:




        449.    Eventually Heitmann became addicted to JUUL pods. Now he needs the

 nicotine in JUUL pods within the first hour of waking each day and usually ends up

 consuming between half a pod and one full pod per day. Some days it is up to as much as

 two full pods. On the occasions when he does not have his JUUL device or he runs out of

 pods, Heitmann resorts to other sources of nicotine, such as chewing tobacco, smoking

 Marlboro cigarettes, or using other vaping devices.

        450.    In addition to the money Heitmann has lost and continues to lose as a result

 of his addiction, he has suffered physical and mental changes, including substantial weight

 loss. He also now suffers from breathing problems, lack of attention, and irritability.




                                              205
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 206 of 492




            <C!)! 2&;:,$AA"Z(=7-"A(:"5$Y&"J=>95$%&-"(>"%:$>:&-"=%;AM"WVVUb%"J>(-=9:%";I"5&"

 5$-"H&&A"$-&f=$:&76"Z$>A&-"$H(=:":5&"A;9(:;A&"9(A:&A:G":5$:";:"-&7;Y&>&-"&Y&A",(>&"

 A;9(:;A&":5$A"9;M$>&::&%G">;%F%"(I"$--;9:;(AG"$A-"(:5&>"5&$7:5">;%F%)"

 ;N-!       A/<5=:>&[311F/>&

            <C/)! [7$;A:;II"D$-;%(A"2&77,$A"_h2&77,$Aia";%"$">&%;-&A:"(I"'&Z"2(J&G"

 [&AA%67Y$A;$"H=:"7;Y&-";A"S(HH;A%Y;77&G"'&Z"W&>%&6"=A:;7"W=76"/.!O)"2&77,$Ab%";A;:;$7"

 J=>95$%&%"$A-"WVVU"=%&":((F"J7$9&";A"$A-"$>(=A-"S(HH;A%Y;77&G"'&Z"W&>%&6)"

            <C0)! 2&77,$A";%"9=>>&A:76"!*"6&$>%"(7-)"45&"%:$>:&-"=%;AM"WVVU"J>(-=9:%";A"

 D$>95"(I"/.!@"Z5&A"%5&"Z$%"?=%:"!K)"

            <C<)! 2&77,$A"Z$%"A(:"$"%,(F&>"(>"=%&>"(I"A;9(:;A&"J>(-=9:%"H&I(>&"%5&":>;&-"

 WVVU)"

            <CC)! 2&77,$A"7&$>A&-"$H(=:"WVVU"I>(,"5&>"(7-&>"H>(:5&>G"Z5("%:$>:&-"=%;AM"

 WVVU";A"/.!KG"$A-"I>(,"WVVU"J(;A:+(I+%$7&"J>(,(:;(A%)"""

            <CK)! E&I(>&"=%;AM"$"WVVU"I(>":5&"I;>%:":;,&G"2&77,$A"%$Z"$A-">&7;&-"(A"WVVU"

 %;MA%"$A-"J>(-=9:"-;%J7$6%";A"7(9$7"M$%"%:$:;(A%G";A97=-;AM":5&"J>(,(:;(A%"J;9:=>&-"H&7(Z)"

            "




     "                                  "


                                               /.K"
         !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                 #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 207 of 492




        457.    None of the signs, product displays, or product labels Hellman saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, that JUUL is capable of delivering nicotine more

 rapidly and in greater quantities than a cigarette, or that use of JUUL products pose

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        458.    Hellman tried JUUL for the first time when her brother let her take a puff

 from his JUUL device. Hellman liked the way JUUL tasted and the nicotine buzz it

 provided.

        459.    Because many of her friends and her brother’s friends were JUULing,

 Hellman felt social pressure to follow the crowd. As a result of this combination of factors,

 Hellman became a habitual JUUL user and quickly developed an addiction to nicotine.

        460.    Hellman and her friends were active on social media, where Hellman saw

 posts from her friends and her brother’s friends that encouraged adolescent use of

 JUUL products and promoted using JUUL products at school. This online content

 reinforced Hellman’s belief that JUUL was a harmless product made for teenagers.

 Hellman even posted pictures of herself using JUUL, mimicking what she had seen other

 kids doing on social media.

        461.    All of Hellman’s friends in New Jersey were JUUL users. Although many

 of them were below the legal age to purchase JUUL products, they easily purchased JUUL

 pods from local gas stations and other students at Hellman’s school.

        462.    Now 19 years old, Hellman’s spending on JUUL pods and JUUL devices

 has totaled at least $2000, some of which she earned herself and some of which her

 mother provided through gifts of money, not realizing that she was funding Hellman’s

 addiction.



                                              207
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 208 of 492




        463.    Hellman’s mother, Jennifer Hellman, has spent in excess of $7,000 in her

 efforts to help Hellman with behavioral issues that appeared when she began JUULing.

        464.    In 2018, Hellman’s family moved to Pennsylvania seeking a new start, only

 to find that JUUL abuse was just as common in Hellman’s new high school.

        465.    Hellman’s mother had taught her and her brother that smoking was

 dangerous, but she did not know to warn them about JUUL until it was too late. Similarly,

 schools had educated Hellman and her brother about tobacco though the DARE program,

 but never addressed JUUL use.

        466.    Hellman has tried repeatedly to quit using JUUL but has been unable to do

 so.

        467.    Hellman’s current consumption of nicotine is consistent and frequent. Her

 nicotine addiction is currently so severe that, when she cannot access JUUL, she turns to

 combustible cigarettes.

        468.    Hellman would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risk of addiction, and other health risks JUUL poses. She also

 would not have used JUUL’s products if they did not come in sweet and fruity flavors.

 40.    John Hollis
        469.    Plaintiff John Hollis is a 69-year-old resident of Sellersberg, Indiana.

        470.    Hollis had been consuming nearly a full pack of cigarettes per day prior to

 using JUUL products. Hollis began using JUUL products in 2018.

        471.    Based on various advertisements of JUUL’s products that he saw and relied

 on, Hollis purchased a JUUL to help him quit smoking and as a healthy alternative to

 smoking.




                                              208
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 209 of 492




        472.     Hollis saw JUUL advertisements on social media and point of sale displays

 containing statements that JUUL is an “alternative” to cigarettes. These ads were very

 influential in his decision to purchase JUUL products. At sale displays, Hollis saw the

 following ad:




        473.     Hollis saw JUUL advertisements containing statements that JUUL is

 “smoking evolved.” These ads were influential in his decision to purchase JUUL products.

 At sale displays, Hollis saw the following ad:




                                             209
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 210 of 492




        474.     Hollis saw JUUL advertisements containing statements that cigarette

 smokers should “switch” from cigarettes to JUUL. These ads were the most important

 factor in his decision to purchase JUUL products. At sale displays, Hollis saw the

 following ad:




                                             210
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 211 of 492




        <@C)! 2(77;%"%$Z"$-Y&>:;%&,&A:%"$A-"J>(,(:;(A%"$:"M$%"%:$:;(A%"Z5&>&"5&"

 J=>95$%&-"WVVU"J>(-=9:%":5$:"5;M57;M5:&-"I7$Y(>%"$A-"%Z;:95;AM"$Z$6"I>(,"9;M$>&::&"=%&"

 Z5;7&"9(A9&$7;AM"WVVUb%"$--;9:;Y&A&%%G";A97=-;AM":5&"I(77(Z;AMe"




                                                     "

        <@K)! L5&%&"$-Y&>:;%&,&A:%"-;%J7$6"Y$>;(=%"I7$Y(>%"$A-"=%&"&A:;9;AM"9(7(>"

 %95&,&%"Z5;7&"I$;7;AM":("$-&f=$:&76"Z$>A"$H(=:"WVVU%"$--;9:;Y&A&%%"$A-"J(:&A:;$7"

 $-Y&>%&"5&$7:5"9(A%&f=&A9&%)"

        <@@)! 2(77;%";A:&>J>&:&-":5&"$-%"5&"5$-"%&&A"$%";A-;9$:;AM":5$:"WVVU"Z$%"A(:"(A76"

 %$I&>":5$A"9;M$>&::&%G"H=:"9$J$H7&"(I"5&7J;AM"5;,"%:(J"%,(F;AM)"'(A&"(I":5&"

 $-Y&>:;%&,&A:%G";A+%:(>&"J>(,(:;(A%G"(>"7$H&7%"2(77;%"%$Z"$-&f=$:&76"-;%97(%&-":5&"A$:=>&"

 (>"$--;9:;(A">;%F%"(I"WVVUb%"J>(-=9:%G":5&"$9:=$7"$,(=A:"(I"A;9(:;A&";A"(>"-&7;Y&>&-"H6"

 WVVUb%"J>(-=9:%G":5$:":5&"WVVU"Z$%"&AM;A&&>&-":("-&7;Y&>"A;9(:;A&">$J;-76"$A-";A"M>&$:"

 f=$A:;:;&%G"(>":5$:":5&"WVVU";%"9$J$H7&"(I"-&7;Y&>;AM"A;9(:;A&",(>&">$J;-76"$A-";A"M>&$:&>"

 f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"WVVU"J>(-=9:%"J(%&%"%;MA;I;9$A:"5&$7:5">;%F%)""

        <@O)! 2(77;%"J&>%(A$776",$-&"J=>95$%&%"(I"WVVU"J>(-=9:%"I>(,"H>;9F+$A-+,(>:$>"

 %:(>&%G";A97=-;AM"45&77"M$%"%:$:;(AG"#7$>F%Y;77&"[&--7&>b%"D$77"$A-"4,(F&"45(J)"

        <@*)! 2(77;%"5$%"H&9(,&"$--;9:&-":("WVVU"J(-%)"2&"9(A%=,&%"A&$>76"$"I=77"J(-"

 J&>"-$6"$A-"5$%"9(A%=,&-"$%",$A6"$%":5>&&";A"$"%;AM7&"-$6"(A"J>&Y;(=%"(99$%;(A%)"2&"


                                              /!!"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 212 of 492




 begins using his JUUL daily within half an hour of waking and feels strongly that he is

 more addicted to JUUL pods than he ever was to cigarettes.

        480.     Hollis continues to use cigarettes daily.

        481.     Hollis coughs more since using JUUL than he ever had due to cigarettes.

 He has also suffered from a general decline in health since beginning to use JUUL pods.

        482.     Had Hollis known that JUUL pods were more addictive than cigarettes, he

 would not have purchased them. He would not have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content and dosage, risks of

 addiction, and other health risks. Hollis is still interested in products that would help him

 stop smoking and would be willing to purchase a vape product such as JUUL ENDS in the

 future if he could trust the product to work as advertised.

 41.    Coleman Holnicker
        483.     Plaintiff Coleman Holnicker is a 29-year old, who resides in Seattle,

 Washington. He was previous a resident of Timonium, Maryland, when he purchased and

 began using JUUL.

        484.     Holnicker had been smoking between one half and one full pack of

 cigarettes per day before using JUUL products. He began using JUUL pods in 2018.

        485.     Based on various advertisements of JUUL’s products that he saw and relied

 on, Holnicker purchased a JUUL device to help him quit smoking and as a healthy

 alternative to smoking.

        486.     Holnicker saw JUUL advertisements on social media and point-of-sale

 displays containing statements that JUUL is an “alternative” to cigarettes. These ads were

 very influential in his decision to purchase JUUL. At sale displays, Holnicker saw the

 following ad:




                                               212
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 213 of 492




 "




 "

              <O@)! 3A"\$9&H((FG"2(7A;9F&>"Z$%"&QJ(%&-":(":5&"I(77(Z;AM"$-%e"

                                         "




                                         "

                                        /!0"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                          #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 214 of 492




                                                "

                                                "

                                                "

                                                "

                                                "

                                                "

                                                "

                                                "

                                                "

                                                "

                                                "

                                                                     "

                                                "

                                                "

        <OO)! L5&%&"$-%"&,J5$%;B&-"&Q(:;9"I7$Y(>%"$A-"&A9(=>$M&-"2(7A;9F&>":("%Z;:95":("

 WVVU"I>(,"9;M$>&::&%)"2(7A;9F&>";A:&>J>&:&-":5&"$-%"5&"5$-"%&&A"$%";A-;9$:;AM":5$:"WVVU"

 Z$%"A(:"(A76"%$I&>":5$A"9;M$>&::&%G"H=:"9$J$H7&"(I"5&7J;AM"5;,":("%:(J"%,(F;AM)""'(A&"(I"

 :5&"$-Y&>:;%&,&A:%G";A+%:(>&"J>(,(:;(A%G"(>"7$H&7%"2(7A;9F&>"%$Z"$-&f=$:&76"-;%97(%&-":5&"

 A$:=>&"(>"$--;:;(A">;%F%"(I"WVVUb%"J>(-=9:%G":5&"$9:=$7"$,(=A:"(I"A;9(:;A&";A"(>"-&7;Y&>&-"

 H6"WVVUb%"J>(-=9:%G":5$:":5&"WVVU"Z$%"&AM;A&&>&-":("-&7;Y&>"A;9(:;A&">$J;-76"$A-";A"M>&$:"

 f=$A:;:;&%G"(>":5$:":5&"WVVU";%"9$J$H7&"(I"-&7;Y&>;AM"A;9(:;A&",(>&">$J;-76"$A-";A"M>&$:&>"

 f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"WVVU"J>(-=9:%"J(%&%"%;MA;I;9$A:"5&$7:5">;%F%)"

        <O*)! 2(7A;9F&>"J&>%(A$776"J=>95$%&-"WVVU"J>(-=9:%"I>(,"H>;9F+$A-+,(>:$>"

 >&:$;7"%:(>&%G";A97=-;AMe"@+N7&Y&AG"L(Z%(AG"DRg"@+N7&Y&AG"[(>:7$A-G"3Sg"S;:&8;-G"

 L;,(A;=,G"DRg"S;:&8;-G"E$7:;,(>&G"DRg"[7$;-"[$A:>6G"[(>:7$A-G"3Sg"$A-"8,$$A"[&:>(G"



                                              /!<"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 215 of 492




 Inc., Portland, OR. He also purchased JUUL products directly from JUUL Labs, Inc.,

 online.

           490.   In 2018, Holnicker visited the JUUL website. Despite no signing up for a

 subscription, he began first receiving multiple promotional emails from JUUL after

 registering his device on JUUL’s website.

           491.   Holnicker has become addicted to JUUL pods. He consumes about two

 pods every day and begins using his JUUL within five minutes of waking. He feels that

 JUUL pods are “absolutely” on his mind more than cigarettes, and that the JUUL had

 become “another addiction.”

           492.   Holnicker continues to smoke cigarettes.

           493.   Holnicker suffers from asthma. Prior to using JUUL, Holnicker had

 moderate asthma attacks. After he started using JUUL, his attacks were more frequent.

           494.   Since beginning to use JUUL, Holnicker uses his inhaler with greater

 frequency to control his breathing and was once hospitalized because he could not breathe.

 JUUL also causes his heart to race and has intensified his coughing. Despite these

 symptoms, Holnicker has been unable to quit JUUL pods.

           495.   Holnicker believed the JUUL would help him quit smoking cigarettes. The

 advertisements he saw did not reveal that JUUL pods deliver a higher concentration of

 nicotine than cigarettes and e-cigarettes or that they deliver nicotine to the bloodstream

 more quickly.

           496.   Prior to consuming JUUL pods, Holnicker was not aware of the actual

 amount or potency of nicotine that JUUL products would deliver into his body or that the

 product was developed to maximize the effects on him or the nicotine it contained. He did

 see JUUL’s product label on its packaging and the representation there of “5% strength”

 and thought that it meant 5% nicotine content. He also saw JUUL’s statement that a JUUL

 pod is equivalent to a pack of cigarettes and understood that to mean “equivalent nicotine

                                              215
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 216 of 492




 content.” He also saw JUUL’s representation that “1 JUUL POD = 1 pack of cigarettes”

 and an “alternative for adult smokers” and believed those to mean that JUUL is a less

 addictive alternative to cigarettes.

         497.    Had Holnicker known that JUUL pods were more addictive than cigarettes,

 he would not have purchased them. He would have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content and dosage, risks of

 addiction, and other health risks. Holnicker is interested in products that would help him

 stop smoking and would be willing to purchase a vape product such as JUUL ENDS in the

 future if he could trust the product to work as advertised.

 42.     Jenika Ingram
         498.    Plaintiff Jenika Ingram is a resident of Louisville, Mississippi.

         499.    Before using JUUL for the first time in 2016, at the age of 34, Ingram was

 an e-cigarette user, having stopped smoking combustible cigarettes in 2012. Prior to that,

 she had been a smoker for roughly ten years.

         500.    Ingram typically purchased her e-cigarettes from local convenience stores

 and gas stations, such as Murphy USA. Shortly after JUUL’s introduction in 2015,

 Mississippi vendors began to carry JUUL products, and often displayed prominent

 promotional imagery both inside and outside of shops. Such promotional imagery failed to

 disclose JUUL’s rapid and high-concentration nicotine delivery mechanism, or the

 resultant addiction risk posed by its use.




                                               216
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 217 of 492




        501.    Among the promotional imagery displayed at Ingram’s typical e-cigarette

 vendors:




        502.    In-store display, in front of the cashier’s counter and next to the lighters,

 prominently exhibited JUUL products.

        503.    Outside-of-store display, prominently featuring a variety of JUUL pod

 flavors. Each flavor has its own distinct illustration and color palette. Ingram’s favorite,

 Classic Menthol, sits to the far left in the top row. The display was, or was substantially

 similar to, the following:




                                               217
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 218 of 492




        504.    Gas-station display, advertising JUUL availability directly beneath the price

 of gasoline. This display was, or was substantially similar to, the following:




        505.    When Ingram first encountered JUUL advertisements, she was struck by

 the flashy imagery and prominent arrangements, compared to other cigarette and e-

                                              218
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 219 of 492




 cigarette products. For a long-time smoker such as Ingram, cigarette and e-cigarette

 vendors were institutions, of sorts, in her life. When these locations began to feature JUUL

 advertisements, Ingram felt a sense of trust in their judgement. She did not research JUUL

 products further after seeing the displays, since they exhibited no warnings as to JUUL’s

 exceptionally high nicotine concentration, nor the risk of further addiction. She began to

 purchase JUUL products soon after being exposed to the in-store advertisements.

         506.       By the time JUUL products began to be sold in Mississippi in 2016, Ingram

 had been an e-cigarette user for around four years. Having successfully quit cigarettes, she

 now hoped to eliminate her nicotine consumption altogether. Indeed, she initially

 purchased JUUL products under the impression they would facilitate her transition away

 from nicotine products. She would not have purchased JUUL products had she known

 they delivered more nicotine to the bloodstream than cigarettes or other e-cigarettes.

         507.       At the peak of her use, in or around Fall 2016, Ingram would consume

 more than two JUUL pods each day. The 5% strength label suggested to her that JUUL

 contained substantially less nicotine than cigarettes or other e-cigarettes. Ingram did not

 know that a single JUUL pod delivered more nicotine to the bloodstream than an entire

 pack of cigarettes. As a matter of fact, assuming an average consumption rate of two

 JUUL pods per day, Ingram consumed over four times as much nicotine when using JUUL

 as she had when smoking cigarettes. As a smoker, she had rarely, if ever, gone through

 more than half a pack a day. As a JUUL user, Ingram once went through three JUUL pods

 in a single day.

         508.       After using JUUL for some time, Ingram began to receive promotional

 emails, such as the one below. It was hard enough to avoid JUUL branding in her material

 life; JUUL had now encroached upon her digital life as well. JUUL was now on her mind

 more than cigarettes ever were, sending messages that were, or were substantially similar

 to, the following:

                                                219
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                    Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 220 of 492




        509.    In 2017, health complications, arising from her cigarette and e-cigarette

 use, forced Ingram to stop using JUUL and other nicotine products. Far from aiding in this

 process, Ingram’s JUUL use only intensified an already daunting challenge. Ingram had

 experienced no respiratory problems prior to her JUUL use. She now receives Social

 Security disability benefits due to breathing complications, and she has a recent growth on

 the right side of her neck, which she also understands to have resulted from her cigarette

 and e-cigarette use.

        510.    None of the advertisements, in-store promotions, or labels Ingram saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

                                              220
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 221 of 492




 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Ingram would not have purchased or started using JUUL’s

 products if she had been adequately warned about the nicotine content, that it delivered

 even more nicotine than cigarettes, risks of addiction, and other health risks.

 43.    Chris Ippoliti

        511.    Plaintiff Chris Ippoliti is a 21-year old who resides in Marlton, New Jersey.

        512.    Ippoliti began using JUUL’s products in January 2017 after seeing

 advertisements through social media, at gas stations, and hearing about it through friends.

 Ippoliti frequently saw promotions for JUUL on social media from both JUUL and people

 in his social network. JUUL was popular among Ippoliti’s friends and classmates, which

 made JUUL appear to be cool and safe.

        513.    Ippoliti never used nicotine before trying JUUL.

        514.    Prior to first purchasing JUUL’s products, Ippoliti recalls having seen the

 following advertisements, among others:




                                              221
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 222 of 492




                                   222
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 223 of 492




                                   223
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 224 of 492




                                   224
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 225 of 492




                                   225
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 226 of 492




        515.   Based on the advertising of JUUL, Ippoliti believed JUUL’s products were

 safe, harmless, and not addictive. Although he had heard from a friend that the JUUL was


                                            226
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 227 of 492




 “addictive,” he thought his friend was describing its appealing flavor and desirability. He

 was not aware the product contained nicotine. He did not realize that addiction and other

 health harms were associated with JUUL until he experienced the effects himself.

        516.    Prior to purchasing JUUL, Ippoliti viewed the product’s label.

        517.    Ippoliti purchased JUUL pods from a gas station, Exxon Mobile, at 1823

 Marlton Pike East, Cherry Hill, New Jersey 08003. Ippoliti saw in-store promotions for

 JUUL that were substantially similar to the below:




                                              227
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 228 of 492




                                   228
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 229 of 492




        518.    Rather than reducing Ippoliti’s nicotine consumption or preventing him

 from trying cigarettes, Ippoliti became addicted to JUUL’s products and vapes. From

 January 2017 until September 2019, Ippoliti used 1 to 2 JUULpods per day. JUUL also led

 him to use a Box Mod Vape daily from Febuary 2017 until April 2018.

        519.    Ippoliti began using and purchasing JUUL at the age of 17. Ippoliti was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Ippoliti was particularly attracted to ads promoting the

 mango flavor. These factors caused Ippoliti to believe that JUUL was safe, even though he

 was underage. Ippoliti recalls seeing the following ads that attracted him to JUUL:




                                               229
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 230 of 492




        520.    None of the advertisements, in-store promotions, or labels Ippoliti

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

                                             230
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 231 of 492




 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        521.    Ippoliti would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 44.    Adam Jenkins, on behalf of his son, M.R.J., a minor
        522.    Plaintiff Adam Jenkins and M.R.J. are residents of Oxford, Mississippi.

        523.    Jenkins’s son, M.R.J., is currently 15 years old and started using JUUL’s

 products in 2018 when he was only 13 years old.

        524.    M.R.J. never tried smoking cigarettes before using JUUL’s products.

        525.    M.R.J. learned about JUUL at school from his friends and by viewing

 advertisements online and through social media. The advertisements he recalls viewing in

 particular include the following image:




                                              231
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 232 of 492




        526.    The kids at M.R.J.’s school picked up on JUUL’s advertising and often

 promoted JUUL’s products themselves by posting about the products on social media or

 sharing viral images and posts in connection with the #JUUL hashtag. M.R.J. remembers

 seeing the following images geared towards kids:




        527.    Advertisements from JUUL pushing candy-like flavors were also seen by

 M.R.J., and he recalls seeing the following images in particular.




                                             232
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 233 of 492




        528.    All the JUUL advertisements and social media influence caused M.R.J. to
 begin vaping and, despite being underage, he was able to purchase JUUL pods from
 convenience stores and vape shops in Oxford, Mississippi, as well as from classmates who

 were able to obtain the products. The posters and in-store displays also failed to

 adequately inform him of the content of JUUL’s products or that they delivered more

 nicotine than cigarettes, and were presented in attractive ways that looked essentially

 identical to the following:




                                              233
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 234 of 492




        529.    None of the advertisements, in-store promotions, or labels M.R.J. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in greater quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

        530.    M.R.J. became addicted to JUUL pods. Currently he has to start vaping

 within 30 minutes of rising in the morning and consumes a little less than half a JUUL pod

 per day. His preferred flavors are Mint, Crème Brulee, Mango, and Fruit Medley.

        531.    The addiction to JUUL’s product has cost M.R.J. and his family significant

 amounts of money spent on purchasing JUUL pods to date.

        532.    M.R.J. would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks. He also would not have

 used JUUL’s products if they did not come in the candy-like flavors.
                                              234
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 235 of 492




 45.    Adam Jenkins, on behalf of his daughter, D.L.J., a minor

        533.    Plaintiff Adam Jenkins and D.L.J. are residents of Oxford, Mississippi.

        534.    Jenkins’s daughter, D.L.J., is currently 17 years old and started using

 JUUL’s products in 2018 when she was only 15 years old.

        535.    D.L.J. never tried smoking cigarettes before using JUUL’s products.

        536.    D.L.J. learned about JUUL at school from her friends and by viewing

 advertisements online and through social media. The advertisements she recalls viewing in

 particular include the following:




        537.    The kids at D.L.J.’s school picked up on JUUL’s advertising and often

 promoted JUUL’s products themselves by posting about the products on social media or

 sharing viral images and posts in connection with the “#JUUL” hashtag. D.L.J. remembers

 seeing the following images promoting use of JUUL’s products by young persons:




                                             235
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 236 of 492




        538.    Advertisements from JUUL pushing candy-like flavors were also seen by

 D.L.J., and she recalls seeing the following images in particular:




                                              236
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 237 of 492




        539.    All the JUUL advertisements and social media influence caused D.L.J. to

 begin vaping and, despite being underage, she was able to purchase JUUL pods from

 convenience stores and vape shops in Oxford, Mississippi, as well as from classmates who

 were able to obtain the products. The posters and in-store displays she saw looked

 essentially identical to the following:




                                             237
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 238 of 492




        540.    None of the advertisements, in-store promotions, or labels D.L.J. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly

 and in greater quantities, or that the JUUL is capable of delivering nicotine more rapidly

 and in greater quantities than a cigarette, or that use of JUUL products poses significant

 health risks. Nor did they indicate that JUUL was an age-restricted product.

        541.    D.L.J. became addicted to JUUL pods. Currently she has to start vaping

 within 5 minutes of rising in the morning and consumes between one-half and a full pod

 each day. Her preferred flavors are Mint, Menthol, and Mango.

        542.    The addiction to JUUL’s product has cost D.L.J. and her family significant

 amounts of money spent on purchasing JUUL pods to date.

        543.    D. L J. would not have purchased or started using JUUL’s products if he
 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks. She also would not have

 used JUUL’s products if they did not come in the candy-like flavors.

 46.    Pamela Keen

        544.    Plaintiff Pamela Keen is a resident of Crowley, Texas.
                                              238
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 239 of 492




        545.   Keen began using JUUL products in September 2017.

        546.   Keen first learned about JUUL from her stepson. She later saw JUUL

 advertisements at Racetrac stores and decided to buy a JUUL device because of the

 appealing, exotic flavors. Keen would not have purchased a JUUL device if JUUL had not

 promoted flavored JUUL pods, such as Mango and Crème Brulée.

        547.   Keen frequently purchased JUUL products from Racetrac stores throughout

 Texas. Keen recalls viewing promotional materials for JUUL in Racetrac stores in

 Crowley and throughout Texas in 2017 that were, or were substantially similar to, the

 following:




                                            239
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 240 of 492




        548.    Keen also viewed JUUL advertising material on Facebook in 2017. Keen

 viewed advertisements promoting Mango JUUL pods that were, or were substantially

 similar to, the following:




                                           240
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 241 of 492




        549.    At the height of Keen’s JUUL use, she consumed at least one JUUL pod

 every three days.

        550.    Prior to using JUUL, Keen smoked about 10 to 20 cigarettes a day. Keen

 continued to smoke cigarettes while using JUUL, as her addiction to nicotine intensified.

        551.    Keen stopped using JUUL in September 2018. But she now smokes over 20

 cigarettes a day, as she is more addicted to nicotine than before she started using JUUL

 products.

        552.    Keen’s JUUL use has exacerbated her asthma and resulted in respiratory

 infections.

        553.    None of the advertisements or labels Keen saw adequately disclosed the

 nature or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered

 by JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks.

        554.    Keen would not have purchased or started using JUUL’s products if she had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

                                               241
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 242 of 492




 47.     Janis Kelly, on behalf of her son, C.J.W., a minor

         555.     Plaintiff Janis Kelly and C.J.W. are residents of Rock Valley, Iowa.

         556.     Kelly’s son, C.J.W., is currently 18 years old and started using JUUL’s

 products in 2018 at 16 years old.

         557.     C.J.W. never tried smoking cigarettes before using JUUL’s products.

         558.     C.J.W. learned about JUUL at school from his friends and by viewing

 advertisements online and through social media. On Twitter, C.J.W. saw the following

 advertisement:




         559.     C.J.W. recalls seeing user-generated JUUL content on social media that

 used the #JUUL hashtag. C.J.W. remembers seeing the following images geared towards

 kids:




                                               242
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 243 of 492




        560.    C.J.W. also saw advertisements from JUUL pushing candy-like flavors. He

 recalls seeing the following image in particular:




        561.    The JUUL advertising that C.J.W. saw was very influential in his decision

 to purchase JUUL products because he thought JUUL products were “cool” after he saw

 the JUUL advertising. Specifically, JUUL advertising and marketing on official JUUL

 social media posts (Twitter, Instagram, Facebook, etc.) and in-store displays and signs

 influenced him to purchase JUUL products, especially JUUL ads containing youthful

 looking models and depictions of JUUL-flavored pods.

        562.    None of the advertisements or labels C.J.W. saw adequately disclosed the

 nature or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered
                                             243
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 244 of 492




 by JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks. Nor

 did they indicate that JUUL was an age-restricted product.

        563.    All of the JUUL advertisements and social media influence caused C.J.W.

 to begin vaping and, despite being underage, he was able to purchase JUUL pods from

 classmates who were able to obtain the products. He also directly purchased JUUL

 products himself for his own personal use from retail establishments, including JJ’s Valley

 Mart and Casey’s General Store.

        564.    C.J.W. became addicted to JUUL pods. Currently he has to start vaping

 within 30 to 60 minutes of rising in the morning and consumes between half a JUUL pod

 and a full JUUL pod per day. His preferred flavors are Mint, Cucumber, and Mango.

 Additionally, C.J.W. uses LEAP vaping devices.

        565.    C.J.W’s addiction has been a burden on his personal life. For instance, he

 was suspended from school wrestling matches and tournaments for character misconduct

 after school officials discovered JUUL pods in his locker.

        566.    C.J.W. suffered from severe lack of appetite as a result of his JUUL use and

 addiction to nicotine. He later developed pancreatitis. His physician cited his low body

 weight as a cause. C.J.W. regularly visits a gastroenterologist to evaluate his weight.

        567.    C.J.W. also developed a large lesion in his mouth on the inside of his left

 cheek as a result of using JUUL. Kelly had to take his son to an oral surgeon to have the

 lesion evaluated.

        568.    The addiction to JUUL’s product has also cost C.J.W. and his family

 significant amounts of money spent on purchasing JUUL pods to date.




                                              244
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 245 of 492




        569.     Kelly attempted to wean her son off of JUUL by purchasing him nicotine

 gum for a period of approximately 4 months in 2019. However, C.J.W was not able to quit

 his JUUL use.

        570.     C.J.W. would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks. He also would not have used JUUL’s products if they did not come in

 the candy-like flavors.

 48.    Shannon Kinnard
        571.     Plaintiff Shannon Kinnard is a 37-year-old resident of Albuquerque, New

 Mexico.

        572.     Kinnard smoked between half of a pack to a full pack of cigarettes per day

 prior to using JUUL.

        573.     Based on various advertisements of JUUL’s products that she saw and

 relied on, Kinnard purchased a JUUL to help her quit smoking and as a healthy alternative

 to smoking. Kinnard encountered radio as well as Twitter and Facebook ads and point-of-

 sale displays that depicted JUUL e-cigarettes as a smoking-cessation device, such as the

 following advertisements:




                                             245
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 246 of 492




        574.    The JUUL advertisements she saw containing statements that JUUL is an

 “alternative” to cigarettes were the most important factor in her decision to purchase

 JUUL productions.




                                             246
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 247 of 492




 "

 "

 "

 "

 "

 "

 "

 "

        C@C)! L5&"WVV7"$-Y&>:;%&,&A:%"%5&"%$Z"9(A:$;A;AM"%:$:&,&A:%":5$:"9;M$>&::&"

 %,(F&>%"%5(=7-"h%Z;:95i"I>(,"9;M$>&::&%":("WVVUG"$%"I(>:5"$H(Y&G"Z&>&"Y&>6";AI7=&A:;$7";A"

 5&>"-&9;%;(A":("J=>95$%&"WVVU"J>(-=9:;(A%)"

        C@K)! P;AA$>-"%$Z"WVVU"$-Y&>:;%&,&A:%"9(A:$;A;AM"%:$:&,&A:%":5$:"WVVU";%"

 h%,(F;AM"&Y(7Y&-)i""L5&%&"$-%"Z&>&"Y&>6";AI7=&A:;$7";A"5&>"-&9;%;(A":("J=>95$%&"WVVU"

 J>(-=9:%)""8:"%$7&"-;%J7$6%G"2(77;%"%$Z":5&"I(77(Z;AM"$-e"




 "

 "


                                              /<@"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 248 of 492




        577.    Kinnard interpreted the ads she had seen as indicating that JUUL was not

 only safer than cigarettes, but capable of helping her stop smoking. None of the

 advertisements, in-store promotions, or labels Kinnard saw adequately disclosed the nature

 or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered by

 JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks.

        578.    Kinnard instead developed an addiction to JUUL pods. Kinnard regularly

 used JUUL within an hour of waking and consumed between half of a JUUL pod and one

 JUUL pod per day.

        579.    Kinnard personally made purchases of JUUL products from brick-and-

 mortar stores, including Walgreens, Circle K gas station, Tobacco Town, and 7-Eleven.

        580.    Kinnard experienced high blood pressure while using JUUL. Kinard had

 suffered pregnancy complications as a result of her JUUL use.

        581.    Upon learning of JUUL’s harmful effects, Kinnard has subsequently

 stopped JUULing, but only by going back to smoking combustible cigarettes and other

 vaping devices.

        582.    Had Kinard known that JUUL pods were more addictive than cigarettes,

 she would not have purchased them. She would not have purchased or started using

 JUUL’s products if she had been adequately warned about the nicotine content and dosage,

 risks of addiction, and other health risks. Kinnard is still interested in products that would

 help her stop smoking and would be willing to purchase a vape product such as JUUL

 ENDS in the future if she could trust the product to work as advertised.

 49.    Tyler Krauel
        583.    Plaintiff Tyler Krauel is a 20-year old who resides in St. Pete Beach,

 Florida.

                                               248
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 249 of 492




        584.    Prior to using JUUL’s products for the first time in 2015, Krauel never

 smoked or used any nicotine-containing products. After starting to use JUUL, however, he

 also began smoking up to 10 cigarettes a day.

        585.    While still in high school, he was first introduced to JUUL by friends

 talking about how amazing the flavors were and by seeing JUUL’s online ads in 2015-

 2016, including on Instagram, Facebook, and YouTube. Some of the ads and promotions

 he recalls seeing include:




                                             249
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 250 of 492




        586.    Those promotions made it seem to Krauel that using JUUL’s products was

 harmless and the “cool” new thing to do. The advertisements failed to warn of addiction

 and, if they did, failed to make it bold and noticeable to a viewer. Certainly, none of the

 advertisements warned Krauel that JUUL’s products delivered more nicotine into the

 blood stream than cigarettes and did so more efficiently.


                                              250
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 251 of 492




        587.    In addition to JUUL’s advertisements, Krauel saw user-generated content

 on social media that was shared with the “#JUUL” hashtag promoting use and abuse of

 JUUL by young persons using memes or images of others vaping, such as the following

 that Krauel recalls:




        588.    Relying on the advertisements and believing JUUL’s products were widely

 accepted and trendy, Krauel bought a device and eventually started purchasing JUUL pods

 himself from various convenience stores and smoke shops in his area (including Farm

 Stores). The in-store signs, displays, and advertisements Krauel recalls viewing include

 some essentially identical to the following:



                                                251
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 252 of 492




        589.    None of the advertisements, in-store promotions, or labels Krauel

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, that the JUUL is capable of

 delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

                                              252
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 253 of 492




        590.     Krauel paid anywhere from $20.00 to $25.00 for JUUL pods. His favorite

 flavors were Mango and Fruit Medley, but he later switched to Mint. The flavors were a

 big factor in Krauel using JUUL’s products.

        591.     Krauel became addicted to JUUL pods and felt a need for it within five

 minutes of waking each morning. He typically would go on to consume between one and

 two JUUL pods each day. Krauel struggled to quit using JUUL and was finally successful

 in late 2019.

        592.     In addition to the money spent on JUUL’s products, Krauel has experienced

 health problems that did not exist before. He has asthma, is fatigued easily, and gets

 stomach aches when JUULing.

        593.     Krauel would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks. He also would not have

 started using if there had not been candy-like flavors available.

 50.    Tracie Kugler, on behalf of her son, Z.K, a minor
        594.     Kugler and Z.K. are residents of Illinois.

        595.     Z.K., Kugler’s son, is 17 years old.

        596.     Z.K. is addicted to JUUL. Z.K. started at age 14 in 2017.

        597.     Z.K. had never tried a cigarette before trying JUUL.

        598.     JUUL’s marketing campaigns, including official JUUL social media posts

 and Celebrity/Influencer endorsements, were very influential in Z.K.’s decision to

 purchase JUUL, especially ads containing youthful looking models, depictions of social

 events/parties, depictions of JUUL flavored pods, and depictions of JUUL’s party mode.

        599.     Z.K. saw JUUL ads on Facebook advertising JUUL’s newest flavor,

 Mango. He saw this ad in early 2017 before he started smoking JUUL:



                                               253
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 254 of 492




        600.    When Z.K. first tried JUUL, it was clear to him that he only liked flavored

 JUUL pods, including Mango.

        601.    Z.K. avoids Tobacco and Menthol JUUL pods, finding them “disgusting.”

        602.    Z.K. became addicted to JUUL in 2017 and was caught using JUUL at

 school multiple times in the past several years.

        603.    Z.K. purchased JUUL pods on a regular basis through other people who

 obtained them from gas stations, online, or retailers.

        604.    Z.K. personally purchased JUUL products from brick-and-mortar smoke

 shops, including True Discount Smoke Shop and Smoke Shop Guys, as well as directly

 from JUUL Labs Inc., online.

        605.    Z.K. had seen JUUL’s packaging and advertisements in gas stations and on

 social media. He did see the 5% nicotine strength as well.

        606.    None of the advertisements, in-store promotions, or labels Z.K. saw,

 including the ones below, adequately disclosed the nature or addiction risks of JUUL’s

                                              254
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 255 of 492




 products, the actual amount of nicotine in or delivered by JUUL’s products, that the JUUL

 was engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is

 capable of delivering nicotine more rapidly and in greater quantities than a cigarette, or

 that use of JUUL products poses significant health risks. Nor did they indicate that JUUL

 was an age-restricted product.




           607.   Z.K. was caught using JUUL three times in school. He performed poorly in

 school due to his addiction and had to be put in a drug rehab program mandated by the

 school.

           608.   Z.K. was also caught using JUUL in a summer school program, after which

 he was placed in an out-patient rehab facility in Illinois that cost at least $4,000 and
 therapy that cost $160 per session with approximately 25 visits. Z.K. continued to use

 JUUL through the program due to his addiction.

           609.   Z.K.’s mood changed significantly, and his nicotine addiction has

 contributed to anxiety and depression.

           610.   Z.K.’s addiction has contributed to negative impacts on his health, and

 conflicts with parents and others. Z.K. has been diagnosed with Adjustment Disorder,

 Anxiety, Nicotine Use Disorder, Severe, Unspecified Depressive Disorder, and

 Generalized Anxiety Disorder.


                                               255
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 256 of 492




        611.    Due to his nicotine addiction, Z.K. spent the summer of 2019 at an

 intensive camp in Colorado for recovering young people. He spent a total of 82 days in the

 program. The cost of various associated tests and transportation for Z.K. and family

 members cost Kugler approximately $70,000.

        612.    Z.K. is currently attending a boarding school in Utah designed for young

 people in recovery where he will remain until he begins his senior year of high school.

 Z.K. entered the boarding school in August of 2019 and plans to leave in May of 2020.

 Kugler pays $13,000 per month for Z.K. to attend this boarding school.

        613.    Z.K. would never have used JUUL had it not been for the flavors. He never

 would have purchased or started using JUUL’s products if he had been adequately warned

 about the nicotine content and dosage, risks of addiction, and other health risks.

 51.    Kacie Ann Lagun (née Durham)
        614.    Plaintiff Kacie Ann Lagun (née Durham) is a resident of Pennsylvania who

 began JUULing in 2016 at the age of 23.

        615.    Lagun is a U.S. Army veteran and health sciences student.

        616.    Based on various advertisements of JUUL’s products that she saw and

 relied on, Lagun purchased a JUUL at a store in Pennsylvania to help her quit smoking

 and as a healthy alternative to smoking.




                                              256
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 257 of 492




        K!@)! U$M=A"%$Z"WVVU"$-Y&>:;%&,&A:%"Z5&A"%5&"Z&A:":("J=>95$%&"9;M$>&::&%)""

 L5&%&"$-%";A97=-&-"-;%9(=A:%"$A-"$-Y&>:;%&-":("h%Z;:95i":("WVVUG"$%"Z&77"$%":5&"%7(M$A"

 h%,(F;AM"&Y(7Y&-)i"45&"$7%("%$Z"J(;A:"(I"%$7&"-;%J7$6%"I(>"WVVUG"J>&%&A:;AM"$"Y$>;&:6"(I"

 I7$Y(>%G"&$95"Z;:5";:%"(ZA"H>;M5:"J>;,$>6"9(7(>)"45&"I=>:5&>">&,&,H&>%"%&&;AM"-;%9(=A:"

 (II&>%G"$A-"%(=M5:"(=:"%5(J%":5$:"(II&>&-"%=95"-;%9(=A:%)"8-%":5$:"%5&">&,&,H&>%"%&&;AM"

 ;A97=-&":5(%&"%5(ZA"H&7(Ze""




        "




                                            /C@"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 258 of 492




        "

        K!O)! \>;&A-%"I(>Z$>-&-"7;AF%":("WVVUb%"Z&H%;:&":("U$M=A"(A"\$9&H((FG":(=:;AM"

 WVVU"$%"$"%$I&"$7:&>A$:;Y&":("%,(F;AMG"$A-":&77;AM"5&>":("h%Z;:95":("WVVU)i"3A"

 R&I&A-$A:b%"Z&H"%;:&G"%5&"%$Z":5&"WVVU"$%"$"%7&&FG"J(>:$H7&"-&Y;9&"Z;:5"$"Y$>;&:6"(I"

 $JJ&$7;AM"I7$Y(>%G"J$>:;9=7$>76"D;A:)"L5&"-&Y;9&%"Z&>&"$-Y&>:;%&-"=%;AM"H>;M5:G"J>;,$>6"

 9(7(>%";A"$-%"%=95"$%":5&"(A&"H&7(Ze"

 "

 "

 "




                                             /CO"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 259 of 492




 "

 "




        K!*)! U$M=A"$7%("%$Z",=7:;J7&"$-Y&>:;%&,&A:%"I>(,"WVVUb%"c$J(>;B&-w"

 #$,J$;MA";A",$M$B;A&%)"8%"Z;:5"WVVUb%"Z&H%;:&G"%5&":5(=M5:":5&"9(7(>I=7"$-%"Z&>&"Y&>6"

 $::>$9:;Y&G"$A-",$-&"WVVU"7((F"7;F&"$"I=AG"6(=:5I=7"$9:;Y;:6)"8,(AM":5&"c$J(>;B&-w"8-%"

 :5$:"U$M=A">&,&,H&>%"%&&;AM";A",$M$B;A&%"$>&":5(%&"H&7(Ze"

 "




                                            /C*"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 260 of 492




        620.    None of the advertisements, in-store promotions, or labels Lagun

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual
 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        621.    Lagun instead developed an addiction to JUUL pods and found herself

 vaping 2-3 JUUL pods per day. She has subsequently stopped JUULing, but only by going

 back to smoking combustible cigarettes.



                                              260
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 261 of 492




        622.    Had Lagun known that JUUL pods were more addictive than cigarettes, she

 would not have purchased them. She would not have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content, that it delivered

 even more nicotine than cigarettes, risks of addiction, and other health risks. Lagun is still

 interested in products that would help her stop smoking, and would be willing to purchase

 a vape product such as JUUL ENDS in the future if she could trust the product to work as

 advertised.

 52.    David Langan
        623.    Plaintiff David Langan is a resident of Massachusetts.

        624.    Langan, who is now 24 years old, bought his first JUUL from a friend.

 Langan had been smoking 4-5 years before he purchased his first JUUL and had

 unsuccessfully tried to quit a few times. He particularly wanted to quit smoking because

 he had a child on the way, and did not want to smoke around his pregnant wife or infant.

        625.    He felt like he had almost quit cigarettes when a friend introduced him to

 JUUL pods in or about March 2017. Shortly afterwards, he purchased his JUUL.

        626.    Langan had seen ads from JUUL’s “Switch” campaign prior to his

 purchase. He also remembers seeing the slogan “Smoking Evolved.” The following are

 advertisements he recalls seeing:




                                               261
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 262 of 492




        627.    Langan remembers JUUL coming out of nowhere, and suddenly being

 everywhere, both in social media ads, gas station/point of sale ads and displays, and being

 used by friends, as well as many high school students in his neighborhood. He remembers

 JUUL advertising being so widespread it became part of the subconscious backdrop of his

 everyday life. The types of gas station/point of sale ads and displays he recalls were

 essentially identical to the following:




                                              262
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 263 of 492




        628.    At the time of his early JUUL purchases, Langan was active on Instagram

 and Facebook. He viewed Instagram “Switch” clips where JUUL users talked about their

 experiences switching to JUUL. Some of the other “switch” ads he saw promoted on

 social media included the following:




        629.    Langan’s first store purchase of JUUL pods was a pack of the Cool Mint

 flavored pods, which was triggered by a poster advertising the Cool Mint flavor at his

 local gas station. Langan saw advertising materials describing the fruity and menthol

                                             263
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 264 of 492




 flavors of JUUL pods, which influenced his purchase. Langan favors Menthol JUUL pods,

 and has also purchased Mango-flavored and Cool Mint JUUL pods that were advertised.

 Some of the flavor-themed advertisements he recalls viewing include the following:




                                            264
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 265 of 492




         630.    Langan also received ads promoting JUUL from his local smoke shop, in
 the form of text messages.

         631.    None of the advertisements, in-store promotions, or labels Langan saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         632.    Subsequently, he found that his nicotine addition increased significantly

 and he became addicted to JUUL pods. When Langan lost his first JUUL, he could not go
 without one, so he bought a replacement. Langan also found that if he did not have a

 working JUUL on him, he felt compelled to ask for cigarettes from smokers around him.

         633.    Langan would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 53.     Lucas Lawless
         634.    Lucas Lawless is an 18-year-old resident of Whitewater, Montana.

         635.    Lawless began using JUUL in 2019 at age 17.


                                               265
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 266 of 492




        K0K)! E$%&-"(A"Y$>;(=%"$-Y&>:;%&,&A:%"(I"WVVUb%"J>(-=9:%":5$:"5&"%$Z"$A-">&7;&-"

 (AG"U$Z7&%%"J=>95$%&-"$"WVVU"$%"$"%$I&"$7:&>A$:;Y&":("%,(F;AM"$%"Z&77"$%":("5&7J",$A$M&"

 5;%"$AQ;&:6)"2&"%$Z"J(;A:+(I+%$7&"-;%J7$6%"$A-"%(9;$7",&-;$"$-Y&>:;%&,&A:%"%=95"$%":5&"

 I(77(Z;AMe""
        "




        "




        "

        K0@)! U$Z7&%%";A:&>J>&:&-":5&"$-%"5&"5$-"%&&A"$%";A-;9$:;AM":5$:"WVVU"Z$%"%$I&>"

 :5$A"9;M$>&::&%G"$A-",$-&"5;,",=95",(>"7;F&76":("=%&"WVVU":5$A"9;M$>&::&%)""



                                             /KK"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 267 of 492




        638.    A big motivation for Lawless to begin using JUUL was the young and cool

 way in which JUUL advertisements portrayed the product. Lawless found that social

 media influencers were using JUUL particularly appealing, and he liked the fact that

 people in the advertisements looked like him.

        639.    Before buying JUUL, Lawless saw the product label. Friends and other

 people had told him that a JUULpod was the same as a pack of cigarettes.

        640.    None of the advertisements, in-store promotions, or labels Lawless

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

        641.    Lawless developed an addiction to JUUL pods. He consumes less than half

 of a JUUL pod per day, totaling approximately 2 to 3 JUUL pods per week.

        642.    JUUL is frequently on Lawless’s mind. He often plans his day around his

 next opportunity to vape and he begins consuming JUUL pods within 5 minutes after

 waking each day.

        643.    Lawless’s preferred JUUL pod flavor is Virginia Tobacco. He typically

 purchases 5% strength JUUL pods from gas stations and other stores throughout the state.

        644.    Lawless experiences weakness in his chest and increased coughing as a

 result of his JUUL use.

        645.    Had Lawless known that JUUL pods were more addictive than cigarettes,

 he would not have purchased them. He would not have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content, that it delivered

 even more nicotine than cigarettes, risks of addiction, and other health risks. Lawless is

                                              267
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 268 of 492




 interested in products that would help him stop using nicotine and would be willing to

 purchase a vape product such as JUUL ENDS in the future if he could trust the product to

 work as advertised.

 54.      Randi Lines

          646.   Plaintiff Randi Lines is a current resident of North Mancato, Minnesota.

          647.   Before using JUUL for the first time in 2017 at the age of 58, Lines

 regularly smoked combustible cigarettes. She began smoking cigarettes over forty years

 prior, at the age of fifteen. She initially used JUUL at the behest of her son, who wanted

 her to stop smoking. Lines herself recognized the benefits of quitting smoking and

 purchased JUUL products because she thought they would help her, over the long-term,

 end her addiction to nicotine.

          648.   Based on the online and television advertisements she saw, Lines believed

 JUUL to be safer and contain less nicotine than cigarettes. She recalls JUUL

 advertisements, substantially similar or identical to that below, proliferating throughout

 Facebook in particular. This particular image features the eight different JUUL pod flavor

 varieties available to consumers. Lines’s favorite flavor, Classic Menthol, sits to the far

 right.




                                              268
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 269 of 492




        649.    These online advertisements directed her towards JUUL’s website, which

 contained misleading information regarding the health and addiction risks posed by JUUL

 use. She frequently purchased JUUL products from their website via the online

 marketplace throughout 2017.

        650.    Lines also purchased JUUL products at local variety stores and smoke

 shops. She recalls in-store displays, substantially similar or identical to that below, near

 the cashier’s counters at shops she frequented, prominently exhibiting JUUL products

 since mid-2017. The displays were next to the lighters and practically impossible to miss,

 and were, or were substantially similar to, the following:




        651.    When using JUUL, Lines would consume well over two JUUL pods each

 day. Lines did not know that a single JUUL pod delivered more nicotine to the

 bloodstream than an entire pack of cigarettes. None of the advertisements she saw online,

 or the information she read on JUUL’s website, indicated that JUUL contained

 exceptionally high concentrations of nicotine or that JUUL products posed a risk of

 addiction. She used her JUUL device each morning immediately upon waking. She has

 since transitioned back to cigarettes, citing issues of expense and throat irritants. She now

 smokes well over two packs of cigarettes each day.



                                               269
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 270 of 492




        652.    None of the advertisements, in-store promotions, or labels Lines saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Lines would not have purchased or started using JUUL’s products

 if she had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 55.    Thane Lore
        653.    Plaintiff Thane Lore is a 18-year old who resides in Deadwood, South

 Dakota.

        654.    Lore began using JUUL’s products in June 2018 after seeing

 advertisements at gas stations and hearing about it through friends. JUUL was popular

 among Lore’s friends and classmates, which made JUUL appear to be cool and safe.

        655.    Lore had never tried nicotine before using JUUL.




                                               270
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 271 of 492




        656.   Prior to first purchasing JUUL’s products, Lore recalls having seen the

 following advertisements, among others:




                                            271
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 272 of 492




                                   272
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 273 of 492




                                   273
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 274 of 492




         657.    Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved”, and that consumers should “switch” to JUUL from cigarettes, Lore

 believed JUUL’s products were safe, healthy, not highly addictive, and were a safer and

 less-addictive alternative to cigarettes.

         658.    Prior to purchasing JUUL, Lore viewed the product’s label.

         659.    Lore purchased JUUL pods from gas stations, including Yesway at 3275

 Cambell St Rapid City, South Dakota 57701, and other distributors. Lore saw in-store

 promotions for JUUL that were substantially similar to the below:




                                             274
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 275 of 492




          660.   Lore began using and purchasing JUUL at the age of 16. Lore was attracted

 to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. These factors caused Lore to believe that JUUL was safe

 and appropriate for him to use, even though he was underage. Lore believes that JUUL’s

 marketing was the primary reason he starting using JUUL.

          661.   None of the advertisements, in-store promotions, or labels Lore

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

          662.   Lore would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks. Lore regrets ever using JUUL and has since participated in school

 programs to discourage the use of JUUL and vapes among high school students.

 56.      Jeanine Manning on behalf of her son, M.C., a minor
          663.   Plaintiff Jeanine Manning and M.C. are residents of Walpole,

 Massachusetts.

          664.   Manning’s son, M.C., is currently 17 years old and started using JUUL

 products in 2015 when he was only 12 years old.

          665.   M.C. had never smoked cigarettes or used any other type of tobacco

 products before using JUUL.

          666.   M.C. learned about JUUL from friends at school and by exposure to

 advertisements from JUUL’s youth-oriented “Vaporized” campaign, including the images

 below:

                                               275
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 276 of 492




        667.   The kids at M.C.’s school were aware of JUUL’s advertising and often

 promoted JUUL’s products themselves by posting about the products on social media or

 sharing viral images and posts along with the #JUUL hashtag. M.C. recalls seeing the

 following youth-targeted posts:




                                            276
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 277 of 492




        668.    Prior to using a JUUL, M.C. had also seen point-of-sale promotional

 materials for JUUL devices and fruit- and dessert-flavored JUUL pods. Among the point-

 of-sale promotions M.C. saw and relied upon were those pictured below:




        669.    Because JUUL engaged in extensive advertising on youth-oriented social

 media platforms, M.C. was exposed to a steady stream of JUUL ads that presented JUUL

 as a tasty treat but failed to disclose that JUUL was also a potent addictive drug. JUUL’s

 use of food-based names, food-based advertising images, and food-based flavors played a
                                             277
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 278 of 492




 substantial contributing factor to M.C.’s decision to start using and continue using JUUL.

 JUUL’s food-based promotions misled M.C. about the nature of JUUL’s product and

 distorted the risks JUUL products posed. But for JUUL’s flavorings and flavor-based

 promotions, M.C. would not have used a JUUL or would not have continued using a

 JUUL. Two of the flavor-focused ads that M.C. saw and relied upon are pictured below:




        670.    None of the advertisements, in-store promotions, or labels M.C.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that JUUL was

 engineered to deliver nicotine rapidly and in great quantities, that JUUL is capable of

 delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product. The representations and omissions in JUUL’s advertisements, in-store

 promotions and labels materially impacted M.C.’s assessment of the JUUL he would later

 be offered by a friend at school.
        671.    Though he was not a smoker, when M.C.’s classmate offered him his first

 puff of a JUUL, M.C. accepted it because he thought it would be safe and harmless. Soon

 thereafter, M.C. became addicted to JUUL pods.



                                              278
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 279 of 492




        672.    M.C. did not know that JUUL aerosol contains nicotine and presents a risk

 of addiction. To this day, though he is addicted to nicotine, M.C. thinks that JUUL use is

 “ok” and “safe.”

        673.    JUUL’s methods of promoting its products on social media platforms

 foreseeably triggered the viral spread of JUUL-promotional content that encouraged teens

 to take up JUUL use, promoted drug-like behaviors, distorted and omitted the risks of

 JUUL use, and misled youth about the nature and risks of JUUL use. These promotions

 reached M.C. and M.C.’s social network and were intended to promote the JUUL brand

 and products to youth. But for JUUL’s social media advertising, M.C. would not have

 been exposed to, and would not have used, JUUL products.

        674.    Among the JUUL social media promotions that M.C. saw and relied upon

 were the following:

        675.    Instagram post-dated portraying a JUUL device and pods alongside

 sunglasses, a wallet, earbuds, thermos and portable speaker:




        676.    Instagram post dated October 3, 2017 promoting JUUL flavors:

                                             279
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 280 of 492




 "

        K@@)! D)#)"$A-"5;%"I>;&A-%"$>&"$9:;Y&"(A"]A%:$M>$,"$A-"4A$J95$:"$A-"I(77(Z"$"

 A=,H&>"(I"WVVU+J>(,(:;AM"$99(=A:%)"L5>(=M5":5&%&"$99(=A:%G"D)#)"5$%"%&&A"9(A:&A:":5$:"

 &A9(=>$M&%":&&A$M&"WVVU"=%&"H6"-&J;9:;AM":&&A%"=%;AM"WVVUG"-&J;9:;AM"h9((7i"9=7:=>$7"

 ;9(A%"=%;AM"WVVU"$A-",$F;AM"7;M5:"(I":&&A"-&J&A-&A9&"(A"WVVU)"D)#)"$A-"5;%"I>;&A-%"

 A(Z"J(%:"Y;-&(%"(I":5&,%&7Y&%"WVVU;AM"(A"4A$J95$:":5$:"$>&"%;,;7$>":(":5&"Y;-&(%"$A-"

 ;,$M&%":5&6"%&&"(A"]A%:$M>$,)""""

        K@O)! D)#)"$A-"5;%"I>;&A-%"J=>95$%&"WVVU"J>(-=9:%":5>(=M5"97$%%,$:&%"Z5&A"

 :5&6"9$AA(:"J=>95$%&":5&,":5>(=M5"%:(>&%"(>"(A7;A&"_Z5;95"D)#)"5$%"-(A&a)"D$AA;AM"

 FA(Z%":5$:"D)#)"5$%"$:"7&$%:"(A9&"J=>95$%&-"WVVU"J>(-=9:%"(A7;A&"=%;AM"$"c;%$"M;I:"9$>-"

 :5$:"5&"J=>95$%&-"Z;:5"9$%5)"E=:"D$AA;AM"-(&%"A(:"FA(Z";I"D)#)"H(=M5:":5&,"I>(,"WVVU"

 (>"I>(,"$"WVVU">&%&77&>)""

        K@*)! U;F&",$A6"(I"5;%"I>;&A-%"$A-"97$%%,$:&%G"D)#)"%=JJ(>:%"5;%"WVVU"$--;9:;(A"

 H6"%&77;AM"WVVU"J(-%":("97$%%,$:&%"$:"$",$>F=J)""

        KO.)! L("-$:&G"D$AA;AM"5$%"9(AI;%9$:&-"$:"7&$%:"C"WVVU"-&Y;9&%"I>(,"D)#)"N$95"

 :;,&"%5&"-(&%"%(G"D)#)"H&9(,&%"&Q:>&,&76";>>;:$H7&G"H&77;M&>&A:"$A-"Y&>H$776"$H=%;Y&"-=&"

                                            /O."
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 281 of 492




 to nicotine withdrawal. Since he started using JUUL, M.C.’s health and performance in

 school have suffered, with M.C. being more withdrawn and moody than he was before he

 became addicted to nicotine.

        681.    M.C.’s physician has not been able to help MC break his addiction. MC

 now sees a counselor because Manning found that he was vaping marijuana oil through his

 JUUL device. To date, Manning has spent in excess of $1,150 on interventions to address

 M.C.’s JUUL addiction, but without success.

        682.    M.C. currently consumes at least 1 fruit-flavored JUUL pod (either Fruit

 Medley or Mango) per day.

        683.    M.C. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risk of addiction, and other health risks.

 57.    Noah Matarazzo
        684.    Plaintiff Noah Matarazzo is a Maine resident.

        685.    Matarazzo began using JUUL in 2017 as a result of online fanfare and peer

 pressure from his classmates.

        686.    Matarazzo typically purchased JUUL products from classmates of legal age

 to purchase them, or occasionally from local convenience stores with lax age-requirement

 enforcement. Prior to using JUUL, Matarazzo had never used tobacco products. By mid-

 2019, Matarazzo had spent thousands of dollars on JUUL products.

        687.    When he first began using JUUL products, Matarazzo was unaware of their

 addictive potential. He recalls peers passing their own JUULs around school bathrooms

 and using JUUL for the first time in that exact scenario. In these instances, Matarazzo

 would only try JUUL if it was flavored. He would not have used JUUL products if they

 were only available in basic flavors such as Classic Tobacco or Classic Menthol. He first

 purchased a starter pack with fruit flavored JUUL pods from a peer.

                                               281
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 282 of 492




        688.    Matarazzo’s nicotine addiction quickly grew out of control. By 2018, he

 consumed two JUUL pods each day.

        689.    Like many adolescents, Matarazzo used social media. He followed the

 account @juulnation across various platforms. He recalls his friends constantly posting

 Snapchat stories of them using JUUL and attempting “vape tricks.” On YouTube, he

 watched videos of prolific JUUL user DonnySmokes.

        690.    Matarazzo also encountered JUUL promotional material when at gas

 stations and local convenience stores.

        691.    Matarazzo recalls an in-store display, since 2017, in front of the cashier’s

 counter, prominently exhibiting JUUL products. The display is next to the lighters and

 practically impossible to miss. The display was, or was substantially similar to, the

 following:




        692.    Matarazzo also recalls an in-store display of readily available JUUL

 products, with an image of a hip and attractive model directly above. The display was, or

 was substantially similar to, the following:




                                                282
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 283 of 492




        693.   Matarazzo recalls an image substantially similar or identical to that below,

 with the “Smoking Evolved” slogan:




        694.   Matarazzo endured serious withdrawal symptoms, including distorted

 vision, upon attempts to discontinue his JUUL use. He also suffered emotional instability


                                            283
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 284 of 492




 and physical exhaustion. He eventually attempted to curb his nicotine addiction via

 nicotine gum and lozenges.

         695.    Although Matarazzo has not used tobacco products for the last two or three

 months, he continues to struggle with nicotine addiction.

         696.    None of the advertisements, in-store promotions, or labels Matarazzo saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

 Matarazzo would not have purchased or started using JUUL’s products if he had been

 adequately warned about the nicotine content, that it delivered even more nicotine than

 cigarettes, risks of addiction, and other health risks.

 58.     John McFaull
         697.    Plaintiff John McFaull is a 26-year old who resides in Lexington,

 Kentucky.

         698.    McFaull began using JUUL’s products in February 2018 after seeing

 advertisements through social media, online, and hearing about them from a friend.

         699.    At the time, McFaull was “dipping” chewing tobacco on a daily basis.

         700.    Based on the advertising, McFaul believed JUUL’s products to be a safer

 alternative that he could use to wean himself off of the nicotine in chewing tobacco.

         701.    Prior to first purchasing JUUL’s products, McFaull recalls having seen the

 following advertisements, among others:




                                                284
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 285 of 492




        702.    None of the advertisements, in-store promotions, or labels McFaull

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

                                              285
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 286 of 492




        703.    Rather, based on the advertising of JUUL as an “alternative” for smokers

 and packaging of the products that stated “5% strength” as depicted below, McFaull

 believed JUUL’s products contained very little nicotine and amounts that were

 significantly less than what were in cigarettes or chewing tobacco:




        704.    McFaull purchased JUUL pods from JUUL’s website, gas stations, online

 retailers, convenience stores, and other distributors for between $18.00 to $20.00 for a

 four-pack of JUUL pods, often getting them from displays essentially identical to the

 following:




                                             286
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 287 of 492




        705.    Rather than weaning himself off nicotine, the advertising caused McFaull

 to become addicted to JUUL’s products and he now needs to start vaping within 30

 minutes after waking up each day. On average, he ends up consuming between one to two

 JUUL pods per day, which is costly and significantly more nicotine than he was getting

 when dipping chewing tobacco.

        706.    McFaul’s favorite flavors of JUUL pods were always Cool Mint and

 Mango, but he is so addicted now that, even though those flavors are no longer available
 in his area, he has turned to purchasing the Classic Menthol flavor. He recalls seeing the

 following ads of these flavors:




                                              287
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 288 of 492




         707.   McFaull would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 59.     Emilio Mendoza

         708.   Plaintiff Emilio Mendoza is a 16-year old who resides in Reno, Nevada.

         709.   Mendoza began using JUUL’s products in June 2018 after seeing

 advertisements through social media, at gas stations, and hearing about JUUL through

 friends. Mendoza frequently saw promotions for JUUL on social media from both JUUL

 and people in his social network. JUUL was popular among Mendoza’s friends and

 classmates, which made JUUL appear to be cool and safe.

         710.   Mendoza has never used any other form of nicotine before or after starting

 JUUL.

         711.   Mendoza recalls having seen the following advertisements, among others:




                                               288
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 289 of 492




                                   289
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 290 of 492




                                   290
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 291 of 492




                                   291
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 292 of 492




                                   292
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 293 of 492




                                   293
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 294 of 492




                                   294
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 295 of 492




                                   295
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 296 of 492




                                   296
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 297 of 492




        712.    Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved”, and that consumers should “switch” to JUUL from cigarettes,

 Mendoza believed JUUL’s products were safe, healthy, not highly addictive, and were a

 safer and less-addictive alternative to cigarettes.

        713.    Prior to purchasing JUUL, Mendoza viewed the product’s label and saw,

 among other things, statements that JUUL was an “alternative” to smoking.

        714.    Mendoza purchased JUUL pods from JUUL’s website, gas stations, and

 other distributors. Mendoza saw in-store promotions for JUUL that were substantially

 similar to the below:




                                               297
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 298 of 492




                                   298
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 299 of 492




                                   299
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 300 of 492




                                   300
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 301 of 492




        715.    Mendoza also saw user-generated image s similar to the below:




        716.    Mendoza began using and purchasing JUUL at the age of 13. Mendoza was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

                                               301
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 302 of 492




 the variety of flavors it came in. Mendoza’s favorite flavor is Mint. These factors caused

 Mendoza to believe that JUUL was safe, even though she was underage.

         717.    None of the advertisements, in-store promotions, or labels Mendoza

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

         718.    Mendoza would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 60.     Ron Minas
         719.    Plaintiff Ron Minas is a resident of Lebanon, Connecticut.

         720.    Minas began using JUUL products in January 2018 at the age of 36. Minas

 first learned about JUUL from his brother. He later saw JUUL advertisements online and

 decided to buy a JUUL device. He hoped that the JUUL would help him stop smoking and

 break his addiction to nicotine.

         721.    Before purchasing JUUL in January 2018, Minas visited JUUL website.

 Minas also began to receive promotional emails from JUUL, substantially similar or

 identical to:




                                              302
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                    Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 303 of 492




        722.   Minas also viewed JUUL advertising material on Facebook. Minas viewed

 advertisements promoting Mango JUUL pods substantially similar or identical to:




                                           303
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 304 of 492




        723.    Neither JUUL’s website nor JUUL’s promotional material disclosed JUUL

 easily delivers nicotine to the bloodstream faster than a cigarette. Minas would not have

 purchased JUUL products if he knew that they delivered more nicotine to the bloodstream

 than cigarettes.

        724.    Minas first purchased Mango-flavored JUUL pods. Minas would not have

 purchased Classic Tobacco- or Classic Menthol-flavored JUUL pods.

        725.    JUUL has only worsened Minas’ nicotine addiction, as he can consume

 JUUL anywhere; the JUUL device is constantly in his hand. Prior to using JUUL, Minas

 smoked approximately ten cigarettes a day. Now, Minas consumes at least one JUUL pod

 per day, often more. That represents at least a doubling of Minas’s daily nicotine intake.

        726.    Minas says he has tried to stop using JUUL, but he cannot kick his nicotine

 addiction. Minas has tried to use a nicotine patch and received treatment at the V.A., as he

 is a veteran, but he just cannot shake it. Minas says it is even more difficult to quit JUUL

 versus cigarettes because it is an attractive product; the JUUL tastes good and does not

 emit any foul odors.
                                              304
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 305 of 492




         727.    Since Minas began purchasing JUUL products in January 2018, he has also

 purchased JUUL products from local vape shops in Lebanon, Connecticut and the

 surrounding area. Various promotional materials have displayed JUUL products

 substantially similar or identical to:




         728.    None of the advertisements, in-store promotions, or labels Minas saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver


                                             305
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 306 of 492




 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         729.    Minas would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 61.     D’Angelo Moore

         730.    Plaintiff D’Angelo Moore is a 20-year-old resident of Fairbanks, Alaska.

         731.    Moore began using JUUL in 2018 at age 18. Moore began using JUUL to

 relieve stress from his time in the U.S. Army.

         732.    Based on various advertisements of JUUL’s products that he saw and relied

 on, as well as the recommendations of his local smoke shop employees, Moore purchased

 a JUUL to help manage his stress. He saw point-of-sale displays such as the following:




                                               306
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 307 of 492




         733.    He also saw advertisements and the product label touting JUUL as an

 “alternative” to traditional cigarettes, which played a large factor in him deciding to start

 using and purchasing JUUL. In particular, Moore recalls hearing a radio advertisement.

 The speaker in the ad was a former smoking talking about how JUUL was a better option

 than cigarettes. The person in the ad said JUUL “changed my life.”

         734.    Moore interpreted the ads he had seen indicating that JUUL was safer than

 cigarettes.

         735.    Prior to starting JUUL, Moore saw a personalized Facebook advertisement

 that said that one JUULpod was equivalent to a pack of cigarettes.

         736.    None of the advertisements, in-store promotions or labels Moore saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

                                               307
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 308 of 492




        737.    Moore started using JUUL as a minor, and how JUUL was marketed—as

 young and cool—played a major role in his decision to start using JUUL. In particular,

 Moore recalls seeing Facebook ads showing young people using and glorifying JUUL.

        738.    Moore developed an addiction to JUUL pods. At his peak usage, Moore

 was consuming between half of a JUUL pod and one JUUL pod a day. JUUL pods were on

 his mind more than cigarettes, and he would begin consuming JUUL pods within 5

 minutes after waking each day.

        739.    Moore’s preferred JUUL pod flavors were Classic Menthol, Cool Mint,

 Mango and Fruit Medley. He typically purchased 5% strength JUUL pods from a Holiday

 gas station in Fairbanks. He did not have a clear understanding of the 5% strength label on

 JUUL pod packaging.

        740.    As a minor, Moore purchased JUUL from Suzy’s Smoke and Gifts.

        741.    Had Moore known that JUUL pods were more addictive than cigarettes, he

 would not have purchased them. He would not have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content, that it delivered

 even more nicotine than cigarettes, risks of addiction, and other health risks. Moore is still

 interested in products that would help him stop using nicotine.

 62.    Shirley Moses on behalf of her daughter, K.S.C., a minor
        742.    Plaintiff Shirley Moses and K.S.C. are residents of West Jordan, Utah.

        743.    Moses’ daughter K.S.C. first used JUUL in her early adolescence, as early

 on as JUUL’s initial launch in 2015, when K.S.C. was 14 years old. K.S.C. is currently 16

 years old.

        744.    Prior to using JUUL, K.S.C. had never used tobacco products.

        745.    K.S.C. would typically purchase JUUL products from classmates.

        746.    Moses believes that while K.S.C. likely knew of JUUL’s nicotine content

 when first using the product, K.S.C. was far too young to understand its addictive

                                              308
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 309 of 492




 potential. Moses is a smoker, and her husband is a former smoker. Her husband stopped

 smoking at the behest of K.S.C., who abhors cigarettes and tried to force her mother to

 quit as well. Moses says that K.S.C. would never have used JUUL products if she

 understood that they posed an addiction risk similar to, or greater than, that of cigarettes.

        747.    Both Moses and K.S.C. believe that K.S.C. is currently addicted to

 nicotine. K.S.C. now consumes between one-half and one full JUUL pod each day. Upon

 waking up in the morning, K.S.C. will typically use her JUUL before even getting out of

 bed. She prefers fruit-flavor JUUL pods to all others.

        748.    Like many adolescents, K.S.C. is an avid social media user. Her primary

 platform is Instagram. K.S.C. recalls JUUL-related content frequently populating her

 Instagram feed.

        749.    K.S.C. recalls seeing an Instagram post, substantially similar or identical to

 the one below, advertising Mango flavored JUUL pods, featuring a stylish close-up of the

 colorful accessory.




        750.    K.S.C. also recalls seeing an Instagram post featuring model, fashion icon,

 and soccer star Florencia Galarza posing with a JUUL similar to the one below. Though

 not posted by the official JUUL Instagram account, the official account did comment

 approvingly. JUUL later featured this image in their #Vaporized campaign.


                                               309
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 310 of 492




        751.    K.S.C. saw these images from 2016 through 2019.

        752.    Once addicted to nicotine, the very sight of JUUL-related content on social

 media prompted K.S.C. to reach for her JUUL. Even now, with most youth-oriented

 content scrubbed from social platforms, K.S.C. still encounters difficulties. Anti-JUUL

 public service warnings, for instance, still incite within her an urge to use JUUL.

        753.    K.S.C. also frequently encountered and continues to encounter JUUL

 promotional material when at gas stations with friends and family, starting in 2016.

 Imagery such as that below was, and still is, quite common.

        754.    For instance, K.S.C. encountered outside-of-store displays such as the one

 below, prominently featuring a variety of JUUL pod flavors. Each flavor had its own

 distinct illustration and color palette. Fruit flavors feature prominently in the bottom row.

 The display was substantially similar or identical to:




                                              310
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 311 of 492




        755.    K.S.C. also encountered in-store displays of readily available JUUL

 products such as the one below, with an image of a hip and attractive model. The display

 was substantially similar or identical to:




        756.    K.S.C. has endured serious withdrawal symptoms upon attempts to

 discontinue her JUUL use. Her existing anxiety will often flare up, along with depressive

 tendencies. Physically, she will suffer from insomnia and, during extreme episodes, begin

 to foam at the mouth until her nicotine craving is satisfied.
                                              311
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 312 of 492




        757.    None of the advertisements, in-store promotions, or labels K.S.C. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that use of JUUL products poses significant

 health risks. Nor did they indicate that JUUL was an age-restricted product.

        758.    K.S.C. would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 63.    Matthew Murphy
        759.    Plaintiff Matthew Murphy is a 21-year old who resides in Reading,

 Massachusetts.

        760.    Mr. Murphy began using JUUL’s products in June, 2016 after seeing

 advertisements and retail displays. Mr. Murphy also frequently saw promotions for JUUL

 on social media from both JUUL and people in his social network. JUUL was very popular

 among Mr. Murphy’s friends and classmates, which, combined with its advertising and

 presence in social media, made JUUL appear to be cool and safe to Mr. Murphy.

        761.    Prior to his use of Juul, Mr. Murphy had not regularly used any nicotine

 products.




                                               312
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 313 of 492




        762.   Prior to first purchasing JUUL’s products, Mr. Murphy recalls having seen

 the following advertisements, among others:




                                           313
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 314 of 492




        763.   Mr. Murphy personally purchased JUUL pods from gas stations,

 convenience stores, and other retail distributors. Mr. Murphy saw in-store promotions for

 JUUL that were substantially similar to the below:




                                            314
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 315 of 492




                                   315
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 316 of 492




        764.   Mr. Murphy began using and purchasing JUUL at the age of 17. Mr.

 Murphy was attracted to JUUL because of, among other, its stylish design, and the variety

 of flavors it came in. Mr. Murphy’s favorite flavor was Cool Mint. Mr. Murphy would not

 have regularly used Juul were it not for the flavors what appealed to him when he was a

 teen. Mr. Murphy recalls seeing the following ads that attracted him to JUUL:




                                            316
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 317 of 492




        765.    None of the advertisements, in-store promotions, or labels Mr. Murphy

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to


                                             317
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 318 of 492




 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        766.    Mr. Murphy would not have purchased or started using JUUL’s products if

 he had been adequately warned about the nicotine content and dosage, risks of addiction,

 and other health risks.

 64.    Jill Nelson on behalf of her daughter L.B., a minor

        767.    Plaintiff Jill Nelson and L.B. are residents of San Diego, California.

        768.    Nelson’s daughter L.B. is currently 17 years old and started using JUUL in

 2016, shortly after her 13th birthday.

        769.    L.B. had never smoked or used other tobacco products before trying JUUL.

        770.    L.B. learned about JUUL from her friends at school and through JUUL’s

 point-of-sale materials, which L.B. saw in stores near her home. These materials featured

 JUUL’s flavored pods and “Starter Kit” and made JUUL seem like a fun, harmless

 product.

        771.    L.B. had no interest in tobacco-flavored products, but she was drawn to the

 sweet and fruity JUULpod flavors depicted in JUUL’s POS displays. These displays

 conveyed to L.B. that JUUL was a tasty indulgence that, much like candy, was appropriate

 for teen use and presented no threat to her health or wellbeing. L.B. was exposed to

 “Starter Kit” posters including the first one below, which led her to believe JUUL was a

 product for “starters” like her, and POS displays of JUUL products like second one

 pictured below, which looked like and described candy-like products without any

 warnings or nicotine disclosures.




                                              318
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 319 of 492




 "




 "

 "
                                    0!*"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 320 of 492




        772.    L.B. also saw displays substantially similar to the below:




        773.    None of the materials or product labels L.B. saw adequately disclosed the

 nature or addiction risk of JUUL’s products, the actual amount of nicotine in or delivered

 by JUUL’s products, that JUUL was engineered to deliver nicotine rapidly and in great

 quantities, that JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks. Nor

 did they indicate that JUUL was an age-restricted product. The misrepresentations and

 omissions in JUUL’s promotions materially impacted L.B.’s assessment of the fruit-

 flavored JUUL she would later be offered.

        774.    L.B. also saw the advertisement below from JUUL’s Vaporized campaign.

 This splashy advertisement featured JUUL’s bright-colored flavored JUULpods and

 conveyed to L.B. that JUUL was a fun lifestyle product. The advertisement’s tag line,

 “Smoking Evolved,” in the absence of any health warnings or nicotine disclosures,

 conveyed to L.B. that JUUL products were better and safer than regular cigarettes.




                                              320
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 321 of 492




        775.    L.B. was introduced to JUUL products by her friends at school when she

 was in the seventh grade. The JUUL device bears no warning labels about nicotine or

 content, or safety warnings.

        776.    The fruit flavoring in the JUUL product L.B.’s friends offered her led L.B.

 to believe that JUUL was safe. She did not know she was ingesting nicotine from a

 nicotine delivery system that delivered as much—or more—nicotine than a cigarette. She

 knew not to smoke but did not understand the risks of ingesting nicotine from JUUL. L.B.

 would not have tried a JUUL but for the flavored pods.

        777.    Through her use of JUUL, L.B. became addicted to nicotine and eventually

 purchased JUUL of her own. L.B. has purchased JUUL products from Shell and Arco gas

 stations, and a local 7-11.

        778.    On one occasion, L.B. purchased JUULpods through ebay from a JUUL

 distributor. On March 29, 2018, L.B. ordered a pack of JUULpods through ebay from a

 seller named cmmcapital. Neither ebay nor the seller made any attempt to verify Lauren’s

 age at any time. A few days later, Nelson intercepted the JUUL Starter Kit Lauren had

 ordered through ebay. The materials inside the package, and the return address on the

 packaging, indicated that the seller was Craze Vapor / ETX Distribution, a Texas company

 that is an official distributor of JUUL products.

        779.    In October 2017, L.B. also obtained a device directly from JUUL through

 the company’s warranty department. Following her transaction with JLI, L.B. began

 receiving promotional emails from starting. These emails were a part of JUUL’s youth

 marketing scheme and directly appealed to the themes that had drawn Lauren to use

 JUUL: flavors, popularity, and fashion.




                                              321
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 322 of 492




           @O.)! 4(,&"(I":5&"&,$;7%"$A-";,$M&%"WU]"%&A:"U)E)";A97=-&",&%%$M&%"7;F&"h:&77"$"

 I>;&A-i"$A-"hI;A-"6(=>"I$Y(>;:&"I7$Y(>Gi"$A-"-;-"A(:";A97=-&"Z$>A;AM%"(>"-;%97(%=>&%"$H(=:"

 WVVUb%">;%F%"(>"A;9(:;A&"9(A:&A:)"NQ$,J7&%"(I"&,$;7%"U)E)">&9&;Y&-"$A-">&7;&-"=J(A"I>(,"

 WU]"$>&"-&:$;7&-";A":5&"95$>:"H&7(Z"$A-"

 ;,$M&":(":5&">;M5:)"

     %F/51&Q/43&      %F/51&+7D9324&
     39:)"CG"/.!@"    4$Y&"l/."(A"$"
                      4:$>:&>"P;:"

     39:)!KG"/.!@"    D$F&"]:"8"D$AM("
                      D(A-$6"

     '(Y)"!!G"/.!@"   '&&-"]:"E&I(>&"
                      L5$AF%M;Y;AMz"

     '(Y)"!<G"/.!@"   [$9F"L5&"
                      N%%&A:;$7%"

     R&9)"!CG"/.!@"   /"U;,;:&-"N-;:;(A"
                      \7$Y(>%e"'(Z"
                      3A7;A&"

     R&9)"!!G"/.!@"   E&"S&$-6"I(>":5&"
                      2(7;-$6%"

     W$A)"KG"/.!O"    NA?(6"$"WVVU"
                      D(,&A:"


           ""

                                             !"#$%&'(')'*+,-.&%'(/0'12(3'&45"6'7%-4'89:',-'9;<;0'=>5?&'
                                             :,'@'>5A#-'>-AB5C=!


           @O!)! '&7%(A";%"=A%=>&"5(Z",=95"U)E)"=%&%"5&>"WVVU"H=:"%5&"9(A%:$A:76"I;A-%"

 :5&"(>$AM&"$A-"M>&&A"9$J%"(I"D$AM("$A-"#((7"D;A:"WVVU"J(-%";A"U)E)b%">((,)"'&7%(A"

 5$%":$7F&-":("U)E)b%"-(9:(>"$A-"(:5&>",&-;9$7"J>(Y;-&>%)"'(A&"(I":5&,"$>&":>$;A&-G"(>"

 &f=;JJ&-G":(":>&$:"$-(7&%9&A:%"Z;:5"%&Y&>&"$--;9:;(A%":("A;9(:;A&"9$=%&-"H6"WVVU"J>(-=9:%)"
                                              0//"
      !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                  #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 323 of 492




          782.   L.B. has been subject to disciplinary actions at school for truancy relating

 to JUUL usage and was put in a court-ordered program called Diversion as a result.

          783.   In October of 2018, Nelson took away L.B.’s smartphone for disciplinary

 reasons. In doing so, she also removed L.B.’s access to her network of friends who are

 also addicted to JUUL. L.B.’s anger and panic caused her to flee the house and L.B. was

 apprehended for erratic behavior in public and held by the police for 72 hours.

          784.   When the police released L.B., Nelson and L.B.’s father put L.B. in a 45-

 day inpatient treatment program.

          785.   The day after she returned from treatment, L.B. acquired another JUUL.

          786.   Because of her extended absence from school, L.B. was unable to complete

 her freshman year of high school with her classmates. In an attempt to salvage her

 freshman year, she transferred to an alternative school.

          787.   In October 2019, L.B. began a 3-month stay at a juvenile detention center.

 Upon being released, she immediately resumed her use of nicotine.

          788.   L.B. now uses other high-nicotine products in addition to JUUL.

          789.   L.B. would not have purchased or started using JUUL’s products if she had

 not been exposed to JUUL’s youth targeted advertising and had been adequately warned

 about the nicotine content, that it delivered even more nicotine than cigarettes, risk of

 addiction, and other health risks.

 65.      William Nelson
          790.   Plaintiff William Nelson is a 40-year old resident of Shreveport, Louisiana.

          791.   Nelson began using JUUL products approximately five years ago shortly

 after they came out, in 2015. At that time, he had been smoking since he was 19 years old,

 at a rate of about 10-20 cigarettes a day, and was looking for a way to end his addiction to

 cigarettes, both for himself, and to avoid exposing his children and others to second-hand

 smoke.

                                              323
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 324 of 492




        792.    The way that the JUUL e-cigarettes were advertised in displays gave him

 the impression that they were a better or safer alternative to tobacco cigarettes and could

 help him end his addiction to nicotine. He recalls seeing displays in gas stations that

 promoted the product without providing a visible warning that they contained nicotine,

 which were essentially identical to the following:




        793.    Nelson also saw colorful ads from JUUL’s Vaporized! Campaign, showing

 healthy, young models posing with the JUUL in a manner that made it seem like a safe,

 fun lifestyle choice, including the following:




                                              324
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 325 of 492




        794.    None of the advertisements, in-store promotions, or labels W. Nelson saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. He did see representations that a single JUUL pod was the

 equivalent of a pack of cigarettes.

        795.    Based on JUUL’s advertisements and displays, Nelson purchased the JUUL

 device in 2015 and began regularly buying pods from displays at the gas stations he

 frequented in his area, vaping anywhere from half a pod to two full JUUL pods each day.

        796.    Nelson does not remember the prices he paid for his JUUL products, but

 does recall in particular comparing the price of JUUL pods to a pack of cigarettes and

                                              325
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 326 of 492




 believing the JUUL products were cheaper overall. He remembers seeing ads that

 promoted discounted purchases for starter kits, and that discussed JUUL as a cheaper

 alternative to smoking over the long-term.

        797.    Nelson’s preferred flavor became Classic Menthol, and he recalls later on

 seeing additional advertisements, such as the following:




        798.    Still nothing in those later advertisements disclosed that JUUL’s e-
 cigarettes delivered nicotine into the blood stream more efficiently and at higher levels

 than traditional cigarettes. To the contrary, the catchphrase “smoking evolved” reinforced

 and contributed to his understanding that JUUL’s products were supposed to be a safer

 alternative to regular cigarettes. In practice, he found the opposite true, with his overall

 consumption of nicotine harder to regulate, not only because the nicotine delivery was

 more intense, but also because it was impossible to determine when he had vaped an

 amount of nicotine equivalent to a single cigarette.

        799.    In addition to the money spent on JUUL’s products, Nelson found they

 ultimately did not help him manage or lower his nicotine intake or addiction at all. Instead

 he had become addicted to JUUL pods and had the urge to start vaping a pod within 30
                                               326
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 327 of 492




 minutes of arising each morning and, contrary to his expectations based on JUUL’s

 advertising, he also continued to have cravings for, and smoked, traditional tobacco

 cigarettes at the rate of 10-20 per day in addition to using JUUL’s products, increasing his

 overall nicotine consumption.

        800.    Nelson would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks. The only reason he tried

 the JUUL products in the first place was because he believed, based on the advertisements,

 that they could help him end his nicotine addiction.

 66.    Atoyia Orders, on behalf of her son, D.O., a minor
        801.    Plaintiff Atoyia Orders and D.O. are residents of London, Ohio.

        802.    Orders’ son D.O. began using JUUL around June 2016, at the age of 16.

        803.    When D.O. was offered a JUUL by a friend at school, he had never smoked

 or used any other tobacco product; he decided to try a JUUL because the Cool Mint flavor

 sounded appealing, he believed the JUUL posed no serious risks, and JUULing had grown

 increasingly common at his school.




                                               327
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 328 of 492




        804.    D.O. had seen many advertisements for JUUL on social media and was led

 to believe JUUL did not contain any nicotine. For example, D.O. recalls online advertising

 material substantially similar or identical to the following:




                                               328
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 329 of 492




                                   329
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 330 of 492




                                   330
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 331 of 492




                                   331
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 332 of 492




 "
 "




 "
 "




                                    00/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                        #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 333 of 492




                                   333
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 334 of 492




         805.    Before D.O. even tried JUUL, he also viewed point-of-sale promotional

 materials for JUUL devices and products, including signs and displays. These promotional

 materials featured images of JUUL’s multicolored fruit-flavored pods. D.O. did not see

 any warnings or disclosures in these materials about JUUL’s nicotine levels or the risks

 JUUL posed. The representations and omissions in JUUL’s in-store promotions materially

 impacted D.O.’s assessment of, and eventual decision to use, JUUL products. For

 example, D.O. recalls seeing JUUL products prominently displayed in front of cashier

 counters in and around London, Ohio, since he began using JUUL products in June 2016,

 substantially similar or identical to:




                                             334
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 335 of 492




 "




 "

 "

         O.K)! R)3)"5$%":(7-"3>-&>%":5$:"%,(F;AM"WVVU"Z$%"h%,((:5"$A-"&$%6i"$A-"&$%&-"

 5;%"$AQ;&:6)""

         O.@)! 45(>:76"$I:&>":>6;AM"5;%"I>;&A-b%"WVVU"$:"%95((7G"R)3)"J=>95$%&-"$"WVVU"

 h%:$>:&>"J$9Fi"I>(,"$"7(9$7"M$%"%:$:;(A"$A-"9(A%=,&-"$77":5&"WVVU"J(-%"9(A:$;A&-":5&>&;A)""

         O.O)! R)3)"5$%"H&9(,&"$--;9:&-":("WVVU"J(-%)"R)3)"A(Z"9(A%=,&%":Z("(>":5>&&"

 WVVU"J(-%"&$95"-$6)""
         O.*)! R)3)"$::&,J:&-":("f=;:"=%;AM"WVVU)"2(Z&Y&>G"H&9$=%&"5&"Z$%"5;M576"

 $--;9:&-":("A;9(:;A&G"R)3)":=>A&-":("9;M$>&::&%)"'(ZG"R)3)"=%&%"WVVU"$A-"9;M$>&::&%)""

         O!.)! 3>-&>%"%$6%"R)3)b%"WVVU"=%&"5$%"5$-"%;MA;I;9$A:"J56%;9$7G"J%695(7(M;9$7G"

 I;A$A9;$7G"$A-"%(9;$7"&II&9:%"(A"5&>"%(A)""

         O!!)! [56%;9$776G"R)3)"5$%"5;%"WVVU";A"5$A-"h/<u@i"$A-"H&9(,&%"Y&>6"I;-M&:6"

 $A-";>>;:$:&-"Z5&A"5&"9$AA(:"=%&"WVVU)"R)3)"5$%"H&&A"5(%J;:$7;B&-":Z;9&"I(>";%%=&%"Z;:5"

 5;%"7=AM%"$A-"H>&$:5;AM"%;A9&"5&"%:$>:&-"=%;AM"WVVU)"R)3)"5$%"$7%("7(%:"$"%;MA;I;9$A:"

 $,(=A:"(I"Z&;M5:"%;A9&"5&"%:$>:&-"=%;AM"WVVU)""




                                               00C"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 336 of 492




        812.    Psychologically, D.O. has also struggled since he started using JUUL. He

 has experienced severe depression and attempted to commit suicide twice since he started

 using JUUL.

        813.    Financially, D.O.’s JUUL use consumes a large portion of his budget, as he

 spends a significant amount of money on JUUL pods each week. D.O. now works to

 finance his nicotine addiction, but before he started working, he would steal money from

 his mother in order to purchase JUUL pods.

        814.    Socially, Orders says her son now hangs out with the “wrong crowd,” as he

 spends most of his time with friends that also use JUUL incessantly.

        815.    None of the advertisements, in-store promotions, or labels D.O. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        816.    D.O. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 67.    Ann Parker, on behalf of her daughter, S.P., a minor
        817.    Plaintiff Ann Parker and S.P. are residents of Oak Creek, Wisconsin.

        818.    Parker’s daughter is currently 16 years old and started using JUUL’s

 products in 2018 at 14 years old, when she was a freshman in high school.

        819.    S.P. learned about JUUL from her older brother and friends as well as by

 viewing advertisements online and through social media. S.P. saw the following

 advertisements:



                                               336
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 337 of 492




        820.   S.P. recalls seeing user-generated JUUL content on social media that used

 the #JUUL hashtag. S.P. remembers seeing the following images geared towards kids:




                                           337
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 338 of 492




        821.    S.P. also saw advertisements from JUUL pushing candy-like flavors. She

 recalls seeing the following image in particular:




        822.    None of the advertisements or labels S.P. saw adequately disclosed the

 nature or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered

 by JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks. Nor

 did they indicate that JUUL was an age-restricted product.




                                              338
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 339 of 492




         823.   All of the JUUL advertisements and social media influence caused S.P. to

 begin vaping and, despite being underage, she was able to purchase JUUL pods from

 friends who were able to obtain the products.

         824.   S.P. viewed the label on JUUL pods.

         825.   S.P. became addicted to JUUL pods. She consumes approximately between

 10 to 15 JUUL pods per week. Her preferred flavors are Cool Mint and Mango JUUL

 pods.

         826.   S.P.’s addiction has been a burden on her relationship with her family.

 Parker has had numerous arguments with her daughter over S.P.’s JUUL addiction.

         827.   S.P. would not have purchased or started using JUUL’s products if she had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks. She also would not have used

 JUUL’s products if they did not come in the candy-like flavors.

 68.     Vickie Perry, on behalf of her daughter, L.P., a minor
         828.   Plaintiff Vickie Perry and L.P. are residents of Milton, Vermont.

         829.   Perry’s daughter L.P. began using JUUL in early 2018 at age 16 as a result

 of online fanfare and the device’s popularity amongst her peer group. L.P. bought her

 JUUL products from classmates who were of legal age to purchase them from authorized

 retailers. Prior to using JUUL, L.P. had smoked perhaps a handful of cigarettes in her life.

 She proceeded to use JUUL on a near-daily basis for the next two years.

         830.   When she first began using JUUL products, L.P. was unaware of their

 addictive potential. She does she recall nicotine warnings on the advertisements

 proliferating across various social media platforms, or the promotional displays at local

 gas stations. Although L.P. managed to kick her JUUL addiction around the start of 2020,

 for two years she would consume upwards of one-half of a JUUL pod each day. Her

 favorite flavor was Mango.

                                              339
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 340 of 492




        831.    Like many adolescents, L.P. is an avid user of social media platforms. She

 frequents Instagram, Facebook, and Snapchat. L.P. remembers viewing JUUL-related

 content on each platform. Much of the JUUL content L.P. was exposed to preceded her

 initial JUUL use. Rather than reinforce existing use patterns, JUUL marketing material

 primed L.P. for later use. They sought to imbed the brand in potential buyers’ psyches and

 allow social forces to operate at their own speed. After all, due to the device’s highly

 addictive nature, buyers need only try JUUL products a handful of times before JUUL can

 count on them to provide a reliable future income stream.

        832.    L.P. saw a Facebook post, substantially similar or identical to the one

 below, advertising a JUUL “Starter Kit” with the popular Mango JUUL pod flavor. Indeed,

 Mango quickly became L.P.’s preferred JUUL pod flavor.




        833.    L.P. recalls an Instagram post from 2017, like the one below, advertising

 the Mango-flavored JUUL pod, with a stylish close-up of the colorful accessory.


                                              340
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 341 of 492




        834.    L.P. remembers a tweet promoting JUUL’s Creme Brulee flavored JUUL

 pods. The tweet was substantially similar or identical to:




        835.    L.P. also saw an Instagram post featuring model, fashion icon, and soccer

 star Florencia Galarza posing with a JUUL similar to the one below. Though not posted by

 the official JUUL Instagram account, the official account did comment approvingly. JUUL

 later featured this image in their #Vaporized campaign, which L.P. also recalls viewing

 online. The post and online imagery were substantially similar or identical to:
                                              341
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 342 of 492




        836.    L.P. also encountered JUUL promotional material when at gas stations.

        837.    L.P. recalls in-store displays since 2017, in front of the cashiers’ counters,
 prominently exhibiting JUUL products. The displays were next to the lighters and

 practically impossible to miss. The displays were substantially similar or identical to:




                                              342
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 343 of 492




         838.    L.P. also remembers seeing an outside-of-store display similar to the one

 below, featuring a variety of JUUL pod flavors. Each flavor had its own distinct

 illustration and color palette. L.P.’s favorite flavor, Mango, sits to the far left in the bottom

 row. The display was substantially similar or identical to:




                                                343
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 344 of 492




        839.    L.P. recalls seeing an in-store display of readily available JUUL products,

 with an image of a hip and attractive model, similar to the one below. The display was

 from 2017 and was substantially similar or identical to:




        840.    L.P. and her family endured hardship as a result of her JUUL addiction and

 struggle still to pick up the pieces. While using JUUL, L.P. developed asthma and began to

 contend with other upper respiratory difficulties. Her existing anxiety and depression

 worsened to a considerable degree. She could not reconcile JUUL’s place in her life as

 both a major social tool and a source of significant physical and psychological distress.

        841.    L.P.’s attempts to stop her JUUL use resulted in irritability and frequent

 anger outbursts. Her school performance rapidly declined, as the severity of her nicotine

 addiction intensified beyond her control. Eventually, she dropped out, unable to manage

 the myriad pressures of her daily life.

        842.    As of early 2020, L.P. no longer uses JUUL, but will bear the scars of this

 ordeal for years to come.

        843.    None of the advertisements, in-store promotions, or labels L.P. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver
                                            344
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 345 of 492




 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        844.      L.P. would not have purchased or started using JUUL’s products if she had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 69.    Alexander Pierce

        845.      Plaintiff Alexander Pierce is a 26-year old who resides in Hermitage,

 Tennessee.

        846.      Pierce began using JUUL’s products in October 2015 after seeing

 advertisements through TV, social media, at gas stations, and heard about JUUL from a

 JUUL representative who gave him free JUUL product at a bar. Pierce frequently saw

 promotions for JUUL on social media from both JUUL and people in his social network.

 JUUL was popular among Pierce’s friends and classmates, which made JUUL appear to be

 cool and safe.

        847.      Pierce had never tried nicotine before he starting using JUUL.




                                               345
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 346 of 492




       848.   Pierce recalls having seen the following advertisements, among others:




                                          346
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                              Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 347 of 492




                                   347
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 348 of 492




                                   348
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 349 of 492




         849.    Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved”, and that consumers should “switch” to JUUL from cigarettes, Pierce

 believed JUUL’s products were safe, healthy, not highly addictive, and a safer and less-

 addictive alternative to cigarettes. Pierce has now learned from personal experience that

 these assertions are untrue, has suffered health harms from JUUL, and he wishes he had

 never started using JUUL.

         850.    Prior to purchasing JUUL, Pierce viewed the product’s label and saw,

 among other things, statements that JUUL was an “alternative” to smoking. This made

 him believe JUL was safe and made him want to try it.

         851.    Pierce purchased JUUL pods from gas stations, convenience stores, and

 other distributors.

         852.    Pierce began using and purchasing JUUL at the age of 21. Pierce was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. These factors caused Pierce to believe that JUUL was safe

 and appropriate for him to use.

         853.    None of the advertisements, in-store promotions, or labels Pierce

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.




                                               349
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 350 of 492




         854.    Pierce would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 70.     Jessica Pierre

         855.    Plaintiff Jessica Pierre is a resident of Norwich, Connecticut.

         856.    Pierre began using JUUL products after receiving a coupon in the mail for a

 free starter-pack in Spring 2018. She was 34 years old. When she received this coupon,

 Pierre was unaware that JUUL products contained substantial amounts of nicotine and that

 their use posed a risk of addiction. Pierre would not have purchased JUUL products if she

 knew that they delivered more nicotine to the bloodstream than cigarettes.

         857.    Pierre typically purchased her JUUL products from a local corner store, and

 recalls various promotional materials displayed in-store before and during her use of

 JUUL.

         858.    Pierre recalls, since early 2018, a display in front of the cashier’s counter

 and next to the lighters, prominently exhibiting JUUL products. It looked substantially

 similar or identical to:




                                               350
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 351 of 492




         859.    Pierre also recalls an in-store display, from 2018, featuring JUUL

 accessories, such as JUUL pod flavor varieties and a USB charging dock. It looked

 substantially similar or identical to:




         860.    Pierre frequently saw advertisements for JUUL products in magazines she

 perused. These advertisements often highlighted JUUL’s high-tech design and futuristic

 aesthetic. She recalls the slogan “Smoking Evolved” displayed along with promotional

 imagery. She remembers an in-magazine advertisement from early 2018 more-or-less

 identical to the following:




                                              351
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 352 of 492




        861.   Pierre recalls viewing a Facebook post substantially similar or identical to

 that below on her newsfeed in 2018.




                                            352
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 353 of 492




        862.    Pierre also recalls receiving an email around February 2019 with the below

 imagery.




        863.    As a JUUL user, Pierre consumed around one-half a JUUL pod each day.

 By late 2019, she had successfully curbed her JUUL use.

        864.    None of the advertisements, in-store promotions, or labels Pierre saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

                                              353
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 354 of 492




 ,(>&">$J;-76"$A-";A"M>&$:&>"f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"WVVU"J>(-=9:%"J(%&%"

 %;MA;I;9$A:"5&$7:5">;%F%)""

         OKC)! [;&>>&"Z(=7-"A(:"5$Y&"J=>95$%&-"(>"%:$>:&-"=%;AM"WVVUb%"J>(-=9:%";I"%5&"

 5$-"H&&A"$-&f=$:&76"Z$>A&-"$H(=:":5&"A;9(:;A&"9(A:&A:G":5$:";:"-&7;Y&>&-"&Y&A",(>&"

 A;9(:;A&":5$A"9;M$>&::&%G">;%F%"(I"$--;9:;(AG"$A-"(:5&>"5&$7:5">;%F%)"

 J,-!    %85>&X73>43&

         OKK)! [7$;A:;II"N>;A"[=&A:&";%"$"0C+6&$>+(7-">&%;-&A:"(I"X>$A-"]%7$A-G"'&H>$%F$)"

         OK@)! [=&A:&"5$-"H&&A"%,(F;AM"$H(=:"5$7I"$"J$9F"(I"9;M$>&::&%"J&>"-$6"J>;(>":("

 %:$>:;AM"WVVU)""

         OKO)! E$%&-"(A"Y$>;(=%"$-Y&>:;%&,&A:%"(I"WVVUb%"J>(-=9:%":5$:"%5&"%$Z"$A-"

 >&7;&-"(AG"[=&A:&"J=>95$%&-"$"WVVU";A"/.!O":("5&7J"5&>"f=;:"%,(F;AM"$A-"$%"$"5&$7:56"

 $7:&>A$:;Y&":("%,(F;AM)""

         OK*)! 8:"J(;A:"(I"%$7&"-;%J7$6%G"[=&A:&"%$Z"$-%":5$:"->&Z"$::&A:;(A":("WVVUb%"

 &A:;9;AM"I7$Y(>%"Z5;7&"-;%>&M$>-;AM"A;9(:;A&"9(A:&A:"$A-"$--;9:;Y&A&%%G";A97=-;AM":5&"

 I(77(Z;AMe""
        "




                                                                                "




                                               0C<"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 355 of 492




                                                             "

                                                 "

        O@.)! 3A"%(9;$7",&-;$"(=:7&:%";A97=-;AM"\$9&H((FG"[=&A:&"%$Z"WVVU+>&7$:&-"

 9(A:&A:G"%=95"$%":5&"I(77(Z;AM";,$M&e"
        "




                                                                                     "

                                                 "




                                          0CC"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 356 of 492




        871.    In 2018, Puente visited the JUUL website to register her device for a

 warranty. She then began receiving promotional emails from JUUL despite never

 subscribing to receive any.

        872.    In late 2018 and early 2019, Puente saw ads that proclaimed JUUL’s

 nicotine content to be “5%.”

        873.    Puente saw JUUL ads containing statements that JUUL is an “alternative”

 to cigarettes and that a smoker should “switch” from cigarettes to JUUL products, ads that

 she considers the most important factor in her decision to use JUUL products. She also

 saw JUUL ads containing statements that JUUL is “smoking evolved”, which she

 considers very influential in her decision to purchase JUUL products. The ads she saw are

 set forth directly below:




                                             356
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 357 of 492




        874.    Puente interpreted the ads she had seen as indicating that JUUL was not

 only safer than cigarettes, but capable of helping her stop smoking. None of the

 advertisements, in-store promotions, or labels Puente saw adequately disclosed the nature

 or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered by

 JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks.

        875.    Puente has quit cigarettes. But now, she is highly addicted to JUUL pods.

 She consumes between one and two pods each day, which costs her about $40 per week.

                                              357
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 358 of 492




        876.    She purchased JUUL products herself for her own consumption at Conoco

 gas station and Pump and Pantry.

        877.    Puente now suffers from a dry throat and other throat issues. She has also

 been diagnosed with several ear infections for which she required antibiotics. Her doctor

 informed her these problems were either caused by or aggravated by her JUUL use.

        878.    Puente developed bronchitis as a result of her JUUL use.

        879.    Had Puente known that JUUL pods were more addictive than cigarettes,

 she would not have purchased them. She would not have purchased or started using

 JUUL’s products if she had been adequately warned about the nicotine content and dosage,

 risks of addiction, and other health risks. Puente is still interested in products that would

 help her stop smoking and would be willing to purchase a vape product such as JUUL

 ENDS in the future if she could trust the product to work as advertised.

 72.    Lacretia Pulce on behalf of her daughter, K.P., a minor
        880.    Plaintiff Lacretia Pulce and K.P. are residents of Columbia, Tennessee.

        881.    Pulce’s daughter K.P. began using JUUL in late 2017 at the age of 16,

 primarily as a result of peer pressure. K.P., like many of her peers, had been exposed to

 JUUL marketing materials via various channels, including social media platforms. By

 2017, JUUL products were quite popular amongst K.P.’s age group and were part of the

 social ecosystem at her school. K.P. wanted to fit in. She purchased her first JUUL from

 classmates and continued to buy JUUL products from peers going forward.

        882.    Prior to using JUUL, K.P. had never used tobacco products. She now uses

 other tobacco products, such as cigars and cigarettes, on an infrequent basis.

        883.    When she first began using JUUL products, K.P. was unaware of their

 nicotine content, or the risk of addiction posed by their use.

        884.    Both Pulce and K.P. believe that K.P. is currently addicted to nicotine. She

 uses her JUUL as soon as she wakes up each morning, and will typically consume at least

                                               358
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 359 of 492




 two, perhaps even three, JUUL pods each day. Her favorite flavors are Classic Menthol,

 Cool Mint, and Cool Cucumber.

        885.    Like many adolescents, K.P. frequently uses social media. Her primary

 platforms are Instagram and Twitter. K.P. recalls JUUL-related content appearing during

 her use of both platforms:

        886.    Shortly after her initial exposure to JUUL, K.P. recalls an Instagram post

 near-identical to the tweet below.




        887.    K.P. saw an image substantially similar or identical to the one below on her

 friend’s Twitter feed in summer 2018. Promotional imagery of a lush mango mixed with

 sleek product and packaging aesthetic. This image has high youth appeal, particularly in

 conjunction with the sweet flavoring.




                                             359
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 360 of 492




        888.    K.P. also saw JUUL advertisements at local gas stations. She recalls seeing

 an image substantially similar or identical to the one below, in early 2018, that promoted

 the Cool Cucumber flavor, now K.P.’s favorite JUUL pod flavor:




        889.    K.P. experiences strong withdrawal if she attempts to go even a short time

 without using her JUUL. Sadness and depression are common after just several hours

 without use. As a result, K.P. uses JUUL constantly, thereby exerting pressure on her own
                                             360
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 361 of 492




 friends and family. Pulce notes that other members of their household use JUUL with

 considerable frequency.

         890.    Pulce estimates expenditures of roughly $80 each week on JUUL products,

 buying pods not only for K.P., but also her mother, uncle, and brother. She believes her

 family’s use created a sort of vicious, reciprocal cycle, where it became ever more difficult

 for one member to quit as others continually picked up the habit.

         891.    None of the advertisements, in-store promotions, or labels K.P. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

 K.P. would not have purchased or started using JUUL’s products if she had been

 adequately warned about the nicotine content, that it delivered even more nicotine than

 cigarettes, risks of addiction, and other health risks.

 73.     Kristof Rest
         892.    Plaintiff Kristof Rest is a 27-year old who resides in Miami, Florida.

         893.    Rest began using JUUL’s products in January 2017 after seeing

 advertisements on social media and in person.

         894.    Rest had very infrequently smoked cigarettes before using JUUL.

         895.    Rest recalls having seen the following advertisements, among others:




                                                361
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 362 of 492




                                   362
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 363 of 492




                                   363
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 364 of 492




                                   364
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 365 of 492




                                   365
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 366 of 492




                                   366
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 367 of 492




                                   367
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 368 of 492




                                   368
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 369 of 492




         896.    Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved,” or that consumers should “switch” to JUUL from cigarettes, Rest

 believed JUUL’s products were safe and healthy, were not highly addictive, and was a

 safer and less-addictive alternative to cigarettes. The fact that JUUL was advertised as a

 cool part of a fun lifestyle, its stylish design, and the variety of flavors it came in also

 made Rest believe that it JUUL was safe to use.

         897.    Prior to purchasing JUUL, Rest viewed the product’s label and saw, among

 other things, statements that JUUL was an “alternative” to smoking.




                                                369
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 370 of 492




        898.    Rest purchased JUUL pods from JUUL’s website and local smoke shops,

 including Vapor Shark and Vape N Smoke Shop. Rest saw in-store promotions for JUUL

 that were substantially similar to the below:




                                                 370
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 371 of 492




                                   371
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 372 of 492




                                   372
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 373 of 492




        899.    Rest became addicted to JUUL’s products and uses slightly less than one

 pod per day.
        900.    None of the advertisements, in-store promotions, or labels Rest

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.




                                              373
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 374 of 492




        901.    Rest would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 74.    Charleen Richey, on behalf of her son, T.Y., a minor

        902.    Plaintiff Charleen Richey and T.Y. are residents of Albuquerque, New

 Mexico.

        903.    Richey’s son T.Y. is currently 16 years old. He started using JUUL’s

 products in 2017 when he was 14 years old.

        904.    T.Y. never tried smoking cigarettes before using JUUL’s products.

        905.    T.Y. learned about JUUL at school from his friends and by viewing

 advertisements online and through social media. The advertisements he viewed promoted

 use of JUUL’s products as trendy and offering various flavors as if they were treats,

 including the following ads he recalls seeing:




                                              374
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 375 of 492




        906.   T.Y.’s friends at school adopted JUUL’s promotion of the products as

 trendy and often posted about them on social media or by sharing viral images and posts

 of others with the “#JUUL” hashtag. T.Y. remembers seeing the following images widely


                                            375
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 376 of 492




 shared online that promoted the use and abuse of JUUL’s products by underage persons,

 which JUUL did nothing to stop or counteract:




                                           376
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 377 of 492




        907.    Despite his youth, T.Y. was able to purchase JUUL pods from classmates

 and in stores such as 7-Eleven, Alon, and Giant. The displays he saw were always

 presented in attractive and colorful ways, often with enticing discounts, that looked

 essentially identical to the following:


                                             377
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 378 of 492




                                   378
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 379 of 492




        908.    None of the advertisements, in-store promotions, or labels T.Y. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        909.    As a result, T.Y. did not think he could get addicted. He came to really

 enjoy the Cool Mint and Mango flavors in particular. T.Y. would not have wanted to try

 JUUL if it was only available in Menthol or Tobacco flavors.

        910.    T.Y. became addicted to using JUUL pods. In fact, one of the reasons T.Y.

 decided to try JUUL was that he was under the impression that it was not as dangerous as

 smoking. He would feel the need to start vaping right after waking each morning and

 regularly consumed more than one JUUL pod each day.

        911.    The addiction to JUUL’s product cost T.Y. and his family hundreds of

 dollars that T.Y. secretively spent on JUUL pods. He would ask his father for money each

 morning before school, telling him it was for food or an activity, but really just collecting

 it and saving until having enough to buy more JUUL products each week.

        912.    Richey currently has been able to force T.Y. to stop vaping, but fears he has

 suffered irreversible health problems and feels that his addiction continues even though

 not using, putting T.Y. at higher risk and temptation of using again once he leaves her

 control and even advancing on to other products like cigarettes.

        913.    T. Y. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.




                                               379
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 380 of 492




 75.       Jack Thomas Roberts, administrator of the estate of Jack Roberts, deceased

           914.   Plaintiff Jack Thomas Roberts is a resident of Lexington, Kentucky and the

 administrator of the estate of his son, Jack Roberts, a plaintiff in the Colgate action who

 passed away in 2019. By a Suggestion of Death filed on February 12, 2020, (ECF 368-2),

 Mr. Roberts requested that the Court substitute him for Jack as a plaintiff in the current

 action.

           915.   Roberts used a JUUL for the first in November 2017 at the age of 17.

 Before he took his first puff of JUUL aerosol, Roberts had seen numerous JUUL displays,

 signs and promotions in local gas stations touting JUUL as a simple and satisfying

 “alternative” for smokers and offering discounts on the JUUL “Starter Kit.” Among the in-

 store signs and promotions Jack saw and relied upon were the following:




                                              380
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 381 of 492




        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

 "

        *!K)! S(H&>:%"Z$%"&QJ(%&-":("$"%:&$-6"%:>&$,"(I";,$M&%":5$:"J>(,(:&-"WVVU"$%"$"

 :$%:6":>&$:"H=:"-;-Ab:",&A:;(A":5$:"WVVU"Z$%"$7%("$"J(:&A:"$--;9:;Y&"->=M)"WVVUb%"=%&"(I"

 I((-+H$%&-"I7$Y(>%G"I((-+H$%&-"I7$Y(>"A$,&%"$A-"I((-+H$%&-"$-Y&>:;%;AM";,$M&%"Z$%"$"

 %=H%:$A:;$7"9(A:>;H=:;AM"I$9:(>";A"W$9Fq%"-&9;%;(A":("=%&"$A-"9(A:;A=&"=%;AM"WVVU)"8,(AM"

 :5&"(A7;A&"hI7$Y(>i"$-Y&>:;%&,&A:%":5$:"W$9F"%$Z"$A-">&7;&-"=J(A"Z&>&":5&"I(77(Z;AMe"




 "

                                             0O!"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 382 of 492




        *!@)! S(H&>:%"$7%("%$Z"WVVU+>&7$:&-"Y;>$7";,$M&%"$A-"J(%:%"(A"%(9;$7",&-;$G"

 ,$A6"(I"Z5;95";A9(>J(>$:&-":5&"mW==7"5$%5:$M)"L5&"Y;>$7"%J>&$-"(I"WVVU+J>(,(:;(A$7"

 9(A:&A:":5$:"&A9(=>$M&-":&&A%":(":$F&"=J"WVVU"=%&G"J>(,(:&-"->=M+7;F&"H&5$Y;(>%G"

 -;%:(>:&-"$A-"(,;::&-":5&">;%F%"(I"WVVU"=%&G"$A-",;%7&-"6(=:5"$H(=:":5&"A$:=>&"$A-">;%F%"

 (I"WVVU;AM">&$95&-"W$9F"$A-"5;%"%(9;$7"A&:Z(>FG";A97=-;AM"5;%"97$%%,$:&%G"7&$-;AM":("

 ;A9>&$%&-"WVVU"=%&"$A-"Z;-&%J>&$-",;%J&>9&J:;(A%"$H(=:":5&"A$:=>&"$A-">;%F%"(I"WVVU"

 J>(-=9:%e"




        *!O)! '(A&"(I":5&"$-Y&>:;%&,&A:%G"%(9;$7",&-;$"J(%:%G";A+%:(>&"J>(,(:;(A%G"(>"

 7$H&7%"S(H&>:%"%$Z"$-&f=$:&76"-;%97(%&-":5&"A$:=>&"(>"$--;9:;(A">;%F%"(I"WVVU"J>(-=9:%G"

 :5&"$9:=$7"$,(=A:"(I"A;9(:;A&";A"(>"-&7;Y&>&-"H6"WVVUb%"J>(-=9:%G":5$:"WVVU"Z$%"

 &AM;A&&>&-":("-&7;Y&>"A;9(:;A&">$J;-76"$A-";A"M>&$:"f=$A:;:;&%G":5$:"WVVU";%"9$J$H7&"(I"

 -&7;Y&>;AM"A;9(:;A&",(>&">$J;-76"$A-";A"M>&$:&>"f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"


                                               0O/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 383 of 492




 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product. The representations and omissions in JUUL’s advertisements, in-store

 promotions and labels materially impacted Roberts’ assessment of the flavored JUUL he

 would later be offered.

        919.    When Roberts was offered a JUUL by a friend at school, he had never

 smoked or used any other tobacco product. He decided to try JUUL because the Cool Mint

 flavor sounded appealing, he believed the JUUL posed no serious risks, and JUULing had

 grown increasingly common at his school. Roberts would not have used a Virginia

 Tobacco or Classic Menthol-flavored JUUL because he associates both of those flavors

 with cigarettes, which he knew to avoid.

        920.    Deciding that he wanted to try different flavors, Roberts bought his own

 JUUL “Starter Kit” through an 18-year-old classmate. Roberts promptly consumed the

 Fruit Medley, Creme Brulee and Cool Mint pods included in the Starter Kit, but gave

 away the Virginia Tobacco pod, which held no interest for him. After finishing his Starter

 Kit, Roberts bought a box of Mango JUUL pods from a classmate and continued

 purchasing Mango pods from that point forward.

        921.    When Roberts sent in the registration card for the JUUL device in his

 Starter Kit, JUUL began sending Roberts promotional emails, including an invitation to

 combat federal efforts to regulate ENDS flavors by writing the FDA to report how JUUL’s

 flavors played an important role in Roberts’ journey as a smoker. The email also contained

 a survey inviting Roberts to list which JUUL flavors he had used.

        922.    Roberts quickly developed a pod-a-day nicotine addiction, which cost

 about $40 a week to maintain.

        923.    On social media, Roberts continued to see a significant amount of JUUL

 promotion from third parties, some of which include Instagram accounts by:

 @Doit4JUUL, @JUUL_break, @JUULwraps, @Juulzi.co, @DonnyK17, and

                                             383
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 384 of 492




 @SupremePatty. Many of the posts from these accounts promoted or included JUUL’s

 name and hashtags that JUUL promoted, including #juul, #juulvapor, and #juulnation. On

 Snapchat and YouTube, Roberts followed or saw content from Donny Smokes, including

 the JUUL Challenge, and other “tricks” that Roberts and his friends mimicked.

        924.    Roberts did not know that much of the content he saw was being created,

 distributed, and promoted by JUUL vendors whose aim was to promote JUUL use to

 adolescents and profit off of their addiction. Had Roberts known the truth, he would have

 rejected offers to use a JUUL or would have attempted to stop using a JUUL far sooner

 than he did.

        925.    JUUL’s viral marketing campaign ensnared Roberts, who shared his own

 JUUL-themed “promposal” in the spring of 2018. Had Roberts known that his creation of

 JUUL-related content was the result of JUUL’s efforts to turn young JUUL users into

 unpaid youth advertisers for JUUL’s products, Roberts would not have posted the content

 or would not have consented to being used to promote JUUL to other adolescents.




                                            384
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 385 of 492




        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

        "

 "

 "

        */K)! ]A"(>"$>(=A-":5&"%=,,&>"(I"/.!OG"S(H&>:%"?(;A&-"hWVVU"L$7F)i"8A"

 h&Q97=%;Y&";A%;M5:%"9(,,=A;:6i"-&Y&7(J&-"H6"R&I&A-$A:G"WVVU"L$7Fb%"Z&79(,&"&,$;7"

 Z$>A&-":5$:"$A6";AI(>,$:;(A"%5$>&-"H6"WVVU"L$7F"Z$%"h9(AI;-&A:;$7"_%=H?&9:":(":5&"A(A+

 -;%97(%=>&"$M>&&,&A:a"$A-"A(:":("H&"%5$>&-"Z;:5"(:5&>%)i"

        */@)! 1;:5;A"-$6%"(I"?(;A;AMG"S(H&>:%">&9&;Y&-"5;%"I;>%:"WVVU"L$7F"%=>Y&6"

 ;AY;:$:;(AG"Z5;95"Z$%"J=>J(>:&-76"-&%;MA&-":("5&7J"WVVU"h-&%;MA"$9:;Y;:;&%"$A-"

 &QJ&>;&A9&%":5$:"$>&">&7&Y$A:"$A-"Y$7=$H7&":("6(=)i""

        */O)! 3A"'(Y&,H&>"/.G"/.!OG"$I:&>"WVVU"$AA(=A9&-":5$:";:"Z(=7-">&,(Y&"

 I7$Y(>&-"WVVU"J(-%"I>(,"M$%"%:$:;(A%G"WVVU"L$7F"%&A:"S(H&>:%":5&"I;>%:"(I":5>&&"%&J$>$:&"

 &,$;7%"5&"Z(=7-">&9&;Y&G"=>M;AM"5;,":("9(,J7&:&"$"%=>Y&6"-&:$;7;AM"5(Z":5&">&,(Y$7"(I"

 D$AM("$A-"(:5&>"I7$Y(>&-"WVVU"J(-%"I>(,"M$%"%:$:;(A%"Z(=7-";,J$9:"5;,)"

                                              0OC"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 386 of 492




         929.   Had Roberts known the truth about JUUL or its marketing activities, he

 would not have joined JUUL Talk or submitted any other information about himself to

 JUUL.

         930.   As a freshman in college, Roberts was consuming at least one JUUL pod a

 day. He slept with his JUUL next to him on a nightstand and began using his JUUL as

 soon as he woke up each morning. He was unable to quit or taper down to less potent e-

 liquids than the JUUL. His JUUL addiction had cost him thousands of dollars since he

 started using JUUL products in 2017.

         931.   To control the costs of his spiraling nicotine addiction, Roberts began

 smoking cigarettes by early 2019 and smoked at least 10 cigarettes a day, which

 represented a significant reduction in his daily nicotine intake from JUUL use.

         932.   Tragically, Roberts became involved in other addictive substances after

 JUUL introduced him to nicotine and, weeks after submitting a declaration in opposition

 to JUUL’s motion to compel him into arbitration, took his own life.

         933.   Roberts would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 76.     Andrea Saldana, on behalf of her daughter, Le.S., a minor
         934.   Plaintiff Andrea Saldana and Le.S. are residents of Prairie Grove, Arkansas.

         935.   A. Saldana’s daughter, Le.S., is currently 15 years old. Le.S. became aware

 of JUUL from friends at school and started using JUUL’s products in 2018 when she was

 only 14 years old.

         936.   Le.S. is now addicted to JUUL pods.

         937.   Le.S. had never tried smoking cigarettes before using JUUL’s products.

         938.   Before she started vaping, Le.S. recalls seeing ads on social media

 promoting JUUL’s products without any clear warnings of the risk that she could so easily

                                               386
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 387 of 492




 become addicted. She believed vaping was trendy, safer than smoking cigarettes, and

 primarily intended for inhaling flavorful tastes. The advertisements she recalls include the

 following:




                                              387
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 388 of 492




        939.    None of the advertisements or labels Le.S. saw adequately disclosed the

 nature or addiction risks of JUUL’s products, the actual amount of nicotine in JUUL’s

 products, that the JUUL was engineered to deliver nicotine rapidly and in great quantities,

 or that the JUUL is capable of delivering nicotine more rapidly and in greater quantities

 than a cigarette, or that use of JUUL products poses significant health risks. Nor did they

 indicate that JUUL was an age-restricted product.

        940.    Le.S. also started vaping JUUL’s products because of the flavors available.

 Her favorites are Cool Mint and Creme Brulee, as promoted by JUUL in bold images such

 as the following that Le.S. recalls:




                                              388
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 389 of 492




        941.    Le.S. was able to purchase JUUL pods from her classmates and others,

 spending approximately $15.00-$20.00 per week.

        942.    Le.S. wants to quit vaping but is addicted. She has to start vaping within 5-

 30 minutes of waking each morning, ultimately consuming approximately one-half of a

 JUUL pod each day (four per week).

        943.    There are costs from Le.S.’s addiction beyond the money spent on JUUL

 pods as well. A. Saldana reports her daughter has behavioral issues if she cannot vape and

 that her asthma is worse. A. Saldana also had to incur extra dental costs related an in

 infection that occurred after having Le.S.’s wisdom teeth removed, which was due to

 vaping. Le.S. has also been suffering from nose bleeds since she’s become a JUUL user.

        944.    Le.S. would not have purchased or started using JUUL’s products if she had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 77.    Lacey Saldana
        945.    Plaintiff Lacey Saldana and is a resident of Prairie Grove, Arkansas.

        946.    L. Saldana, is 18 years old. She became aware of JUUL from friends and

 started using JUUL’s products in 2018 when she was 16 years old and is now addicted.



                                               389
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 390 of 492




        947.      L. Saldana had never tried smoking cigarettes before using JUUL’s

 products.

        948.      Before she started vaping, L. Saldana recalls seeing ads on social media

 promoting JUUL’s products. She does not recall seeing any warnings of the risk that she

 could become addicted. She believed vaping was trendy, safer than smoking cigarettes,

 and primarily intended for inhaling flavorful tastes. The advertisements she recalls include

 the following:




                                               390
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 391 of 492




                                   391
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 392 of 492




        949.    None of the advertisements or labels L. Saldana saw adequately disclosed

 the nature or addiction risks of JUUL’s products, the actual amount of nicotine in JUUL’s

 products, that the JUUL was engineered to deliver nicotine rapidly and in great quantities,

 or that the JUUL is capable of delivering nicotine more rapidly and in greater quantities

 than a cigarette, or that use of JUUL products poses significant health risks. Nor did they

 indicate that JUUL was an age-restricted product.

        950.     L. Saldana also started vaping JUUL’s products because of the flavors

 available. She started with Cool Mint but came to prefer Mango and Fruit Medley as well.

 Those were popular among her peers and promoted in bold images designed to draw their

 attention, such as the following that La.S. recalls:




        951.    L. Saldana was able to purchase JUUL pods from her classmates and online

 through JUUL’s website by using her school email account, as well as through Amazon

 (which still identified JUUL as the seller).

                                                392
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 393 of 492




        952.    L. Saldana wants to quit vaping but is addicted. She has to start vaping

 within 5-30 minutes of waking each morning, ultimately consuming between one and one-

 and-a-half JUUL pods each day.

        953.    The addiction has cost L. Saldana and her family money. L. Saldana

 currently spends half her paycheck from working on JUUL pods—approximately $50-$60

 a week—and has taken money from her mother’s purse before to buy JUUL pods.

        954.    L. Saldana’s mother Andrea Saldana has found her daughter’s behavior

 changes as well if she runs out of JUUL pods. She becomes irritable and argumentative. L.

 Saldana reports she is unable to run or play softball any longer either.

        955.    L. Saldana would not have purchased or started using JUUL’s products if

 she had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 78.    Dylan Selfridge
        956.    Plaintiff Dylan Selfridge is a resident of Butler, Pennsylvania.

        957.    Selfridge is currently 18 years old and started using JUUL products in 2018

 when he was 16.

        958.    Selfridge had never tried smoking cigarettes before using JUUL products.

        959.    Selfridge became aware of JUUL through his friends at school and by

 exposure to advertisements from JUUL’s youth-oriented “Vaporized” campaign, including

 the ads reproduced below. These ads presented JUUL as a sleek gadget used by stylish,




                                               393
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 394 of 492




 young, “cool” people. Noticeably absent from the Vaporized ads was any mention of

 nicotine or addiction risk.




        960.    Selfridge was exposed to a steady stream of images that promoted JUUL as

 a tasty treat but didn’t mention that JUUL was also a potent addictive drug. JUUL’s use of

 food-based flavors, food-based flavor names and food-based advertising images was a

 substantial contributing factor in Selfridge’s decision to use and continue using a JUUL.

 Among the online “flavor” advertisements that Selfridge recalls were the following:




                                             394
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 395 of 492




        961.   Selfridge also saw JUUL-related viral images and posts on social media,
 many of which incorporated the #Juul hashtag. The viral spread of JUUL-promotional

 content that encouraged teens to take up JUUL use, promoted drug-like behaviors,

 distorted and omitted the risks of JUUL use, and misled youth about the nature and risks

 of JUULing reached Selfridge and Selfridge’s social network, including his classmates,

 leading to increased JUUL use and widespread misperceptions about the nature and risks

 of JUUL products.

        962.   Selfridge and his friends followed many of the popular JUUL accounts on

 Instagram. Among the posts Selfridge saw were those that encouraged, among other

 things, consuming massive quantities of JUUL vapor, using multiple JUUL devices at the

 same time and using JUUL in conjunction with combustible cigarettes.

        963.   Selfridge has posted social media content about JUUL, mimicking the

 JUUL-related content he has seen on other accounts.




                                            395
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 396 of 492




        964.    But for JUUL’s social media advertising and the viral spread of JUUL-

 related content, Selfridge would not have been exposed to and would not have used a

 JUUL. Selfridge remembers seeing the following youth-targeted messages:




        965.    Selfridge was exposed to a steady stream of images that promoted JUUL as

 a tasty treat but didn’t mention that JUUL was also a potent addictive drug. JUUL’s use of

 food-based flavors, food-based flavor names and food-based advertising images was a

 substantial contributing factor in Selfridge’s decision to use and continue using a JUUL.

 Among the online “flavor” advertisements that Selfridge recalls were the following:



                                             396
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 397 of 492




        966.   Prior to using a JUUL, Selfridge had also seen point-of-sale materials for

 JUUL devices and products, including the signs and displays pictured below:




                                            397
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 398 of 492




        967.    None of the advertisements, social media posts, in-store promotions, or

 labels Selfridge saw adequately disclosed the nature or addiction risks of JUUL products,

 the actual amount of nicotine in or delivered by JUUL’s products, that JUUL was

 engineered to deliver nicotine rapidly and in great quantities, that JUUL is capable of

 delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product. The representations and omissions in JUUL’s POS advertisements, in-
 store promotions and labels materially impacted Selfridge’s assessment of the fruit-

 flavored JUUL he would later be offered.

        968.    When offered a JUUL by a friend, Selfridge accepted because he was

 interested in trying the fruit flavors. JUUL’s food-based promotions misled Selfridge about

 the nature of JUUL’s product and distorted the risks JUUL products posed. Were it not for

 JUUL’s flavorings and flavor-based promotions, Selfridge would not have used a JUUL or

 would not have continued using a JUUL.

        969.    Selfridge liked the sweet flavor of the first JUUL product he tried and he

 continued to take puffs of his friends’ JUULs until before eventually purchasing his own.


                                              398
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 399 of 492




         970.   After purchasing his own JUUL device, Selfridge quickly became addicted

 to JUUL pods. Selfridge’s JUUL consumption soon increased to 4 JUUL pods a day. He

 purchased JUUL from a Sheetz.

         971.   Reasoning that he would not be able to smoke the equivalent of 4 JUUL

 pods a day in combustible tobacco products, Selfridge tried to switch from JUUL to

 cigarettes.

         972.    Selfridge still consumes more than 1 JUUL pod a day, in addition to at

 least half a pack of cigarettes. He takes his first puff of JUUL within 5 minutes of waking

 up. His favorite JUUL pod flavor is Cool Cucumber.

         973.   Selfridge would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 79.     Kevin Singer
         974.   Plaintiff Kevin Singer is a 22-year-old resident of Bingham, Maine.

         975.   Singer began smoking cigarettes at about age 16. When he was 17 years

 old, he started using JUUL as an alternative to cigarettes. Based on advertisements that he

 had seen, he believed that JUUL was less addictive and safer than cigarettes.

         976.   He purchased his JUUL pods at retail establishments, including

 Cumberland Farm and Circle K. He typically paid $22 for a four-pack of pods. While at

 these retail establishments, he saw point-of-sale advertisements substantially similar to the

 following:




                                               399
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 400 of 492




        977.     He also remembers seeing JUUL advertisements on Facebook.

        978.     When he smoked cigarettes, he typically smoked about a pack every two

 days. When JUULing, he typically consumes between half a pod and a full pod per day.

 He has consumed as many as two full pods in a day. His preferred flavors are Mint and

 Crème Brulee.


                                            400
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 401 of 492




        979.    He purchased JUUL products because he thought that they would help him

 end his addiction to nicotine. But while he was using JUUL, he began using JUUL within

 five minutes of waking up each day, and JUULing was on his mind more than cigarettes

 ever were.

        980.    Part of Singer’s decision to start using JUUL was that it was marketed as a

 cool and young product.

        981.    Prior to using JUUL, Singer saw the product label.

        982.    He tried to quit using JUUL three times, and he was successful only on the

 third try. He no longer uses nicotine products. But he still has breathing problems that he

 believes are related to his JUUL use.

        983.    None of the advertisements, in-store promotions, or labels Singer saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that JUUL was engineered to deliver

 nicotine rapidly and in greater quantities than a cigarette, or that use of JUUL products

 poses significant health risks. Nor did they indicate that JUUL was an age-restricted

 product.

        984.    Singer would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 80.    Anthony Smith
        985.    Plaintiff Anthony Smith is a resident of Cashmere, Washington.

        986.    Smith obtained his first JUUL e-cigarette and JUUL pods in an effort to

 curtail his nicotine addiction and quit smoking.

        987.    In early 2015, Smith was 17 and he began seeing JUUL advertised via

 Twitter and Instagram. In particular, he remembers seeing the below advertisement on

 Twitter:

                                               401
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 402 of 492




 "

 2&">&9$77%":5$:",$A6"(I":5&"$-%"5$-";,$M&%"(I"6(=AM"J&(J7&x6(=AM"&A(=M5":("H&";A"5;M5"

 %95((7xZ5("(I:&A"7((F&-"7;F&"5;%"I>;&A-%G"$A-":5&6"$JJ&$>&-":("H&"5$Y;AM"I=AG"Y$J;AM"$A-"

 &A?(6;AM"$"5;JG"9((7"$9:;Y;:6)"

        *OO)! 4,;:5"$7%(">&9$77%"%&&;AM"$A"$-"(A"]A%:$M>$,":5$:"Z$%"5;M576"%;,;7$>":(":5&"

 (A&"H&7(Ze"




                                             <./"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                 #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 403 of 492




 "

        *O*)! ]A"J$>:;9=7$>G"4,;:5">&9$77%"$"6(=AMG"H7(A-"Z(,$A":5$:">&,;A-&-"5;,"(I"$"

 M((-"I>;&A-"(I"5;%G"&Q9&J:":5$:":5&"$-"5&">&9$77%"%&&;AM"-;-"A(:";A97=-&"$"-;%97$;,&>"$H(=:"

 :5&"A;9(:;A&"9(A:&A:)"]:"Z$%"4,;:5b%":6J;9$7"5$H;:":("%9>(77":5>(=M5";,$M&%"(A"]A%:$M>$,"

 f=;9F76G"$A-"5&">$>&76"J$=%&-":("(J&A"J(%:%":(">&$-"$A6"9(A:&A:G":5=%"5$-"$A6"%=95"

 -;%97$;,&>%"H&&A":5&>&G"5&"Z(=7-"A(:"5$Y&"%&&A";:)"E&9$=%&"(I":5&",(-&7b%"%;,;7$>;:6":("5;%"

 M((-"I>;&A-G":5$:"$-";A"J$>:;9=7$>"J;f=&-"5;%"9=>;(%;:6"$H(=:"WVVU)"2&"$7%("H&M$A"A(:;9;AM"

 WVVUb%"$-%"I(>":5&;>"I7$Y(>&-"J(-%G"Z5;95"$7%(",$-&"5;,";A:&>&%:&-)"

        **.)! 45(>:76"$I:&>">&Y;&Z;AM":5&"$-Y&>:;%&,&A:"Z;:5":5&"H7(A-"Z(,$AG"4,;:5"

 Y;%;:&-"$"#;>97&"P)"2&"%$Z"$"7$>M&"$-Y&>:;%&,&A:":5&>&"I(>"$"WVVU"%:$>:&>"J$9FG"Z5;95"

 ;A97=-&-":5&"-&Y;9&"$A-"I(=>"-;II&>&A:"I7$Y(>&-"J(-%)"L5&"$-Y&>:;%&,&A:"Z$%"%;,;7$>":(":5&"

 (A&"H&7(Ze"

 "




                                              <.0"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 404 of 492




        991.    However, he did not see any warning that the product contained nicotine, or

 that one pod contained more nicotine than a pack of cigarette. He reasoned that a starter

 pack would allow him to try several flavors for a lower price, so he decided to try it. The

 starter pack was purchased for approximately $29.

        992.    None of the advertisements, in-store promotions, or labels Smith saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that JUUL was engineered to deliver

 nicotine rapidly and in greater quantities than a cigarette, or that use of JUUL products

 poses significant health risks. Nor did they indicate that JUUL was an age-restricted

 product.

        993.    Smith began using the product, noticed that he would get a quick nicotine

 buzz that was more intense than cigarettes, but he attributed that to the fact that it was a

 vapor instead of a smoke. Rather than weaning Smith off of nicotine, the intense dosage of

 nicotine delivered by the JUUL products resulted in an addiction to JUUL products and an

 increased nicotine addiction, and an increased consumption of nicotine and JUUL

 products, upping his consumption of one JUUL pod per day. The fact that the Cool Mint

 flavor of the JUUL pods is pleasant has also played a role in his continued use of JUUL

 products.

        994.    At the age of 18, Smith switched to use exclusively of JUUL pods as a

 source of nicotine. Until approximately the spring of 2018, Smith had consumed JUUL

 pods on a daily basis for over three years, and found it far more addictive than traditional

 cigarettes, to the point where he spent several years unable to make it through a day

 without JUULing. At times, he would try to quit, but found it difficult due to the fact that

 the advertising was continually being delivered to him via social media. At one point, he

 did quit, and then he saw the below ad for a new Mango-flavored pod, which caused him

 to purchase more pods and begin using JUUL again.

                                               404
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 405 of 492




         **C)! 4,;:5"Z(=7-"A(:"5$Y&"J=>95$%&-"(>"%:$>:&-"=%;AM"WVVUb%"J>(-=9:%";I"5&"5$-"

 H&&A"$-&f=$:&76"Z$>A&-"$H(=:":5&"A;9(:;A&"9(A:&A:G":5$:";:"-&7;Y&>&-"&Y&A",(>&"A;9(:;A&"

 :5$A"9;M$>&::&%G">;%F%"(I"$--;9:;(AG"$A-"(:5&>"5&$7:5">;%F%)"

 L,-!    Q38852B&+F54.&

         **K)! [7$;A:;II"R&>>;9F"4,;:5";%"$"//+6&$>"(7-"Z5(">&%;-&%";A"376,J;$G"

 1$%5;AM:(A)"""

         **@)! 4,;:5"H&M$A"=%;AM"WVVUb%"J>(-=9:%";A"8=M=%:"/.!C"$I:&>"%&&;AM"

 $-Y&>:;%&,&A:%":5>(=M5"%(9;$7",&-;$G"$:"M$%"%:$:;(A%G"$A-"5&$>;AM"$H(=:"WVVU":5>(=M5"

 I>;&A-%)"4,;:5"I>&f=&A:76"%$Z"J>(,(:;(A%"I(>"WVVU"(A"%(9;$7",&-;$"I>(,"H(:5"WVVU"$A-"

 J&(J7&";A"5;%"%(9;$7"A&:Z(>F)"WVVU"Z$%"J(J=7$>"$,(AM"4,;:5b%"I>;&A-%"$A-"97$%%,$:&%G"

 Z5;95",$-&"WVVU"$JJ&$>":("H&"9((7"$A-"%$I&)"

         **O)! 4,;:5"5$-"A&Y&>":>;&-"A;9(:;A&"H&I(>&"5&":>;&-"WVVU)""




                                                <.C"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 406 of 492




        999.   Prior to first purchasing JUUL’s products, Smith recalls having seen the

 following advertisements, among others:




                                            406
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 407 of 492




                                   407
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 408 of 492




                                   408
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 409 of 492




                                   409
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 410 of 492




         1000. Based on the advertising of JUUL, Smith believed JUUL’s products were

 safe, healthy, not addictive, did not contain nicotine, and were a safer alternative to

 cigarettes.

         1001. Prior to purchasing JUUL, Smith viewed the product’s label.




                                               410
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 411 of 492




        1002. Smith purchased JUUL pods from JUUL’s website, gas stations, online

 retailers, convenience stores, and other distributors. Smith saw in-store promotions for

 JUUL that were substantially similar to the below:




                                             411
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 412 of 492




        1003.    Smith began using and purchasing JUUL at the age of 16. Smith was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish and discrete

                                               412
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 413 of 492




 design, and the variety of flavors it came in. Some of Smith’s favorite flavors are Mint,

 Mango, and Cucumber. These factors caused Smith to believe that JUUL was safe, even

 though she was underage. Smith recalls seeing the following ads:




                                              413
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 414 of 492




                                   414
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 415 of 492




       1004. Smith also saw user-generated post like the below:




                                          415
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                              Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 416 of 492




        1005. None of the advertisements, in-store promotions, or labels Smith

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        1006. Smith would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 82.    Savannah Smith
        1007. Plaintiff Savannah Smith is a 20-year old who resides near Atlanta,

 Georgia.

        1008. Prior to using JUUL’s products for the first time in 2017, Smith had been a

 regular smoker since she was 15 years old, using less than 10 cigarettes per day.

        1009. In 2017, while still in high school, she was first introduced to JUUL by a

 younger classmate who was using the product. Smith had seen JUUL advertisements and

 promotions online and through social media before then which gave her the perception

 that JUUL’s products were a safer alternative to cigarettes and could help her quit. Some

 of the ads she recalls having seen in particular include the following:
                                               416
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 417 of 492




        1010. None of the advertisements, in-store promotions, or labels Smith

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

                                             417
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 418 of 492




 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, that the JUUL is capable of

 delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

        1011. In addition to JUUL’s advertisements, Smith saw user-generated content on

 social media that was shared with the “#JUUL” hashtag which promoted use and abuse of

 JUUL by young persons using memes or images of others vaping, such as the following

 that Smith recalls:




                                              418
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 419 of 492




        1012. Thinking that JUUL’ s products were widely accepted and could help wean

 her off of cigarettes, she began purchasing them from various convenience stores and vape

 shops (Shell, QuikTrip, Cloud 9, Bees Smoke Shop, Valuer, BP, RaceTrac, and others in

 her area). The in-store signs, displays, and advertisements Smith recalls viewing include

 some essentially identical to the following:




                                                419
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 420 of 492




        1013. Smith paid anywhere from $13.00 to $25.00 for JUUL pods with her

 favorite flavor always being Mango, before switching to Cool Mint. The flavors also were

 a big factor in Smith using JUUL’s products.

        1014. Rather than help Smith break her addiction to nicotine, JUUL’s products

 increased the addiction. Smith became addicted to JUUL pods. While she was a JUUL

 user, she felt a need to start vaping within five minutes of waking each morning (which is

 stronger than the need she ever felt for cigarettes) and frequently consumed 1-2 JUUL

 pods per day. Even when she tried to quit using JUUL, she continued to feel the need to

 consume, and did consume, between one and two JUUL pods a week.

        1015. In October 2019, Smith successfully quit using JUUL, but she has had to

 continue to use other nicotine products.

        1016. In addition to the money spent on JUUL products, since she started vaping

 Smith has experienced health problems. She has a persistent cough, and a skin condition

 was aggravated from increased nicotine use.

        1017. Smith would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks. She also would not have

 used JUUL’s products if they did not come in the candy-like flavors.

 83.    Kristy Strattard
        1018. Plaintiff Kristy Strattard is a 41-year old who resides in Rome, Georgia.

        1019. In 2018, Strattard had been smoking cigarettes for five or six years, up to a

 pack a day, when she first took notice of the advertisements and displays for JUUL

 products in her local gas stations. The JUUL products and their displays were more easily



                                              420
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 421 of 492




 accessible than cigarettes and more attractive to look at, and included displays essentially

 identical to the one below:




        1020. Strattard became interested in JUUL’s products because she wanted to quit

 smoking and nicotine in general. She was told good things as well by her daughter who

 was familiar with JUUL since it was prevalent in her high school.

        1021. The posters and signage she saw in and around where JUUL products were

 being sold in Georgia reinforced the idea that the products could help her quit nicotine

 altogether. She recalls seeing the following advertisements promoting JUUL’s product as

 “smoking evolved,” including others, which indicated to her that JUUL’s e-cigarettes were

 safer than regular cigarettes. An example of the ad she remembers seeing is below:




                                              421
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 422 of 492




        1022. Strattard accordingly signed up on the JUUL website to receive more

 information about the products.

        1023. In response to the request for information, JUUL sent Strattard coupons in

 the mail that encouraged her to start purchasing and using JUUL by giving substantial

 discounts.

        1024. None of the advertisements, in-store promotions, or labels Strattard

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is capable

 of delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks.

        1025. In 2018, relying on the signs, displays, promotions, and discounts she

 received and saw, Strattard first purchased a JUUL e-cigarette and began buying four-

 packs of JUUL pods at a Circle K gas station nearby her home, which she recalls typically

 cost her about $19.99 each.

        1026. Strattard thereafter became addicted to JUUL and regularly consumed one

 JUUL pod per day, on average, with her favorite flavors being Classic Menthol and Creme



                                               422
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 423 of 492




 Brulee as depicted in, among others, the following type of advertisement designed to

 promote the flavors that she saw and relied on:




         1027. Rather than weaning Strattard off of her nicotine addiction, she found the

 JUUL pods to be so addictive that, within five minutes of waking up each morning, she

 immediately needed to use her JUUL e-cigarette. Further, when not at work, Strattard

 regularly consumed upwards of three JUUL pods in a single day—which is substantially

 more nicotine than in the pack of cigarettes she had been smoking prior to her use of

 JUUL.

         1028. Strattard would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 84.     Daniel Tarrats
         1029. Plaintiff Daniel Tarrats is a 22-year old who resides in Minneapolis,

 Minnesota.

         1030. Tarrats began using JUUL’s products in Summer 2016 after seeing

 advertisements through social media, at gas stations, and hearing about it from friends.
                                               423
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 424 of 492




 Tarrats frequently saw promotions for JUUL on social media from both JUUL and people

 in his social network. JUUL was popular among Tarrats’ friends and classmates, which

 made JUUL appear to be cool and safe.

        1031. Tarrats never tried nicotine before he starting using JUUL.

        1032. Prior to first purchasing JUUL’s products, Tarrats recalls having seen the

 following advertisements, among others:




                                            424
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 425 of 492




                                   425
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 426 of 492




        1033. Based on the advertising of JUUL as “FDA approved” and “the first FDA

 approved vape,” an “alternative” for smokers, “smoking evolved”, and that consumers

 should “switch” to JUUL from cigarettes, Tarrats believed JUUL’s products were safe,

 healthy, were not highly addictive and he was not aware that JUUL contain nicotine until

 after he became addicted.

        1034. When he first purchased JUUL, the product label did not indicate that

 JUUL contain nicotine or was addictive. After he was addicted, Tarrats viewed the

                                            426
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 427 of 492




 product’s label and saw, among other things, statements that JUUL was an “alternative” to

 smoking, and contained “5% nicotine.” This statement is unclear and unusual to Tarrats,

 because he since learned that most vapes indicate their nicotine level in milligrams.

        1035. Tarrats purchased JUUL pods from gas stations, convenience stores, and

 other distributors, including Puff City at 521 US Highway 206 NJ, Newton, NJ 07860 and

 the Holiday Gas Station at 12024 Champlin Drive, Champline, MN 55316-2378. Tarrats

 saw in-store promotions for JUUL that were substantially similar to the below:




                                             427
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 428 of 492




        1036. Tarrats began using and purchasing JUUL at the age of 18. Tarrats was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Tarrats’ favorite flavor is Mango. It was not until all

 flavors were banned in his state besides Tobacco flavors that Tarrats was able to quit.

 Some advertisements that he found particularly enticing were those showcasing the

 Mango flavor, young men using JUUL surrounded by attractive young women, ads

 showing JUUL product deals and discounts, and ads that associated JUUL with youthful

 partying and entertainment. Many of his peers, including the individual from whom he got

 his first JUUL, believed that JUUL merely contained “salt-based liquid” without nicotine.

 Throughout his entire town, he was not aware of one young person who did not at least

 occasionally use JUUL. These factors caused Tarrats to believe that JUUL was safe and




                                               428
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 429 of 492




 appropriate for him, even though he was underage. Tarrats recalls seeing the following ads

 that attracted him to JUUL:




                                            429
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 430 of 492




        1037. None of the advertisements, in-store promotions, or labels Tarrats

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Tarrats was not aware of health risks associated

 with JUUL until he began to experience chronic chest pains and coughing.

        1038. Tarrats would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 85.    Treyton Bailey-Thomseth
        1039. Plaintiff Treyton Bailey-Thomseth resides in Minneapolis, Minnesota.

        1040. Bailey-Thomseth is currently 18 years old. He started using JUUL products

 in 2017 when he was just 15.

        1041. Before Bailey-Thomseth had ever tried JUUL, he was already aware of

 JUUL through advertisements from JUUL’s Vaporized campaign, JUUL’s point-of-sale

 materials and JUUL’s online promotions. Among the Vaporized ads Bailey-Thomseth saw

 and relied on were the ones pictured below:

                                               430
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 431 of 492




        1042. Bailey-Thomseth also saw point-of-sale materials in stores that promoted

 JUUL flavors and offered discounts on the JUUL “Device Kit” and “Starter Kit.” Among

 the POS materials Bailey-Thomseth recalls seeing were the following:




                                           431
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 432 of 492




       1043. Bailey-Thomseth had also seen online JUUL advertisements promoting

 JUUL flavors. Among the flavor-themed ads Bailey-Thomseth saw were the following:




                                         432
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                              Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 433 of 492




        1044. None of the advertisements, in-store promotions, or labels Bailey-

 Thomseth saw adequately disclosed the nature or addiction risk of JUUL’s products, the

 actual amount of nicotine in or delivered by JUUL’s products, that JUUL was engineered

 to deliver nicotine rapidly and in great quantities, that JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. These representations and omissions in JUUL’s

 advertisements, in-store promotions, and labels materially impacted Bailey-Thomseth’s

 eventual decision to try JUUL products.

        1045. In the time leading up to his first JUUL experience, Bailey-Thomseth saw

 increasing amounts of JUUL-related content on the social media platforms Instagram and

 Snapchat. This content, which often featured young people performing “tricks” with

 exhaled JUUL vapor, led Bailey-Thomseth to believe that using JUUL was a “cool”

 activity that would improve his social status.

        1046. When one of Bailey-Thomseth’s friends offered him a JUUL, he accepted.

 He enjoyed the “buzzed” feeling he received from the JUUL’s powerful nicotine aerosol.

 He does not recall which flavor he tried first, but he knows it was not Virginia Tobacco.

                                              433
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 434 of 492




 Bailey-Thomseth would not have tried JUUL if it were only available in Virginia Tobacco

 flavor.

           1047. Shortly after he started using JUUL, Bailey-Thomseth became addicted to

 nicotine.

           1048. Although he had never used drugs before he started JUULing, Bailey-

 Thomseth began experimenting with marijuana. He continued to use marijuana until late

 2018.

           1049. Despite being below the minimum legal age to purchase JUUL products in

 Minnesota, Bailey-Thomseth has always been able to buy JUUL products from local

 stores.

           1050. Bailey-Thomseth gets money to pay for JUUL products by selling items for

 cash. He also resells JUUL products to finance his own habit.

           1051. Bailey-Thomseth has, from time to time, refilled his JUUL pods with e-

 liquid from other manufacturers. However, most commercial e-liquid contains far less

 nicotine than the e-liquid in JUUL pods and thus fails to satisfy Bailey-Thomseth’s

 nicotine addiction. Therefore, Bailey-Thomseth continues to use JUUL pods with their

 original JUUL-manufactured e-liquid.

           1052. The online social media content that Bailey-Thomseth has seen, and

 continues to see, online normalizes teen JUUL use by, for example, presenting the JUUL

 device alongside earbuds, cellphones and other common items that comprise a “high

 school starter pack.”

           1053. Bailey-Thomseth’s nicotine addiction has had a severe impact on his

 psychological wellbeing. Since becoming addicted to JUUL, Bailey-Thomseth has

 suffered suicidal ideations, depression, severe anxiety, and social isolation.




                                              434
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 435 of 492




         1054. Bailey-Thomseth spent 5 months in an outpatient addiction program that

 cost several thousand dollars. The program proved ineffective and Bailey-Thomseth is still

 addicted to nicotine.

         1055. Bailey-Thomseth currently consumes more than 1 JUUL pod per day. He

 starts JUULing within 5 minutes of waking up.

         1056. Bailey-Thomseth would not have purchased or started using JUUL’s

 products if he had been adequately warned about the nicotine content, that it delivered

 even more nicotine than cigarettes, risks of addiction, and other health risks JUUL posed.

 86.     Charles Tippe
         1057. Plaintiff Charles Tippe is a resident of Providence, Rhode Island.

         1058. Before using JUUL for the first time in February 2017 at the age of 53,

 Tippe regularly smoked combustible cigarettes. He had been a smoker for over five years

 and would typically go through between half a pack and one pack of cigarettes each day.

 He initially began using JUUL products with the hope they would help end his addiction

 to nicotine. Billboards and online advertisements failed to adequately disclose JUUL’s

 rapid and high-concentration nicotine delivery mechanism, or the resultant addiction risk

 posed by its use. Indeed, Tippe believed that one JUUL pod contained substantially less

 nicotine than a pack of cigarettes. He would not have bought JUUL products had he

 known they delivered more nicotine to the bloodstream than cigarettes.

         1059. Tippe purchased JUUL products from a couple of different variety stores

 near where he lived. At these stores, he recalls promotional displays substantially similar

 or identical to those below since early 2017.

         1060. In-store display, since early 2017, in front of the cashier’s counter

 exhibiting various JUUL pod flavors, each with its own distinct color palette,

 substantially similar or identical to:



                                              435
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 436 of 492




        1061. In-store display featuring a bevy of JUUL accessories, such as JUUL pod

 flavor varieties, a USB charging dock, and JUUL devices with fresh new color schemes.

 Began appearing in early 2017. It looked substantially similar or identical to:




        1062. Both prior to and during his use of JUUL products, from early 2017

 through 2019, Tippe saw advertisements for JUUL on Facebook, substantially similar or

 identical to the one below.
                                              436
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 437 of 492




                                                                  "

        !.K0)! L;JJ&"-;-"A(:"FA(Z":5$:"$"%;AM7&"WVVU"J(-"-&7;Y&>&-",(>&"A;9(:;A&":(":5&"

 H7((-%:>&$,":5$A"$A"&A:;>&"J$9F"(I"9;M$>&::&%)"15&A"=%;AM"WVVUG"L;JJ&"Z(=7-"9(A%=,&"

 (Y&>":Z("WVVU"J(-%"&$95"-$6)"8%"$"%,(F&>G"5&"5$-">$>&76G";I"&Y&>G"M(A&":5>(=M5",(>&":5$A"

 (A&"J$9F"$"-$6)"L5=%G"L;JJ&"9(A%=,&-"$:"7&$%:":Z;9&"$%",=95"A;9(:;A&"Z5&A"=%;AM"WVVU"

 $%"5&"5$-"Z5&A"%,(F;AM"9;M$>&::&%)"8%"$"WVVU"=%&>G"L;JJ&"(A9&"Z&A:":5>(=M5":5>&&"WVVU"

 J(-%";A"$"%;AM7&"-$6)"L;JJ&b%"WVVU"=%&"Z$%"$"9(A%:$A:"J>&(99=J$:;(Ag"5&":5(=M5:"$H(=:"

 WVVU",(>&":5$A"5&"&Y&>"5$-"9;M$>&::&%G"$A-":5;%"I$9:"9$=%&-"L;JJ&"%;MA;I;9$A:"%:>&%%"$A-"

 $AQ;&:6)"2&"Z(=7-"=%&"5;%"WVVU";,,&-;$:&76"=J(A"Z$F;AM"&$95",(>A;AM)"

        !.K<)! L;JJ&"H&M$A"&QJ&>;&A9;AM">&%J;>$:(>6";%%=&%"Z5;7&"=%;AM"WVVU"J>(-=9:%G"

 95;&I"$,(AM":5&,"&Q9&%%",=9=%";A"5;%":5>($:)"2&"$7%("$77&M&%"9(A%:$A:":5>($:";:95;AM"$A-"

 9(=M5;AMG"A&;:5&>"(I"Z5;95"(99=>>&-"Z5&A"5&"%,(F&-"9;M$>&::&%G";A"$--;:;(A":("%:>(AM"

 5&$-$95&%"5&"H&7;&Y&%"%:&,,&-"I>(,"WVVUb%"5;M5"A;9(:;A&"9(A:&A:"$A-"9(A9&A:>$:;(A)"

 D(>&(Y&>G":5&%&"J>(H7&,%"7$>M&76"%=H%;-&-"Z5&A"L;JJ&"%:(JJ&-"=%;AM"WVVU"J>(-=9:%"$A-"


                                             <0@"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 438 of 492




 returned to smoking cigarettes. He now smokes around one full pack of cigarettes daily, a

 higher rate of consumption than before his JUUL use.

         1065. None of the advertisements, in-store promotions, or labels Tippe saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         1066. Tippe would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 87.     Johnson Truong
         1067. Plaintiff Johnson Truong is a 22-year old who resides in Florissant,

 Missouri.

         1068. Truong began using JUUL’s products in late 2015 after seeing

 advertisements through social media, at gas stations, and seeing JUUL used at parties and

 among friends. Truong frequently saw promotions for JUUL on social media from both

 JUUL and people in his social network. JUUL was popular among Truong’s friends and

 classmates, which made JUUL appear to be cool and safe.

         1069. Before using JUUL, Truong had only used cigarettes once or twice a month

 at parties, starting in 2014.




                                               438
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 439 of 492




        1070. Prior to first purchasing JUUL’s products, Truong recalls having seen the

 following advertisements, among others:




                                           439
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 440 of 492




                                   440
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 441 of 492




                                   441
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 442 of 492




        1071. Based on the advertising of JUUL as an “alternative” for smokers,

 “smoking evolved”, that JUUL was going to “end cigarettes and disrupt the tobacco

 industry,” that consumers should “switch” to JUUL from cigarettes, Truong believed

 JUUL’s products were safe, healthy, and not highly addictive.

        1072. Prior to purchasing JUUL, Truong viewed the product’s label.




                                            442
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 443 of 492




        1073. Truong purchased JUUL pods from gas stations, including a Circle K at

 602 North Main Street, O’Fallon, Missouri 63366, and other distributors. Truong saw in-

 store promotions for JUUL that were substantially similar to the below:




                                            443
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 444 of 492




                                   444
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 445 of 492




                                   445
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 446 of 492




        1074. Truong began using and purchasing JUUL at the age of 17. Truong was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 the variety of flavors it came in. Truong asserts that seeing advertisements was the major
 reason why he started and continued using JUUL. He was very attracted to advertisements

 showing JUUL flavors, its discrete design, and how social media ads made the product

 appear popular, cool and futuristic. These factors caused Truong to believe that JUUL was

 safe and appropriate for him to use, even though he was underage.

        1075. None of the advertisements, in-store promotions, or labels Truong

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

                                               446
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 447 of 492




 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

        1076. Truong would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 88.    Michael Viscomi

        1077. Plaintiff Michael Viscomi resides in Bethlehem, Pennsylvania.

        1078. In 2014, Viscomi smoked a pack of cigarettes each day, which he started to

 reduce to a few cigarettes each day. Prior to March 2018, he had reduced his cigarette

 consumption down to several cigarettes per day through the use of alternative products,

 such as nicotine gum, chewing tobacco and non-JUUL vaping products.

        1079. On March 1, 2018, Viscomi switched from smoking cigarettes to

 consuming JUUL pods in an attempt to quit smoking cigarettes completely and wean

 himself off of his nicotine addiction. At that time, Viscomi believed that one JUUL pod

 would supply him with the same quantity of nicotine as one pack of cigarettes.

        1080. Prior to consuming JUUL pods, Viscomi was exposed to and did see JUUL

 advertising, promotional and marketing materials, particularly in the form of JUUL

 Instagram posts featuring young, attractive people using the product. He followed

 @SupremePatty on Instagram. He also visited the JUUL website and thereafter regularly

 and consistently received JUUL emails. He saw the following image and other similar ads:




                                             447
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 448 of 492




         1081. Some of these social media posts show abuse of JUUL and encourage

 youth to smoke JUUL, or multiple JUULs at once, including these posts that Viscomi saw

 during the class period:




         1082. Viscomi saw JUUL advertisements on social media and point-of-sale

 displays containing statements that JUUL is an “alternative” to cigarettes and that a

 cigarette smoker should “switch” from cigarettes to JUUL. These ads were influential in

 his decision to purchase JUUL products.

         1083. Prior to consuming JUUL pods, Viscomi was not aware of the actual

 amount or potency of nicotine that JUUL products would deliver into his body or that the

 product was developed to maximize the effects on him of the nicotine it contained. He did

 see JUUL’s representation of “5% strength” on its packaging and thought that meant 5%

 nicotine content. He also saw JUUL’s statement that a JUUL pod is equivalent to a pack of

 cigarettes and understood that to mean “equivalent nicotine content.” He also saw JUUL’s

 representation that “1 JUUL POD = 1 pack of cigarettes” and an “alternative for adult

 smokers” and believed those to mean that JUUL is a less addictive alternative to

 cigarettes.

         1084. After March 1, 2018, Viscomi continued to be exposed to and saw JUUL

 advertising, promotional and marketing materials in the form of JUUL Instagram posts

 and radio advertisements.

                                             448
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 449 of 492




         1085. Since that time, Viscomi began consuming JUUL consistently and

 constantly at a rate of at least one JUUL pod each day or taken approximately 200 hits

 from his JUUL device each day. He has consumed every flavor JUUL offers, including

 purchasing and consuming a JUUL starter kit, which contains all the flavors offered.

         1086. Based on the JUUL marketing, advertising and promotional materials to

 which he was exposed, Viscomi was not aware that JUUL could deliver more nicotine per

 puff than a cigarette, or that the nicotine delivered by the JUUL entered the bloodstream

 faster than a cigarette

         1087. None of the advertisements, in-store promotions, or labels Viscomi

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

         1088. In fact, the JUUL marketing Viscomi saw contained no warnings, either on

 JUUL’s website, in-store displays, or on the packaging itself, including the following ads

 which Viscomi saw during the class period, among many others:




         1089. Since starting to consume JUUL pods, Viscomi has become addicted to the

 Cool Mint JUUL pods and the nicotine salts they contain, an addiction he considers worse

 than his previous addiction to cigarettes. Indeed, using JUUL products is on his mind more

 than smoking cigarettes was. Rather than weaning Viscomi off of cigarettes and nicotine,

 the JUUL products delivered a high dose of nicotine that resulted in an increased nicotine
                                              449
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 450 of 492




 addiction, an increased consumption of nicotine, and an increase in the number of JUUL

 products he consumed.

        1090. Viscomi purchases his JUUL products at gas stations, Wawa and Sheetz, at

 an approximate price of $23 per pack of four pods.

        1091. Viscomi would not have purchased JUUL products had he known that the

 nicotine salts in JUUL pods were highly addictive and more potent and addictive than the

 traditional cigarettes from which he was attempting to wean himself. He would not have

 purchased or started using JUUL’s products if he had been adequately warned about the

 nicotine content and dosage, risks of addiction, and other health risks. Viscomi is still

 interested in products that would help him stop smoking and would be willing to purchase

 a vape product such as JUUL ENDS in the future if he could trust the product to work as

 advertised.

 89.    Tanya Viti on behalf of her daughter, O.V., a minor
        1092. Plaintiff Tanya Viti and O.V. are residents of Chestnut Hill, Massachusetts.

        1093. Viti’s daughter O.V. first started using JUUL in September 2017 at the age

 of 12, while in sixth grade.

        1094. O.V. actively uses Instagram, Snapchat, and YouTube where she is exposed

 to JUUL-related content from other adolescents and from JUUL-related accounts.

        1095. On Instagram, O.V. saw a significant amount of JUUL promotional content

 from @JUULvapor and third parties, including the Instagram accounts @Doit4JUUL and

 @SupremePatty. On YouTube and Snapchat, O.V. saw numerous JUUL-themed videos

 from EonSmoke and Supreme Patty. This content was overtly youth-oriented

 and encouraged JUUL use, depicting JUULing as the “cool” thing to do. O.V. also viewed

 promotional material created by JUUL, including advertisements substantially similar or

 identical to this image from JUUL’s Facebook page:



                                              450
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 451 of 492




                                                                                          "
         "
         "
         !.*K)! 3)c)"-;-"A(:"FA(Z":5$:",=95"(I":5&"9(A:&A:"%5&"%$Z"Z$%"H&;AM"9>&$:&-G"

 -;%:>;H=:&-G"$A-"J>(,(:&-"H6"WVVU"Y&A-(>%"(>"J$;-";AI7=&A9&>%"Z5(%&"$;,"Z$%":("J>(,(:&"

 WVVU"=%&":("$-(7&%9&A:%"$A-"J>(I;:"I>(,":5&;>"$--;9:;(A)""

         !.*@)! E&I(>&"3)c)"&Y&A":>;&-"WVVUG"%5&"$7%("Y;&Z&-"J(;A:+(I+%$7&"J>(,(:;(A$7"

 ,$:&>;$7%"I(>"WVVU"-&Y;9&%"$A-"J>(-=9:%G";A97=-;AM"%;MA%"$A-"-;%J7$6%)"L5&%&"J>(,(:;(A$7"

 ,$:&>;$7%"I&$:=>&-";,$M&%"(I"WVVUb%",=7:;9(7(>&-G"I7$Y(>&-"J(-%)"3)c)"-;-"A(:"%&&"$A6"

 Z$>A;AM%"(>"-;%97(%=>&%";A":5&%&",$:&>;$7%"$H(=:"WVVUb%"A;9(:;A&"7&Y&7%"(>":5&">;%F%"WVVU"
 J(%&-)"L5&">&J>&%&A:$:;(A%"$A-"(,;%%;(A%";A"WVVUb%";A+%:(>&"J>(,(:;(A%",$:&>;$776"

 ;,J$9:&-"3)c)b%"$%%&%%,&A:"(IG"$A-"&Y&A:=$7"-&9;%;(A":("=%&G"WVVU"J>(-=9:%)"3)c)">&9$77%"

 Y;&Z;AM"$-Y&>:;%&,&A:%";A"$A-"$>(=A-"#5&%:A=:"2;77";A"4&J:&,H&>"/.!@"%=H%:$A:;$776"

 %;,;7$>"(>";-&A:;9$7":(e""
         "




                                             <C!"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                              #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 452 of 492




        "
        !.*O)! '(A&"(I":5&"$-Y&>:;%&,&A:%G";A+%:(>&"J>(,(:;(A%G"(>"7$H&7%"3)c)"

 %$Z"$-&f=$:&76"-;%97(%&-":5&"A$:=>&"(>"$--;9:;(A">;%F%"(I"WVVUb%"J>(-=9:%G":5&"$9:=$7"

 $,(=A:"(I"A;9(:;A&";A"(>"-&7;Y&>&-"H6"WVVUb%"J>(-=9:%G":5$:":5&"WVVU"Z$%"&AM;A&&>&-":("

 -&7;Y&>"A;9(:;A&">$J;-76"$A-";A"M>&$:"f=$A:;:;&%G"(>":5$:":5&"WVVU";%"9$J$H7&"(I"-&7;Y&>;AM"

 A;9(:;A&",(>&">$J;-76"$A-";A"M>&$:&>"f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"WVVU"
 J>(-=9:%"J(%&%"%;MA;I;9$A:"5&$7:5">;%F%)"'(>"-;-":5&6";A-;9$:&":5$:"WVVU"Z$%"$A"$M&+

 >&%:>;9:&-"J>(-=9:)"3)c)"Z(=7-"A(:"5$Y&"J=>95$%&-"(>"%:$>:&-"=%;AM"WVVUb%"J>(-=9:%";I"%5&"

 5$-"H&&A"$-&f=$:&76"Z$>A&-"$H(=:":5&"A;9(:;A&"9(A:&A:G":5$:";:"-&7;Y&>&-"&Y&A",(>&"

 A;9(:;A&":5$A"9;M$>&::&%G">;%F%"(I"$--;9:;(AG"$A-"(:5&>"5&$7:5">;%F%)"

        !.**)! 8I:&>"-;%9(Y&>;AM"WVVU"(A"%(9;$7",&-;$"$A-";A"%:(>&%G"3)c)"%(=M5:"(=:"

 I>;&A-%";A"A&;M5H(>;AM":(ZA%":5$:"Z&>&"$7>&$-6"=%;AM"WVVU)"15&A"3)c)"%:$>:&-"=%;AM"

 WVVUG"%5&"5$-"A(";-&$":5&"J>(-=9:"9(A:$;A&-"A;9(:;A&)"15&A"c;:;"9(AI>(A:&-"5&>"-$=M5:&>"

 $H(=:"5&>"WVVU"=%&G"3)c)":(7-"5&>",(:5&>"WVVU"J(-%"Z&>&"hI7$Y(>&-"?=;9&Gi"Z5;95";%"

                                               <C/"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 453 of 492




 what she was led to believe based on the advertisements she had viewed. Even after Viti

 informed her daughter that JUUL contained nicotine, O.V. chose to follow her perception

 of JUUL, cultivated from an overload of advertisements, versus the advice of her mother.

        1100. After trying JUUL with friends, O.V. quickly became addicted to nicotine

 and started using JUUL regularly. Once O.V. entered seventh grade, JUUL use had

 become rampant in her school. O.V. told her mother that kids in her school would hide

 JUUL devices in their shoes and try to use them while in class; it was considered “cool” to

 be able to smoke JUUL in class and get away with it. According to O.V., there are very

 few students in her school that do not use JUUL.

        1101. O.V. and her friends regularly posted photographs of themselves with

 JUUL on social media. In October 2018, O.V. was suspended from school after her and a

 friend posted an image of themselves “JUULing” in the bathroom on social media.

        1102. While in seventh grade, O.V. admitted to her mother she was addicted to

 nicotine. Viti has found jars of liquid nicotine and other forms of nicotine in O.V.’s

 bedroom since she started using JUUL products.

        1103. O.V. has suffered academically due to her JUUL use. In addition multiple

 suspensions from school, O.V. went from being an “A-student” to receiving all “F”s.

        1104. O.V. has also experienced severe physical, financial, psychological, and

 social repercussions from her JUUL use and severe nicotine addiction.

        1105. Physically, O.V. now experiences acute headaches and stomach aches and

 becomes visibly irritated and fidgety when she cannot consume nicotine.

        1106. Financially, O.V.’s JUUL use has had a significant impact on her parents.

 O.V. has stolen large quantities of money from her parents to purchase JUUL products.

 O.V.’s parents have also expended significant amounts of money on therapy and treatment

 to address O.V.’s addiction to nicotine and JUUL products.



                                              453
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 454 of 492




           1107. Psychologically and socially, O.V. has struggled tremendously since using

 JUUL products. Viti has placed O.V. in a therapeutic residential school that provides

 comprehensive treatment to address O.V.’s addiction to JUUL products and related

 behavioral issues.

           1108. O.V. is not permitted to have JUUL products at the therapeutic residential

 school she now attends. But O.V. has indicated to Viti she plans to continue using JUUL

 products when she leaves because it makes her “feel good.” O.V. shows no understanding

 of the impact using JUUL products and a severe addiction to nicotine can have on her

 health.

 90.       Nicholas Vogel, on behalf of his son, E.V., a minor
           1109. Plaintiff Nicholas Vogel and E.V. are residents of Ponchatoula, Louisiana.

           1110. Vogel’s son, E.V., is presently 16 years old and began using JUUL pods in

 August 2018 when he was only 15 years old.

           1111. E.V. had never tried a cigarette before trying JUUL’s products.

           1112. Prior to using a JUUL, E.V. saw several JUUL ads on social media

 advertising JUUL before being introduced to JUUL by friends and classmates at school.

           1113. JUUL’s marketing campaigns, including official JUUL social media posts

 and Celebrity/Influencer endorsements, were influential in E.V.’s decision to purchase

 JUUL products, especially JUUL ads and marketing materials that included youthful

 looking models, depictions of social events/parties, and depictions of JUUL flavored pods,

 which appeals to E.V.

           1114. None of the advertisements or labels E.V. saw adequately disclosed the

 nature or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered

 by JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater



                                               454
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 455 of 492




 f=$A:;:;&%":5$A"$"9;M$>&::&G"(>":5$:"=%&"(I"WVVU"J>(-=9:%"J(%&%"%;MA;I;9$A:"5&$7:5">;%F%)"'(>"

 -;-":5&6";A-;9$:&":5$:"WVVU"Z$%"$A"$M&+>&%:>;9:&-"J>(-=9:)""

        !!!C)! N)c)">&9$77%"%&&;AM":5&%&"$-%e"




                                    "                                                       "




                                                                      "

        !!!K)! 8I:&>"=%;AM"5;%"I>;&A-%b"WVVU%G"N)c)"H&M$A"J=>95$%;AM"WVVU"J(-%"I>(,"$A"

 !O+6&$>+(7-"$9f=$;A:$A9&)"N)c)"J=>95$%&-"WVVU"J(-%"(A"$">&M=7$>"H$%;%":5>(=M5"(:5&>"

 J&(J7&"Z5("(H:$;A&-":5&"J(-%"I>(,"M$%"%:$:;(A%"$A-"9(AY&A;&A9&"%:(>&%"A&$>"5;%"5;M5"

 %95((7)"

        !!!@)! N)c)"H&9$,&"$--;9:&-":("WVVU"J(-%)"N)c)"Z(=7-">&M=7$>76"=%&"5;%"WVVU"

 H&I(>&"5&"$>>;Y&-"$:"%95((7";A":5&",(>A;AM"$A-"Z$%"%,(F;AM"$7,(%:"$"J(-"$"-$6"$:":5&"
 5&;M5:"(I"5;%"$--;9:;(A)"2&"Z$%"%J&A-;AM"=JZ$>-%"(I"l/C).."J&>"Z&&F"(A"WVVU;AM)"N)c)b%"

 J>&I&>>&-"WVVU"J(-"I7$Y(>%"$>&"D$AM("$A-"c;>M;A;$"L(H$99()"




                                              <CC"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                               #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 456 of 492




           1118. Vogel forbade E.V. from using JUUL, and E.V. was caught several times

 using JUUL afterward. He was punished each time, but, owing to his addiction, he always

 went back to using his JUUL.

           1119. Vogel worries about his son’s health. He grew up with parents who smoked

 and therefore never touched a tobacco product in his life.

           1120. Vogel is himself a cardiac nurse. He knows the dangers of nicotine and how

 addictive it is. He worries about the possible long-term impacts of JUUL use on his son’s

 health.

           1121. Vogel has never had difficulty speaking to his son about lifestyle choices

 and consequences, but that changed with E.V.’s JUUL use.

           1122. Vogel has lost trust with E.V. because E.V continued to lie about his JUUL

 use.

           1123. Because of their disagreements concerning E.V.’s JUUL use, E.V. also feels

 his relationship with his parents has significantly changed.

           1124. E.V. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks. He also would not have used JUUL’s products if they did not come in

 the candy-like flavors.

 91.       Joe Weibel, on behalf of his son, S.W., a minor
           1125. Plaintiff Joe Weibel and S.W. are residents of Chadwicks, New York.

           1126. S.W. began using JUUL in 2018 at the age of 14.

           1127. Before S.W. even tried JUUL, he viewed point-of-sale promotional

 materials for JUUL devices and products, including signs and displays. These promotional

 materials featured images of JUUL’s multicolored fruit-flavored pods. S.W. did not see

 any warnings or disclosures in these materials about JUUL’s nicotine levels or the risks

 JUUL posed. The representations and omissions in JUUL’s in-store promotions materially

                                               456
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 457 of 492




 impacted S.W.’s assessment of, and eventual decision to use, JUUL products. For

 example, S.W. viewed promotional material in and around Chadwicks, New York in 2018

 substantially similar or identical to:




                                           457
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 458 of 492




        1128. None of the advertisements, in-store promotions, or labels S.W.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering

 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product. S.W. would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

        1129. S.W. did not understand the risks JUUL pods posed when he tried them for

 the first time. JUUL use is rampant in S.W.’s town and high school. S.W. has told Weibel

 that his basketball team even uses JUUL in the locker room, which his coaches cannot

 detect because JUUL products release no odor or visible smoke.

        1130. Older students at S.W.’s high school sell individual pods to younger

 students. S.W. has also purchased from Cliff’s.



                                               458
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 459 of 492




        1131. Even though Weibel has forbidden S.W. from using JUUL products, Weibel

 believes he continues to sneak JUUL.

        1132. When S.W. started using JUUL, he believed that JUUL products were safe

 and non-addictive.

        1133. S.W. would not have started using JUUL if he knew it contained nicotine.

 Additionally, S.W. would not have used a tobacco- or menthol-flavored JUUL because he

 associates both of those flavors with cigarettes, which he knew to avoid.

 92.    Natasha Welch, on behalf of her son, J.W., a minor
        1134. Plaintiff Natasha Welch and J.W. are residents of Vilonia, Arkansas.

        1135. Welch’s son, J.W., is currently 15 years old. He became aware of JUUL

 from friends at school and started using JUUL’s products in December 2018 when he was

 just 14 years old, and now he is addicted to JUUL.

        1136. J.W. had never tried smoking cigarettes before using JUUL’s products.

        1137. When he started vaping, J.W. did not understand that JUUL’s products were

 harmful. He thought it was fun after seeing ads and promotional messaging from JUUL on

 social media and other sites that made it appear trendy, modern, healthy, and cool. Some of

 the advertisements he recalls seeing include:




                                             459
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 460 of 492




                                   460
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 461 of 492




        1138. Other kids at J.W.’s school picked up on JUUL’s advertising and often
 promoted JUUL’s products themselves by posting about them on social media or sharing

 viral images and posts in connection with the “#JUUL” hashtag. J.W. remembers seeing

 the following images promoting use of JUUL’s products by young persons, which JUUL

 did nothing to stop or counteract:




                                           461
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 462 of 492




                                   462
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 463 of 492




        1139. None of the advertisements or labels J.W. saw adequately disclosed the

 nature or addiction risks of JUUL’s products, the actual amount of nicotine in or delivered

 by JUUL’s products, that the JUUL was engineered to deliver nicotine rapidly and in great

 quantities, or that the JUUL is capable of delivering nicotine more rapidly and in greater

 quantities than a cigarette, or that use of JUUL products poses significant health risks. Nor

 did they indicate that JUUL was an age-restricted product.

        1140. Relying on the advertisements, J.W. started purchased JUUL pods from

 classmates, spending his entire weekly allowance of $20.00 on obtaining JUUL products

 every week. J.W. has spent approximately $3,500 to $4,000 on JUUL products since

 December 2018. Like many other youths addicted to JUUL’s products, the flavor which

 attracted him to it was Cool Mint.

        1141. Welch was not aware her son was vaping after he started because the device

 was so easily concealable. She noticed a distinct change in his personality though and later

 discovered he was vaping at least four JUUL pods every week. She took measures to get

 him to stop, but it became clear to her J.W. was addicted to the nicotine. He displayed

 uncharacteristic behaviors associated with withdrawal when he was unable to vape, such

 as becoming angry, physically aggressive, irritable, and anxious. He also experienced a

 loss of appetite and significant weight loss.

        1142. J.W. became addicted to JUUL pods. J.W. now has to start vaping within an

 hour of waking up each morning. J.W. vaped used about 1-2 pods a day from December

 2018 until July 2019. Since October 2019, J.W. started vaping again and uses about 3 pods

 a week.

        1143. J.W. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.



                                                 463
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 464 of 492




 93.     Janece Wilhelm

         1144. Plaintiff Janece Wilhelm is a resident of Casper, Wyoming.

         1145. Before using JUUL for the first time in September 2017 at the age of 38,

 Wilhelm regularly smoked combustible cigarettes. At that point, she had been an on-and-

 off smoker over fifteen years and typically smoked half-a-pack of cigarettes each day. She

 began using JUUL products at the suggestion of her son; both believed JUUL would help

 end her addiction to nicotine. They had seen television commercials touting its efficacy as

 a cigarette replacement. Commercials characterized JUUL products as inherently safe and

 failed to adequately disclose JUUL’s rapid and high-concentration nicotine delivery

 mechanism, or the resultant addiction risk posed by its use. Wilhelm would not have

 bought JUUL products had she known they delivered more nicotine to the bloodstream

 than cigarettes.

         1146. Wilhelm recalls seeing advertisements in local gas stations and

 convenience stores.

         1147. Wilhelm recalls displays situated in front of the cashier’s counter and next

 to the lighters, since 2017, prominently exhibiting JUUL products. They look substantially

 similar or identical to:




         1148. Wilhelm also recalls seeing in-store displays featuring a bevy of JUUL

 accessories, such as JUUL pod flavor varieties, a USB charging dock, and JUUL devices
                                             464
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 465 of 492




 with fresh new color schemes, on display since 2017. They look substantially similar or

 identical to:




         1149. Wilhelm typically consumes between one to two JUUL pods each day.

 Wilhelm did not know that a single JUUL pod delivered more nicotine to the bloodstream

 than an entire pack of cigarettes when she began use. Wilhelm consumes at least three

 times as much nicotine as a JUUL user as she had when smoking cigarettes. As a smoker,

 she had rarely, if ever, gone through more than half a pack a day. As a JUUL user, Wilhelm

 once went through two JUUL pods in a single day. She uses JUUL’s auto-ship membership

 program to receive fifteen JUUL pod 4-packs each month. She has also purchased from

 gas stations and liquor stores.

         1150. None of the advertisements, in-store promotions, or labels Wilhelm saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine



                                              465
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                   Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 466 of 492




 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         1151. Wilhelm would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.

 94.     Janece Wilhelm on behalf of her son. D.L., a minor

         1152. Plaintiff Janece Wilhelm and D.L. are residents of Casper, Wyoming.

         1153. D.L. began using JUUL products in March 2017 at the age of sixteen. Like

 many of his peers, D.L. had been exposed to JUUL marketing materials via various

 channels, including online and on social media platforms.

         1154. D.L. saw an image online advertising the eight different JUUL pod flavor

 varieties available to consumers, substantially similar or identical to the one below. D.L

 saw this image in 2017 and early 2018:




         1155. D.L. recalls imagery from 2017 and early 2018, substantially similar or

 identical to that below, advertising the immensely popular Mango JUUL pod flavor.




                                               466
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 467 of 492




        1156. D.L. recalls imagery from 2017 and early 2018, substantially similar or

 identical to that below, advertising one of his favorite JUUL pod flavors: Creme Brulee.




        1157. D.L. also encountered JUUL promotional material when at local

 convenience stores.




                                             467
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 468 of 492




         1158. D.L. recalls an in-store display from early 2017, in front of cashier’s

 counter, prominently exhibiting JUUL products. The display is next to the lighters and

 practically impossible to miss. The display was substantially similar or identical to:




         1159. D.L. has seen an in-store display of readily available JUUL products, with

 an image of a hip and attractive model directly above, since early 2017. The display is

 substantially similar or identical to:




                                              468
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 469 of 492




         1160. D.L. recalls a gas-station display in Denver, Colorado, in July 2019,

 advertising JUUL availability directly beneath the price of gasoline. This display was

 substantially similar or identical to:




         1161. D.L. has grown totally dependent on JUUL products for his day-to-day

 functioning. Wilhelm reports that his use is akin to an infant’s desire for a pacifier; D.L.

 will panic without his JUUL and must constantly either have it or know that it is in close

 proximity. Due to the severe withdrawal effects inherent to nicotine addiction, D.L. has

 not tried to curb his JUUL use. Among their family, JUUL use has created conflict. D.L.’s

 father does not approve of D.L.’s JUUL use, although D.L. is largely powerless to stop,

 lest he endure the serious symptoms of withdrawal. Presently, D.L. consumes over one-

 and-a-half JUUL pods each day.

         1162. D.L. has purchased JUUL from eBay.

         1163. None of the advertisements, in-store promotions, or labels D.L. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.
                                               469
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 470 of 492




        1164. D.L. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content, that it delivered even more nicotine

 than cigarettes, risks of addiction, and other health risks.

 95.    Tonya Williams-Walker on behalf of her son, M.W., a minor

        1165. Plaintiff Tonya Williams-Walker and M.W. are residents of Laurel,

 Maryland.

        1166. Williams-Walker’s son M.W. was first exposed to the JUUL brand in 2017

 at the age of 14 and began using JUUL later that year as a result of peer pressure. JUUL

 use was rampant throughout his high school, as well as Laurel as a whole. Prior to using

 JUUL, M.W. had never smoked a cigarette or used any other tobacco product in his life.

 Yet within two years of using JUUL for the first time, M.W. developed a nicotine

 addiction so severe, he required admission to a medical facility for a supervised nicotine

 detoxification.

        1167. M.W. first used JUUL while at a summer camp with his peers in 2017.

 Several of M.W.’s campmates planned to slip away from camp to purchase JUUL products

 from a nearby gas station, and pressured M.W. to participate. They knew the gas station

 sold JUUL products because they saw a promotional display, substantially similar or

 identical to the one below, when passing by. The display advertised JUUL’s availability

 alongside the price of gasoline.




                                               470
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                    Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 471 of 492




         1168. M.W. had seen JUUL-related promotional materials at gas stations and

 other convenience stores before his initial use of JUUL at the summer camp and continued

 to take note of these advertisements as his nicotine addiction developed. He recalls the

 images below.

         1169. M.W. recalls in-store displays, since 2017, in front of cashiers’ counters,

 prominently exhibiting JUUL products. The displays are situated next to the lighters and

 practically impossible to miss. The displays are substantially similar or identical to:




         1170. M.W. also recalls an in-store display, from 2018, of offered JUUL products,

 with an image of a hip and attractive model directly above. The display was substantially

 similar or identical to:




                                              471
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 472 of 492




         1171. None of the advertisements or promotional materials M.W. had been

 exposed to prior to his summer camp adequately disclosed the hazards of JUUL use. He

 does not recall seeing any warnings about JUUL’s high nicotine content or addictive

 nature. Knowledge of either factor would have led him to reject pressure from his peers to

 try JUUL at his summer camp. He first tried the Creme Brulee flavor, which later became

 his preferred JUUL pod flavor. M.W. reports he would not have tried JUUL if it were only

 available in tobacco and nicotine flavors. Creme Brulee and other sweet-flavored JUUL

 pod variety downplayed the hazards of JUUL use, and their severity. Further, due to

 JUUL’s nicotine salt formula, M.W. found JUUL vapor easy to inhale and JUUL products

 easy to use multiple times in quick succession.

         1172. M.W. continued his use of JUUL products following his experimentation at

 his summer camp. He purchased JUUL products and accessories from classmates at

 school, where there existed a resale market for all things JUUL-related. M.W. has also

 purchased through non-JUUL websites.

         1173. M.W. recalls seeing many online advertisements for JUUL products during

 his use.

         1174. M.W. saw an image online advertising the eight JUUL pod flavor varieties

 available to consumers, substantially similar or identical to that below. M.W.’s favorite

 flavor, Creme Brulee, sits fourth over from the left.




                                              472
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 473 of 492




        1175. M.W. recalls imagery, substantially similar or identical to that below,

 advertising his favorite JUUL pod flavor: Creme Brulee.




        1176. M.W. also recalls seeing an Instagram post featuring model, fashion icon,

 and soccer star Florencia Galarza posing with a JUUL similar to the one below. Though

 not posted by the official JUUL Instagram account, the official account did comment

 approvingly. JUUL later featured this image in their #Vaporized campaign, which M.W.

 also recalls viewing online. The post and imagery were, or were substantially similar to,

 the following:




                                             473
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 474 of 492




        1177. M.W. has suffered material and emotional distress resulting from his JUUL

 use and consequent addiction. He has developed a chronic cough and chest congestion, as

 well as various respiratory infections, which have negatively impacted his athletic ability

 and prospects for college sports recruitment. Moreover, the declines in mental health

 stemming from his nicotine dependence have harmed his academic standing; when

 addicted to JUUL, M.W. brought home failing grades for the first time. In addition, M.W.

 has faced disciplinary action, suffered interpersonal difficulties, and endured financial

 hardship due to his dependence on JUUL products.

        1178. None of the advertisements, in-store promotions, or labels M.W. saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine

 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks. Nor did they indicate that JUUL was an age-restricted product.

        1179. M.W. would not have purchased or started using JUUL’s products if she

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks.



                                               474
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 475 of 492




 NI-!   V383F0&\:8<3>&

        !!O.)! [7$;A:;II"W&>&,6"1(>-&A";%"$"/!+6&$>+(7-">&%;-&A:"(I"2((F%&::G"'&Z"

 2$,J%5;>&"Z5("H&M$A"WVVU;AM";A"\$77"/.!K"$:":5&"$M&"(I"!O)"""

        !!O!)! 1(>-&A"I;>%:"7&$>A&-"$H(=:"WVVU";A"9(77&M&"I>(,"$"I&77(Z">&%;-&A:";A"5;%"

 -(>,;:(>6)"

        !!O/)! [>;(>":("=%;AM"WVVUG"1(>-&A"%,(F&-"7&%%":5$A"$"5$7I"J$9F"(I"9;M$>&::&%"J&>"

 -$6G"5$Y;AM"(A76"H&M=A"%,(F;AM"9;M$>&::&%":5&"%=,,&>";,,&-;$:&76"H&I(>&"&A:&>;AM"

 9(77&M&)"

        !!O0)! 1(>-&A"5$-"%&&A"WVVU"$-%"(A"LcG"%(9;$7",&-;$G"$A-";A"M$%"%:$:;(A%"$A-"

 9(AY&A;&A9&"%:(>&%)"

        !!O<)! 1(>-&A"=A-&>%:((-"I>(,":5&"$-%"$A-";A+%:(>&"J>(,(:;(A%"5&"%$Z"I(>"WVVUG"

 :5$:";:"Z$%"$"5&$7:5;&>"$7:&>A$:;Y&":("%,(F;AM)"2&"J=>95$%&-"WVVU"H&7;&Y;AM":5$:";:"Z(=7-"

 5&7J"5;,"f=;:"%,(F;AM)"2&"=A-&>%:((-":5&"hCk"%:>&AM:5i"7$H&7":(",&$A"Ck"(I":5&"$,(=A:"

 (I"A;9(:;A&"9(A:$;A&-";A"9;M$>&::&)"

        !!OC)! 1(>-&A"%$Z":5&%&";A+%:(>&"J>(,(:;(A%"$A-"%(9;$7",&-;$"$-%e"
        "




                                                                                     "

        "

        "




                                             <@C"
     !"#$%&'()"%&"&'#$%!$*+&(,"&'#*(!!'(#,+$%'#$)-*(+%,'.'(--"%&+/'('
 !                                #$%&"'()"!*+,-+./*!0+123"
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 476 of 492




        1186. Prior to using JUUL, Worden also saw the product label.

        1187. Worden purchased JUUL directly from JUUL’s website and from various

 retail stores, including Campus Convenience, Irving Oil, Engen, and Sammy’s Market.

        1188. None of the advertisements, point-of-sale displays, or labels Worden saw

 adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount

 of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver

 nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine
                                              476
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 477 of 492




 more rapidly and in greater quantities than a cigarette, or that use of JUUL products poses

 significant health risks.

         1189. Worden became addicted to JUUL pods. At the height of his addiction,

 Worden was using his JUUL within 5 minutes of waking and smoked between 1 and 2

 JUUL pods per day. His preferred flavors were Creme Brulee and Cool Mint. Using JUUL

 was on Worden’s mind more than using cigarettes.

         1190. Worden no longer uses JUUL, but still experiences shortness of breath and

 a persistent cough as a result of his JUUL use.

         1191. Worden would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content, that it delivered even more

 nicotine than cigarettes, risks of addiction, and other health risks. He also would not have

 used JUUL’s products if they did not come in candy-like flavors.

 97.     Barbara Yannucci, on behalf of her son, J.Y., a minor
         1192. Plaintiff Barbara Yannucci and J.Y. are residents of Port St. Lucie, Florida.

         1193. Yanucci’s son J.Y. is presently 18 years old and began using JUUL pods at

 the age of 15 because he thought it was fun.

         1194. Prior to using a JUUL, J.Y. had also seen point-of-sale promotional

 materials for JUUL devices and products, including signs and displays. J.Y. did not see

 any warnings or disclosures in these materials about the existence or amount of nicotine in

 a JUUL or the risks nicotine posed. Instead, he saw promotions for JUUL’s fruit- and

 dessert-flavored pods. The representations and omissions in JUUL’s in-store promotions

 materially impacted J.Y. assessment of the JUUL he would later try. J.Y. saw the following

 displays:




                                                477
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 478 of 492




        1195. On social media, J.Y. saw other content promoting JUUL use among teens

 such as the following:




        1196. When he first tried a JUUL, J.Y., as a minor, could not appreciate the

 dangers posed by the nicotine and other chemicals contained in the JUUL, and was not

 aware how much nicotine a JUUL contained or that the JUUL had been developed to


                                            478
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                               Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 479 of 492




 maximize the addictive effects of the nicotine it contained and to put extremely high doses

 of nicotine into the bloodstream.

          1197. J.Y. states that many of his friends in high school were consuming JUUL

 products at the time he began using JUUL and continue to do so. JUUL products were and

 still are popular, ubiquitous and easy to obtain.

          1198. J.Y., a minor, has himself purchased JUUL products at a Wawa convenience

 store.

          1199. J.Y. now considers himself addicted to JUUL pods and has consumed

 JUUL pods up to 12 times per day. His favorite flavor is Cool Mint. His craving for

 nicotine has increased while using the JUUL pods, and he now uses vaping devices that

 deliver even more nicotine than JUUL.

          1200. None of the advertisements, in-store promotions, or labels J.Y.

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was

 engineered to deliver nicotine rapidly and in great quantities, or that the JUUL is capable

 of delivering nicotine more rapidly and in greater quantities than a cigarette, or that use of

 JUUL products poses significant health risks. Nor did they indicate that JUUL was an age-

 restricted product.

          1201. J.Y. initially concealed his use of JUUL from his mother Yannucci, who,

 after learning that JUUL products contain nicotine and appreciating the dangers of

 nicotine, has done and continues to do everything in her power to get her son to quit using

 JUUL products. She has not been successful to date.

          1202. J.Y. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the risks of addiction and other health risks. He also would

 not have used JUUL’s products if they did not come in the candy-like flavors.



                                               479
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 480 of 492




 98.    Aiden Young

        1203. Plaintiff Aiden Young is a 16-year old who resides in Modesto, California.

        1204. Young began using JUUL’s products in April 2019 after witnessing

 advertisements through TV, radio, social media at gas stations, and hearing about it

 through friends. Young frequently saw promotions for JUUL on social media from both

 JUUL and people in his social network. JUUL was popular among Young’s friends and

 classmates, which made JUUL appear to be cool and safe.

        1205. Young had never used nicotine before trying JUUL products.

        1206. Young recalls having seen the following advertisements, among others:




                                             480
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 481 of 492




                                   481
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 482 of 492




                                   482
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 483 of 492




        1207. Based on the advertising of JUUL, Young believed JUUL’s products were

 safe, healthy, not addictive, and were a safer and less-addictive alternative to cigarettes.

        1208. Young purchased JUUL pods from smoke shops through friends. Young

 saw in-store promotions for JUUL that were substantially similar to the below:




                                               483
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 484 of 492




                                   484
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                         Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 485 of 492




        1209. Young began using and purchasing JUUL at the age of 14. Young was

 attracted to JUUL because of, among other things, the youthful-looking persons in its

 advertisements, that was advertised as a cool part of a fun lifestyle, its stylish design, and

 in particular the variety of flavors it came in. These factors caused Young to believe that

 JUUL was safe and appropriate for him to use, even though he was underage, and were the

 primary reasons he started using JUUL.

        1210. Young also saw user-generated content like the below:




                                               485
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 486 of 492




        1211. None of the advertisements, in-store promotions, or labels Young

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering


                                              486
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 487 of 492




 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

          1212. Young would not have purchased or started using JUUL’s products if he

 had been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 99.      Jerry Yut

          1213. Plaintiff Jerry Yut is a 22-year old who resides in Portland, Oregan.

          1214. Yut began using JUUL’s products in June 2015 after seeing advertisements

 in gas stations.

          1215. Before starting JUUL, he had only tried cigarettes a few times before and

 did not enjoy them.

          1216. Yut recalls having seen the advertisements stating that JUUL was an

 “alternative” for smokers, “smoking evolved”, and that consumers should “switch” to

 JUUL from cigarettes. Yut believed JUUL’s products were safe, healthy, not highly

 addictive, and were a safer and less-addictive alternative to cigarettes.

          1217. Prior to purchasing JUUL, Yut viewed the product’s label.

          1218. Yut purchased JUUL pods from gas stations, convenience stores, and other

 distributors. Yut saw in-store promotions for JUUL that were substantially similar to the

 below:




                                               487
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 488 of 492




         1219. Rather than helping to prevent or reduce Yut’s nicotine consumption, Yut

 became addicted to JUUL’s products and vapes and has used around one pod per day since

 he started.

         1220. Yut began using and purchasing JUUL at the age of 16. Yut was attracted to

 JUUL because of, among other things, the youthful-looking persons in its advertisements,

 that was advertised as a cool part of a fun lifestyle, its stylish design, and the variety of

 flavors it came in. Yut asserts that JUUL advertisement was by far the most significant

 reason he started JUULing, while popularity among peers played only a very small role.




                                                488
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 489 of 492




 These factors caused Yut to believe that JUUL was safe, even though he was underage. Yut

 recalls seeing the following ads that attracted him to JUUL:

        1221. Yut also recalls seeing user-made images of JUUL similar to the following:




        1222. None of the advertisements, in-store promotions, or labels Yut

 saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual

 amount of nicotine in or delivered by JUUL’s products, that the JUUL was engineered to

 deliver nicotine rapidly and in great quantities, or that the JUUL is capable of delivering



                                              489
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 490 of 492




 nicotine more rapidly and in greater quantities than a cigarette, or that use of JUUL

 products poses significant health risks.

         1223. Yut would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks.

 100.    Wolfgang Ziegenhagen, on behalf of his son, H.Z., a minor

         1224.   Plaintiff Wolfgang Ziegenhagen and H.Z. are residents of Guilford,

 Connecticut.

         1225. Ziegenhagen’s son, H.Z., is currently 17 years old and started using JUUL’s

 products in Summer 2017 when he was only 14 years old.

         1226. H.Z. is presently an in-patient at the Hazelton Betty Ford Center in

 Plymouth, Minnesota for treatment of his nicotine addiction.

         1227. H.Z. had never tried a cigarette before trying JUUL and had never used any

 other tobacco products before using JUUL.

         1228. Like many other teens, H.Z. began using JUUL socially through and with

 friends at school but became addicted to JUUL pods. His two preferred JUUL pod flavors

 were Fruit Medley and Cool Mint.

         1229. H.Z. did not know that JUUL contained nicotine when he first started using

 JUUL.

         1230. H.Z. would have never tried JUUL if he had known that it contained

 nicotine.

         1231. H.Z. purchased JUUL pods “loose” from other kids at school and in retail

 stores, including Krauszers in Guilford, CT. Ziegenhagen recalls that his son always kept

 his supply of JUUL pods loose in bags.

         1232. It is only now while in treatment at Hazelton Betty Ford, that H.Z. is

 beginning to admit, and come to terms with, his addiction to JUUL.

                                             490
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 491 of 492




        1233. H.Z. has received formal diagnoses of Nicotine Use Disorder and

 Unspecified Anxiety Disorder from his JUUL use. H.Z. would begin his day using JUUL

 within an hour of waking and was using half a pod per day on average, sometimes more,

 at the time he entered in-patient treatment.

        1234. Ziegenhagen worries about his son. H.Z. has started vaping marijuana, in

 addition to JUULing, to “cope.” He has been diagnosed with Cannabis Disorder and is

 being further evaluated to determine if he is suffering from Major Depressive Disorder

 and/or Substance Induced Mood Disorder.

        1235. H.Z.’s addiction has been devastating not only for him, but for his parents

 and siblings as well.

        1236. The family has seen H.Z.’s behavior change dramatically over the past few

 years since he started using JUUL. Before JUUL, H.Z. was a leader in sports, did very

 well academically, and was very social. Now, H.Z.’s interest in sports and school has

 declined and he went from socially JUULing with other kids to using JUUL alone and all

 the time.

        1237. Mr. and Mrs. Ziegenhagen had H.Z. in therapy with at least three different

 substance abuse and behavioral health professionals trying to help their son. H.Z. began

 therapy when he was 15.

        1238. After two years and no success in breaking H.Z.’s addiction to JUUL, the

 Ziegenhagens resorted to placing H.Z. in the teen residential program at Hazelton Betty

 Ford Clinic in Minnesota.

        1239. Because H.Z. is in an intensive in-patient treatment for his JUUL addiction,

 he is not permitted social media use and cannot therefore assert here which images used in

 JUUL marketing and advertising he may have seen on Instagram, Facebook or Snapchat,

 the three social media platforms H.Z. principally uses. Of the JUUL advertising images he

 had seen in the past on social media, those that depicted JUUL flavored pods appealed to

                                                491
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                 Case No. 19-md-02913-WHO
Case 3:19-md-02913-WHO Document 1135-1 Filed 11/13/20 Page 492 of 492




 him. Upon being released from treatment, H.Z. may be cautioned to further avoid such

 social media advertising and images, as they could trigger a relapse for a young person

 newly in recovery such as H.Z.

        1240. However, Ziegenhagen is certain that H.Z. was aware of the JUUL

 “culture” among young people and its lure on social media. He and his wife ultimately

 saw a video clip their son had created of himself JUULing and which H.Z. later posted on

 Instagram.

        1241. Currently, between therapy and residential treatment, Mr. and Mrs.

 Ziegenhagen have spent approximately $60,000 helping their son end his nicotine

 addiction and treating the problems that have come with it.

        1242. Mr. and Mrs. Ziegenhagen have also recently been made aware that H.Z.

 will have to transition into a 5-day per week out-patient program once he is permitted to

 return to the family. He also will likely have to finish high school at an expensive special

 residential private school for recovering young people after that.

        1243. H.Z. would not have purchased or started using JUUL’s products if he had

 been adequately warned about the nicotine content and dosage, risks of addiction, and

 other health risks. He also would not have used JUUL’s products if they did not come in

 the candy-like flavors.




                                              492
   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT - APPENDIX A
                                  Case No. 19-md-02913-WHO
